Exhibit 10.5

 

 

 

 

 

 

 

 

 

 

1401OCEAN AVENUE SANTA MONICA, CALIFORNIA

 

 

MANI BROTHERS PORTOFINO PLAZA (DE), LLC,

a Delaware limited liability company as Landlord

and

 

TRUECAR, INC.,

a Delaware corporation

 

as Tenant

 

 

 

 

 

TrueCar

1401 Ocean

July 10, 2014





Page 1

--------------------------------------------------------------------------------

 



1401 OCEAN AVENUE, SANTA MONICA, CALIFORNIA

 

INDEX

 

 

 

 

ARTICLE 1.

PREMISES, BUILDING, PROJECT AND COMMON AREAS


7 

 

 

 

ARTICLE 2.

LEASE TERM


8 

 

 

 

ARTICLE 3.

BASE RENT


12 

 

 

 

ARTICLE 4.

ADDITIONAL RENT


13 

 

 

 

ARTICLE 5.

USE OF PREMISES


19 

 

 

 

ARTICLE 6.

SERVICES AND UTILITIES


20 

 

 

 

ARTICLE 7.

REPAIRS


22 

 

 

 

ARTICLE 8.

ADDITIONS AND ALTERATIONS


23 

 

 

 

ARTICLE 9.

COVENANT AGAINST LIENS


24 

 

 

 

ARTICLE 10.

INSURANCE


25 

 

 

 

ARTICLE 11.

DAMAGE AND DESTRUCTION


27 

 

 

 

ARTICLE 12.

NONWAIVER


28 

 

 

 

ARTICLE 13.

CONDEMNATION


28 

 

 

 

ARTICLE 14.

ASSIGNMENT AND SUBLETTING


29 

 

 

 

ARTICLE 15.

SURRENDER OF PREMISES; OWNERSHIP; REMOVAL OF TRADE FIXTURES


32 

 

 

 

ARTICLE 16.

HOLDING OVER


33 

 

 

 

ARTICLE 17.

ESTOPPEL CERTIFICATES


33 

 

 

 

ARTICLE 18.

SUBORDINATION


33 

 

 

 

ARTICLE 19.

DEFAULTS; REMEDIES


35 

 

 

 

ARTICLE 20.

COVENANT OF QUIET ENJOYMENT


37 

 

 

 

ARTICLE 21.

LETTER OF CREDIT


37 

 

 

 

ARTICLE 22.

SUBSTITUTION OF OTHER PREMISES


39 

 

 

 

ARTICLE 23.

SIGNS


39 

 

 

 

ARTICLE 24.

COMPLIANCE WITH LAW


40 

 

 

 

 





Page 2

--------------------------------------------------------------------------------

 



 

ARTICLE 25.

LATE CHARGES


40 

 

 

 

ARTICLE  26.

LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT


41 

 

 

 

ARTICLE 27.

ENTRY BY LANDLORD


41 

 

 

 

ARTICLE 28.

TENANT PARKING


41 

 

 

 

ARTICLE 29.

MISCELLANEOUS PROVISIONS


42 

 





Page 3

--------------------------------------------------------------------------------

 



1401 OCEAN AVENUE, SANTA MONICA, CALIFORNIA

OFFICE LEASE

 

In consideration of the rents and covenants hereinafter set forth, Landlord
leases to Tenant and Tenant leases from Landlord the Premises upon the terms and
conditions of this OFFICE LEASE ("Lease"), dated as of the date set forth below
in Section 1 of the Summary of Basic Lease Information ("Summary"), made by and
between MANI BROTHERS PORTOFINO PLAZA (DE), LLC, a Delaware limited liability
company ("Landlord"), and TRUECAR, INC., a Delaware corporation ("Tenant").

 

 

SUMMARY OF BASIC LEASE INFORMATION

 

Terms of Lease

Description

 

 

1. Date:

July 10, 2014

 

 

2. Premises

 

(Article 1).

 

 

 

Building:

1401 Ocean Avenue, Santa Monica, CA.

 

 

Premises:

Suite 200 covering  approximately 16,681 rentable square feet of space, located
on the second (2nd) floor of the Building ("Suite 200"), as further set forth in
Exhibit "A" attached hereto. The Premises shall be expanded by 1,331 rentable
square feet of space to include the 1st Floor Expansion Space and 15,668
rentable square feet of space to include the 3rd Floor Expansion Spaces as set
forth in Section 2.8 below.

 

 

3. Lease Term

 

(Article 2).

 

 

 

Length of Term:

For Suite 200, the Term shall be approximately fifteen (15) years from the Rent
Commencement Date. The 1st Floor Expansion Space and the 3rd Floor Expansion
Spaces shall have a Term of approximately ten (10) years, as further set forth
in Section 2.8 below.

 





Page 4

--------------------------------------------------------------------------------

 



Lease Commencement Date:

The date Landlord delivers possession of Suite 200 to Tenant with the Landlord's
Work completed. Landlord shall not deliver possession of Suite 200 prior to
January 1, 2015.

 

 

Rent Commencement Date:

With respect to Suite 200, the Rent Commencement Date shall be the date which is
thirty (30) days after the later of (i) the date Landlord delivers possession of
Suite 200 and the 3rd Floor Expansion Space for Phase 1 to Tenant with the
Landlord's Work completed; or (ii) January 1,  2015.

 

 

Lease Expiration Date:

The Lease Expiration Date for Suite 200 shall be the last day of the one hundred
eightieth (1801h) month after the Rent Commencement Date occurs, estimated to be
January 31, 2030.   With respect to the Expansion Spaces, the Term shall expire
on the Expansion Space Lease Expiration Date as set forth in Section 2.8.3
below.

 

 

4. Base Rent

 

(Article 3):

 

 

Months

Initial
Annual Base Rent

Initial
Monthly Installment
of Base Rent*

Initial Monthly Rental Rate per Rentable
Square Foot

1-180

$1,231,057.80

$102,588.15

$6.15'

 

*The initial Base Rent above corresponds to Suite 200 only. The Base Rent shall
increase pursuant to Section 2.8 and Section 3.1 below.

 

5. Base Year

 

(Article 4):

Calendar Year 2015.

 

 

6. Tenant's Share

 

(Article 4):

Approximately 69.17%, which includes Suite 200, the 1st Floor Expansion Space
and the 3rd Floor Expansion Spaces.  The Building square footage is
approximately 48,691 rentable square feet.

 

 

7. Permitted Use

 

(Article 5):

General office use.

 

 

8. Letter of Credit

 

(Article 21):

Pursuant to Article 21 below, the initial Commitment Fee Amount shall be
$3,500,000.

 





Page 5

--------------------------------------------------------------------------------

 



9. Parking Ratio

 

(Article 28):

Pursuant to Article 28 below, Tenant shall have the right, but not the
obligation  to rent,  at prevailing Building rates, up to one hundred one (101)
unreserved parking spaces in the Building's parking facility. Provided spaces
are available in the Building's parking facility, Tenant shall have the right to
rent additional parking spaces at prevailing rates on a month-to-month basis.

 

 

10. Address of Tenant

 

(Section 29.18):

Prior to Lease Commencement Date:

 

 

 

TrueCar, Inc.

 

120 Broadway, Suite 200

 

Santa Monica, CA 90401

 

Attention: General Counsel

 

 

 

After Lease Commencement Date:

 

 

 

TrueCar, Inc.

 

1401 Ocean Avenue

 

Suite 200

 

Santa Monica, CA 90401

 

Attention: General Counsel

 

 

11. Address of Landlord

 

(Section 29.18):

See Section 29.18 of this Lease.

 

 

12. Broker(s)

 

(Section 29.24):

Cushman & Wakefield of California, Inc., as Tenant's broker and Camacho
Commercial Real Estate Services, as Landlord's broker.

 

 

 

 

 

 

13. Tenant Improvements

 

(Exhibit "B"):

See Work Letter attached hereto and made a part hereof as Exhibit "B" of this
Lease.

 

 

 

 

14. Landlord's Work

 

(Exhibit "B-1"):

See Work Letter attached hereto and made a part hereof as Exhibit "B-1" of this
Lease.

 





Page 6

--------------------------------------------------------------------------------

 



ARTICLE  1.    PREMISES, BUILDING, PROJECT AND COMMON AREAS

 

1.1The Premises. Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord the Premises set forth in Section 2 of the Summary, together with all
rights, privileges, access to Premises through parking easements and
appurtenances belonging or in any way pertaining thereto ("Premises"). The
outline of the Premises is set forth in Exhibit "A" and Exhibit "A-1" attached
hereto and made a part hereof. Each floor of the Premises has the number of
rentable square feet as set forth in Section 2 of the Summary. The parties
hereto agree that this Lease of the Premises is made upon and subject to the
terms, covenants and conditions herein set forth. Tenant and Landlord covenant
as a material part of the consideration for this Lease to keep and perform each
and all of such terms, covenants and conditions by them to be kept and performed
and that this Lease is made upon the condition of such performance.  The parties
hereto acknowledge that the purpose of Exhibit "A" and Exhibit "A-1" is to show
only the approximate location of the Premises in the "Building," as that term is
defined in Section 2 of the Summary.  Exhibit "A" and Exhibit "A-1" are not
meant to constitute an agreement, representation or warranty about the
construction of the Premises, the precise area thereof or the specific location
of the "Common Areas," as that term is defined in Section 1.3 below, or the
elements thereof or of the accessways to the Premises or the "Project," as that
term is defined in Section 1.2 below. Except as specifically set forth in this
Lease or in the Work Letter attached hereto and made a part of this Lease as
Exhibit "B," Landlord shall not be obligated to provide or pay for any
improvement work or services related to the improvement of the Premises. Tenant
also acknowledges that neither Landlord nor any agent of Landlord has made any
representation or warranty regarding the condition of the Premises, the Building
or the Project or with respect to the suitability of any of the foregoing for
the conduct of Tenant's business, except as specifically set forth in this Lease
or the Work Letter. Tenant shall accept the Premises in their presently existing
"AS-IS" condition, subject to the provisions of Article 7 of the Lease and the
provisions of the Work Letter.

 

1.2The Building and the Project.  The Premises are a part of the building set
forth in Section 2 of the Summary ("Building"). The term "Project," as used in
this Lease, shall mean (i) the Building and the "Common Areas" as the quoted
term is defined below, and (ii) the land (which is improved with landscaping,
parking facilities and other improvements) upon which the Building and the
Common Areas are located.

 

1.3Common Areas.  Tenant shall have the non-exclusive right to use in common
with other tenants in the Building, and subject to the rules and regulations
referred to in Article 5 of this Lease, those portions of the Project which are
provided, from time to time, for use in common by Landlord, Tenant and any other
tenants of the Building (such areas, together with such other portions of the
Project designated by Landlord, in its reasonable discretion, including certain
areas designated for the exclusive use of certain tenants, or to be shared by
Landlord and certain tenants, are collectively referred to herein as the "Common
Areas").  The manner in which the Common Areas are maintained and operated shall
be at the sole discretion of Landlord and the use thereof shall be subject to
such reasonable non-discriminatory rules, regulations and restrictions as
Landlord may make from time to time. So long as Tenant has access to and use of
the Premises for the Permitted Use, Landlord reserves the right to close
temporarily, make alterations or additions to, or change the location of
elements of the Project and the Common Areas. Notwithstanding the above,
Landlord shall use its commercially reasonable efforts to carry out any changes
to the Common Areas so as not to materially impair Tenant's ability to conduct
its business at the Premises or Tenant's use of the Exterior Decks.

 

1.4Right to Change. Landlord shall have  the right, in its sole business
judgment, from time to time during the Term, as extended, to alter the size,
 quality, and character of the Common Areas, leasable area, tenant mix of the
Building, as well as the legal uses to which the Building may be put and Tenant
hereby specifically acknowledges and agrees that this Lease contains no
restrictive covenants upon Landlord and that this Lease does not and shall not
be deemed to contain any representation by Landlord that any particular tenant
or type of tenant shall occupy or continue to occupy premises in the Building
during this Term. Landlord shall use its commercially reasonable efforts to
carry out any changes so as not to materially impair Tenant's ability to conduct
its business at the Premises or Tenant's use of the Exterior Decks.
Notwithstanding the foregoing, Landlord shall not have the right to make a
change which (i) discontinues a general office use in the Project, or (ii)
prevents Tenant from accessing the Premises or the Exterior Decks.

 

1.5Verification of Rentable Square  Feet and Usable Square Feet of Premises.
 For purposes of this Lease, "rentable square feet" and "usable square feet" of
the Premises shall be calculated using "BOMA" standards as a



Page 7

--------------------------------------------------------------------------------

 

guideline, provided that the rentable square footage of the Building shall
include all of (and, therefore the rentable square footage of the Premises shall
include a portion of) the Common Areas,  and provided further that
notwithstanding anything to the contrary set forth in this Section 1.5, the
rentable square footage of the Premises,  as measured pursuant to the above
provisions of this Section 1.5, shall be equal to the product of the usable
square footage of the Premises measured using "BOMA" standards as a guideline
multiplied by the Building factor.  If the rentable square feet of the Premises,
and/or the total rentable square feet of the Building is remeasured by Landlord
and as a result thereof the rentable square footages of the Premises and/or the
Building are different from the rentable square footages set forth in Sections 2
and 6 of the Summary, respectively, then the rentable square footages of the
Premises and the Building, as the case may be, shall be appropriately adjusted
as of the date of such remeasurement, based upon the written verification by
Landlord's space planner of such revised rentable square footages; provided,
 however,  in no event shall the amounts,  percentages and figures appearing or
referred to in this Lease based upon such rentable square footages (including,
 the amount of the Base Rent, Additional Rent with respect to Direct Expenses
and the Letter of Credit), be modified or adjusted as a result of any such
remeasurement by Landlord during the initial Term or the Extension Term.

 

1.6Patios, Balconies and Roof Deck.  Tenant shall have the exclusive right to
use those certain patios and balconies attached to the Premises as well as a
portion of the roof set forth on "Exhibit A-4" (collectively the "Exterior
Decks") on the terms and conditions set forth herein and subject to all
limitations and restrictions on use of the Premises in this Lease.  Tenant shall
have the right to make improvements to the Exterior Decks with Landlord's prior
written approval, which approval shall not be unreasonably withheld,
 conditioned or delayed (collectively, the "Exterior Deck
Improvements").  Tenant may, however, without Landlord's consent, place
furniture and plants (collectively,  "Exterior Furniture") of Tenant's choosing
on the Exterior Decks, provided the same do not adversely affect the exterior
appearance of the Building in Landlord's reasonable determination. On or before
the expiration or earlier termination of this Lease (or on the expiration or
earlier termination of the Lease with respect to the portions of the 3rd Floor
Expansion Space connected to the Exterior Decks), Tenant shall, at its sole cost
and expense, surrender any applicable Exterior Decks, remove all Exterior
Furniture and repair any damage caused by the removal of the same.  Landlord
shall be responsible to maintain the structural portions of the Exterior Decks;
unless caused by the negligence or willful misconduct of Tenant or work
performed by or on behalf of Tenant. Tenant shall be responsible to maintain the
Exterior Deck Improvements (if made by Tenant) and shall keep the Exterior Decks
(exclusive of the portion of the roof set forth on "Exhibit A-4" if no
improvements are made by Tenant to said portion of the roof) in good order,
 repair and condition and with regards to the patio and balcony portions of the
Exterior Decks, in the same repair and condition as received, however ordinary
wear and tear during the Term shall be excepted.  Tenant shall responsible for
the cleaning and janitorial  services for the Exterior Decks, exclusive of the
portion of the roof if no improvements are made by Tenant. In the event Tenant
is required to obtain government approval for any improvements to the Exterior
Decks, Landlord shall cooperate with Tenant in submitting any applications
required in connection with such approval.  Notwithstanding anything to the
contrary contained herein, Tenant shall construct the Exterior Deck Improvements
(if any) in accordance with the Work Letter attached to this Lease as Exhibit
"B." 

 

1.7Tenant's Right to Verify the Square Footage.    Within  sixty (60) days
following the Lease Commencement Date, Tenant shall have the right, in its sole
discretion and at Tenant's sole cost and expense,  to hire a
qualified  consultant,  selected by Tenant  and reasonably approved by Landlord,
experienced in calculating rentable and usable square footages using the BOMA
guidelines initially used in measuring the Building to verify the square footage
of the Premises. If Tenant elects not to verify the square footage of the
Premises within such 60-day period, Tenant shall be deemed to have accepted
Landlord's square footages, as set forth in Section 2 of the Summary. If Tenant
exercises its right to verify the square footage of the Premises and Tenant's
results are substantially different than those set forth in Section 2 of the
Summary, Tenant will notify Landlord of such discrepancy and deliver copies of
all of Tenant's calculations to Landlord ("Tenant's Calculation Notice"). For a
period of thirty (30) days after Landlord's receipt of Tenant's Calculation
Notice, Landlord's consultant (which shall be paid for by Landlord) and Tenant's
consultant shall use good-faith efforts to work together to verify the square
footages of the Premises.  If both Landlord's consultant and Tenant's consultant
are unable to agree upon the square footages of the Premises pursuant to the
guidelines set forth in Section 1.5 above, Landlord and Tenant agree to hire a
third consultant, experienced in calculating square footages using the BOMA
guidelines initially used in measuring the Building and the determination of
such consultant shall be binding upon Landlord and Tenant, with all costs
associated with such third consultant being shared equally.

 

ARTICLE  2.      LEASE TERM

 





Page 8

--------------------------------------------------------------------------------

 

2.1Lease
Term.  The  term  of  this  Lease  ("Term")  shall  commence  on  the  Rent
Commencement Date ("Rent Commencement Date") and shall expire on the Lease
Expiration Date ("Lease Expiration Date"), as set forth in Section 3 of the
Summary.

 

2.1.1Rent for the Premises shall begin to accrue and Tenant shall commence to
pay Rent for the Premises on the Rent Commencement Date.

 

2.1.2For purposes of this Lease, the term "Lease Year" shall mean each
consecutive twelve (12) month period during this Term. At any time during the
first twelve (12) months of the Term, Landlord may deliver to Tenant a notice in
the form as set forth in Exhibit "C," attached hereto and made a part hereof, as
a confirmation only of the information set forth therein, which Tenant shall
execute and return to Landlord, or issue any factual corrections, within five
(5) business days after Tenant's receipt thereof.

 

2.2Option Term.    Tenant shall have the right, to be exercised as hereinafter
provided, to extend the Term of this Lease for one (1) renewal period (such
period being herein called an "Extension Term") of five (5) years upon the
following terms and conditions:

 

(a)There has been no more than two (2) occurrences, beyond any and all
applicable notice and cure periods, of any monetary default set forth in Section
19.1.1 of this Lease during the Term;

 

(b)Base Rent for the Premises shall be the number of square feet therein (the
same to be measured as set forth in Section 1.5 above) multiplied by (i) the
prevailing market rate which other landlords on Ocean Avenue, Santa Monica
("Area") are obtaining from tenants for comparable space in other comparable
Class "A" general office buildings in the Area for a five (5) year term;

 

(c)That Tenant shall have notified Landlord in writing, no earlier than eighteen
(18) months and no later than twelve (12) months prior to the expiration of the
Term, of Tenant's election to exercise such right to extend the Term, otherwise
said right and any subsequent options to extend shall be null and void. Tenant's
failure to notify Landlord during the time period set forth above shall be
deemed to constitute Tenant's waiver of its extension right hereunder; and

 

(d)That there shall be no further right to extend the Term of this Lease beyond
said one, five (5) year extended term.

 

The rights contained in this Section 2.2 shall be personal to TrueCar, Inc., as
the "Original Tenant," or a Tenant Affiliate, as that term is defined in Section
14.8 of this Lease, and may only be exercised by the Original Tenant or a Tenant
Affiliate (and not any assignee, sublessee or other transferee of the Original
Tenant's interest in this Lease) if the Original Tenant or a Tenant Affiliate
occupies the Premises.

 

2.4Determination of Extension Term Rent.  Following Tenant's exercise of
Tenant's Extension Term, Landlord and Tenant shall attempt to agree upon a fair
prevailing market rate using their good-faith efforts. If Landlord and Tenant
are unable, nine (9) months prior to the expiration of the Term or Extended Term
to agree on a fair prevailing market rate ("Outside Agreement Date"), then
within five (5) days after the Outside Agreement Date, Tenant shall submit to
Landlord and Landlord shall submit to Tenant its respective determination of a
fair prevailing market rate and the parties' determinations shall be submitted
to arbitration (as Tenant's and Landlord's "Submitted Fair Prevailing Market
Rate," respectively) in accordance with Section 2.5. below.

 

2.5Arbitration.  Landlord and Tenant shall each appoint one arbitrator who shall
by profession be a real estate broker or appraiser who shall have been active
over the ten (10) year period ending on the date of such appointment in the
leasing (or appraisal, as the case may be) of similar office buildings in the
Area.  Each such arbitrator shall be appointed within fifteen (15) days after
the applicable Outside Agreement Date.

 

(a)The two arbitrators so appointed shall within fifteen (15) days of the date
of the appointment of the last appointed arbitrator agree upon and appoint a
third arbitrator who shall be qualified under the same criteria set forth
hereinabove for qualification of the initial two arbitrators.





Page 9

--------------------------------------------------------------------------------

 

 

(b)The three arbitrators shall within thirty (30) days of the appointment of the
third arbitrator reach a decision as to whether the parties shall use Landlord's
or Tenant's Submitted Fair Prevailing Market Rate, as applicable, and shall
notify Landlord and Tenant thereof.  The determination of the arbitrators shall
be limited solely to the issue as to whether Landlord's or Tenant's Submitted
Fair Prevailing Market Rate is the closest to the actual fair prevailing market
rate as determined by the arbitrators.

 

(c)Subject to the following provisions, the decision of the majority of the
three arbitrators shall be binding upon Landlord and Tenant.

 

(d)If either Landlord or Tenant fails to appoint an arbitrator within fifteen
(15) days after the applicable Outside Agreement Date, the arbitrator appointed
by one of them shall reach a decision, notify Landlord and Tenant thereof, and,
subject to the provisions of this Section 2.5, such arbitrator's decision shall
be binding upon Landlord and Tenant.

 

(e)If the two arbitrators fail to agree upon and appoint a third arbitrator, or
both parties fail to appoint an arbitrator, then the appointment of the third
arbitrator or any arbitrator shall not occur and the matter to be decided shall
be forthwith submitted to arbitration under the provisions of the American
Arbitration Association, but subject to the instruction set forth in this
Section 2.5.

 

(f)The cost of the arbitration shall be shared equally.

 

2.6Right of First Offer.

 

(a)Landlord hereby grants to Tenant a right of first offer with respect to any
office space (specifically excluding any ground floor restaurant space) that
becomes available in the Building ("First Offer Space"). Notwithstanding the
foregoing, (i) such first offer right of Tenant shall commence only following
the expiration or earlier termination of any existing lease pertaining to the
First Offer Space or in the event Tenant did not lease any such First Offer
Space which became available, then following the expiration or earlier
termination of any future lease pertaining to such First Offer Space (the
"Superior Leases"), and (ii) such first offer right shall be subordinate and
secondary to all rights of renewal, expansion, first refusal, first offer or
similar rights granted to the tenants of the Superior Leases, only if such
Superior Rights are pursuant to an express written provision in such lease (the
rights described in items (i) and (ii) above to be known collectively as
"Superior Rights"). Tenant's right of first offer shall be on the terms and
conditions set forth in this Section 2.6.

 

(b)Landlord shall notify Tenant ("First Offer Notice") during the Term (as the
same may be extended) when Landlord determines that Landlord shall commence the
marketing of any First Offer Space because such space shall become available for
lease to third parties, where no holder of a Superior Right desires to lease
such space. The First Offer Notice shall describe the space so offered to Tenant
and shall set forth Landlord's proposed material economic terms and conditions
applicable to Tenant's lease of such space, including the rental rate, annual
increases, abated rent and tenant improvement allowance, if any (collectively,
"Economic Terms"), which will be proposed in good faith and reflect Landlord's
good faith reasonable judgment of then prevailing Economic Terms.
Notwithstanding the foregoing, Landlord's obligation to deliver the First Offer
Notice shall not apply during the last twelve (12) months of the Term unless
Tenant exercises its option to extend the Term as provided in Section 2.4 above,
in which case, the right of first offer set forth herein shall continue in full
force and effect during the Extension Term.

 

(c)If Tenant wishes to exercise Tenant's right of first offer with respect to
the space described in the First Offer Notice, then within ten (10) days after
delivery of the First Offer Notice to Tenant, Tenant shall deliver notice to
Landlord of Tenant's unconditional, irrevocable exercise of its right of first
offer with respect to the entire space described in the First Offer Notice, and
the Economic Terms shall be as set forth in the First Offer Notice. If Tenant
does not unconditionally and irrevocably exercise its right of first offer
within the ten (l0) day period, or, if Tenant exercises its first offer right
but objects to Landlord's determination of the Economic Terms, then Landlord
shall be free to lease the space described in the First Offer Notice to anyone
to whom Landlord desires on terms substantially similar to the Economic Terms
initially offered to Tenant in the First Offer Notice and Tenant's right of
first offer shall terminate as to the First Offer Space described in the First
Offer Notice; provided that if there are any material



Page 10

--------------------------------------------------------------------------------

 

changes in the Economic Terms from those specified in the First Offer Notice
which would cause the lease of the first offer space to be on terms more
favorable to any third party than the Economic Terms set forth in the original
First Offer Notice, Landlord shall again offer to lease such first offer space
to Tenant on the more favorable Economic Terms and Tenant shall thereafter have
five (5) days after Landlord's delivery of the second offer notice to
unconditional, irrevocable exercise its right of first offer lease such first
offer space on the Economic Terms set forth in such second offer notice.
Notwithstanding anything to the contrary contained herein, Tenant must elect to
exercise its right of first offer, if at all, with respect to all of the space
offered by Landlord to Tenant at any particular time, and Tenant may not elect
to lease only a portion thereof. Unless otherwise expressly set forth to the
contrary in Landlord's Economic Terms, Tenant shall take the First Offer Space
in its "AS-IS" condition.

 

(d)If Tenant timely and properly exercises Tenant's right to lease the First
Offer Space as set forth herein, Landlord and Tenant shall execute an amendment
adding such First Offer Space to this Lease upon the same non-economic terms and
conditions as applicable to the initial Premises, and upon Landlord's Economic
Terms. Tenant shall commence payment of rent for the First Offer Space and the
Term of the First Offer Space shall commence ninety (90) days after the date of
delivery of such First Offer Space to Tenant.  The Term for the First Offer
Space shall expire co-terminously with Tenant's lease of Suite 200.

 

(e)The rights contained in this Section 2.6 shall be personal to the Original
Tenant or a Tenant Affiliate and may only be exercised by Original Tenant and/or
a Tenant Affiliate (and not any assignee, subtenant or other transferee of the
Original Tenant's interest in this Lease) if Tenant or a Tenant Affiliate
occupies the Premises as of the date of the First Offer Notice. Tenant shall not
have the right to lease First Offer Space as provided in this Section 2.6 if, as
of the date of the First Offer Notice, or, at Landlord's option, as of the
scheduled date of delivery of such First Offer Space to Tenant, Tenant is in
default under this Lease beyond any applicable notice and cure period or Tenant
has previously been in default under this Lease beyond any applicable notice and
cure period.

 

2.7Early Access.  Landlord shall allow Tenant access to the Premises and the
Exterior Decks upon the Lease Commencement Date (but in no event prior to
January 1, 2015) for the purpose of Tenant completing the Tenant Improvements.
Tenant's right to access and occupy the Premises early shall be subject to every
term, covenant and agreement contained in this Lease, including, but not limited
to, Tenant's insurance obligations set forth in Article 10 of this Lease, except
that Tenant will not be obligated to pay any Rent from the date Tenant takes
possession until the Rent Commencement Date. Tenant shall hold Landlord harmless
from and indemnify, protect and defend Landlord against any loss or damage to
the Building or Premises and against injury to any persons caused by Tenant's
actions pursuant to this Section 2.7.

 

2.8Expansion Space. Tenant shall expand the Premises to include Suite 110 on the
first (1' floor of the Building, consisting of approximately 1,331 rentable
square feet as set forth on Exhibit "A-I" (the "1st Floor Expansion Space") and
two (2) separate portions of space on the third (3rd) floor of the Building
(collectively the "3rd Floor Expansion Spaces") upon the following terms and
conditions of this Section 2.8. The 3rd Floor Expansion Spaces refer to either
"Phase 1",consisting of approximately 12,414 rentable square feet as set forth
on Exhibit "A-2" attached to this Lease or "Phase 2", consisting of
approximately 3,254 rentable square feet as set forth on Exhibit "A-3" attached
to this Lease. The entire 3rd Floor consists of 15,668 rentable square feet. The
1st Floor Expansion Space and the 3rd Floor Expansion Spaces shall be referred
to together and the "Expansion Space(s)."

 

2.8.1Delivery Dates. The 1st Floor Expansion Space shall be added to the
Premises on September 1, 2015 (the "1st Floor Commencement Date"). The 3rd Floor
Expansion Space for Phase 1 and Phase 2 shall be added to the Premises on the
dates set forth below (the "3rd Floor Commencement Date"):

 

Phase 1:

On the Lease Commencement Date.

Phase 2:

May 1, 2015

 

2.8.2Condition of the Expansion Spaces.   Tenant acknowledges that Landlord
shall not be obligated to construct or install any improvements or facilities of
any kind in the Expansion Spaces, except for the Landlord's Work in the 3rd
Floor Expansion Space for Phase 1 as set forth in the Work Letter attached to
this Lease as



Page 11

--------------------------------------------------------------------------------

 

Exhibit "B.' Tenant shall accept the Expansion Spaces in their presently
existing, "AS-IS" condition, subject to the provisions of Article 7 below and
the provisions of the Work Letter.  Tenant shall construct the Tenant
Improvements in the Expansion Spaces in accordance with the Work Letter attached
to this Lease as Exhibit "B."

 

2.8.3Lease Terms for the Expansion Spaces.  Upon delivery of possession of each
of the Expansion Spaces, such space shall be incorporated into the Premises and
shall be leased on the same terms and conditions as set forth in this Lease,
except that (i) the size of the Premises shall increase by the rentable square
footage of each such Expansion Space, and (ii) the Base Rent shall increase by
an amount equal to the rentable square footage of each such Expansion Space
multiplied by the base rental rate paid by Tenant at that time. Notwithstanding
anything to the contrary contained herein: (a) Tenant's obligation to pay Base
Rent with respect to the Expansion Spaces (except for the 3rd Floor Expansion
Space for Phase 1) shall commence one hundred and twenty (120) days after the
later of (i) the date Landlord delivers possession of any such Expansion Space,
(ii) the Lease Commencement Date, or (iii) January 1, 2015; and (b) Tenant's
obligation to pay Base Rent with respect to the 3rd Floor Expansion Space for
Phase 1 shall commence thirty (30) days after the later of (i) the date Landlord
delivers possession of the 3rd Floor Expansion Space for Phase 1 with the
Landlord's Work completed, (ii) the Lease Commencement Date, or (iii) January 1,
2015 (each such date, the "Expansion Space Rent Commencement Date" with respect
to such applicable Expansion Space). Base Rent for the Expansion Spaces shall
increase thereafter at the same time and by the same amount per square foot as
the Base Rent for Suite 200. The term for each Expansion Space shall commence on
the commencement date for such applicable Expansion Space and shall expire on
the date which is ten (10) years after the Rent Commencement Date with respect
to Suite 200 ("Expansion Space Lease Expiration Date"). In addition, Tenant
shall be obligated to pay Tenant's Share of the Direct Expenses for such
Expansion Space, on the same terms as applicable to the Premises, commencing on
the Expansion Space Rent Commencement Date for such applicable Expansion Space.

 

2.8.4Delivery of the Expansion Spaces.  Possession of the Expansion Spaces shall
be delivered on the applicable 3rd Floor Commencement Date with respect to the
3rd Floor Expansion Spaces and the 1st Floor Commencement Date with respect to
the 1st Floor Expansion Space. Landlord shall not be liable to Tenant, nor shall
Tenant's obligation to lease a particular Expansion Space be affected, in the
event Landlord is unable to deliver possession due to the failure of any prior
tenant or other occupant to timely vacate and surrender to Landlord such
Expansion Space, or any portion thereof, provided, however, Landlord uses its
diligent, commercially reasonable efforts to obtain full possession of such
Expansion Space. In no event shall Landlord deliver possession of or access to
any Expansion Space prior to January 1, 2015.

 

2.8.5Expansion Space Option.  Tenant shall have the right, on the same terms and
conditions as set forth in Section 2.2 above, to extend the Term with respect to
the 1st Floor Expansion Space and all of the 3rd Floor Expansion Space, except
that (i) the Base Rent for the Expansion Spaces shall be equal to the rentable
square footage of the Expansion Spaces multiplied by the base rental rate for
Suite 200 paid by Tenant as of the Expansion Space Lease Expiration Date, (ii)
the Base Rent for the Expansion Spaces shall increase thereafter at the same
time and by the same amount per square foot as the Base Rent for Suite 200 and
(iii) the Expansion Space Lease Expiration Date shall be extended until the
Lease Expiration Date for Suite 200.

 

2.8.6Landlord Delays.  Notwithstanding anything to  the  contrary contained
herein, in the event Landlord is delayed in delivering Suite 200 or any portion
of Phase 1 of the 3rd Floor Expansion Space, in each case with the Landlord's
Work completed, beyond January 1, 2015 and such delay continues for more than
ninety (90) days, then Tenant shall receive an additional rent credit equal to
one (1) day of abated Base Rent (for only that portion of the space which is
delayed) for each day delivery of the same is delayed beyond such 90-day period,
which additional rent credit shall commence following the Rent Commencement Date
or the Expansion Space Rent Commencement Date, as applicable. In the event
Landlord is delayed in delivering Phase 2 of the 3rd Floor Expansion Space
beyond May 1, 2015 or the 1"1 Floor Expansion Space beyond September 1, 2015 and
such delay continues for more than ninety (90) days, then Tenant shall receive
an additional rent credit equal to one (1) day of abated Base Rent (for only
that portion of the space which is delayed) for each day delivery of the same is
delayed beyond such 90-day period, which additional rent credit shall commence
following the Expansion Space Rent Commencement Date, as applicable.

 

ARTICLE  3.    BASE RENT

 

Tenant shall pay, without prior notice or demand, to Landlord or Landlord's
agent at the management office of



Page 12

--------------------------------------------------------------------------------

 

the Building or, at Landlord's option, at such other place as Landlord may from
time to time designate in writing, by a check for currency which, at the time of
payment, is legal tender for private or public debts in the United States of
America or by electronic transfer, base rent ("Base Rent") as set forth in
Section 4 of the Summary, payable in equal monthly installments in advance on or
before the first day of each and every calendar month during the Term, without
any setoff or deduction whatsoever except as expressly provided elsewhere in the
Lease. The Base Rent for the first full month of the Term which occurs after the
expiration of any free rent period shall be paid on or before January 2, 2015.
If any Rent payment date (including the Rent Commencement Date) falls on a day
of the month other than the first day of such month or if any payment of Rent is
for a period which is shorter than one month, the Rent for any fractional month
shall accrue on a daily basis for the period from the date such payment is due
to the end of such calendar month or to the end of the Term at a rate per day
which is equal to 1/365 of the applicable annual Rent. All other payments or
adjustments required to be made under the terms of this Lease that require
proration on a time basis shall be prorated on the same basis.

 

3.1Consumer Price Index Adjustment.  Tenant hereby agrees that on the first
(1st) anniversary of the Rent Commencement Date and every twelve (12) months
thereafter during the Term as extended ("Adjustment Date"), the Base Rent shall
be increased by one hundred percent (100%) of the percentage increase ("CPI
Increase"), if any, shown by the "Consumer Price Index for all Urban Consumers
Los Angeles - Anaheim - Riverside Metropolitan Statistical District All Items
Index (1982 - 84 =  100)," ("Index") published by the U.S. Department of Labor,
Bureau of Labor Statistics for the month which immediately precedes the
Adjustment Date, as compared with the Index for the month which is thirteen (13)
months prior to the Adjustment Date, it being understood and agreed that in any
event the CPI Increase shall not be less than 3% or more than 5% per annum.

 

The amount of the CPI Increase shall be calculated by Landlord after the U.S.
Department of Labor publishes the statistics upon which the amount of the
increase is to be based. Upon its calculation thereof, Landlord shall give
written notice of the amount of the increase multiplied by the number of
installments of rent due hereunder since the Adjustment Date and written
evidence of the Index as well as the method of calculating the adjustment to
Base Rent and Tenant shall pay such amount together with the Base Rent next
becoming due hereunder at such increased rate, which increased rate shall
thereupon constitute Base Rent hereunder.  The failure of Landlord to make the
calculations required hereunder promptly shall not be deemed waiver of
Landlord's right to adjust the monthly rental due hereunder, nor shall it affect
the obligations of Tenant to pay such increased Base Rent.  If the Bureau of
Labor Statistics ceases to use the 1984 average of 100 as the basis of
calculation for the Index or if a substantial change is made in the items or
number of items contained in the Index, then the Index shall be adjusted to that
figure that would have been arrived at, had the change in the manner of
computing a similar price index been in effect at the date of this Lease. If, at
the time required for the determination of the amount of any increase in monthly
rent payable under this Lease, the Index is no longer published or issued, a
reliable governmental or other non-partisan publication evaluating the
information therefor used in determining the Index shall be used.

 

3.2Rent Credit.  Landlord agrees that the Base Rent with respect to each portion
of the Premises shall not be due and payable for the second (2"d) month,
thirteenth (13th) month, twenty-fifth (25th) month, thirty-sixth (361h) month
and forty-eighth (48th) month after the Rent Commencement Date (or Expansion
Space Rent Commencement Date as the case may be) for such portion of the
Premises (each an "Abatement Month").  During each such Abatement Month, Tenant
shall still be responsible for the payment of all of its other monetary
obligations under this Lease, including, but not limited to parking charges.
Accordingly, upon the occurrence of a monetary default by Tenant beyond the
applicable notice and cure periods as defined in Section 19.1.1 of the Lease any
rent concession not previously utilized shall automatically be deemed deleted
from this Lease and of no further force or effect until such time as the
monetary default is cured at which time such rent concession shall be
reinstated.

 

ARTICLE 4.      ADDITIONAL RENT

 

4.1General Terms. In addition to paying the Base Rent specified in Article 3 of
this Lease, Tenant shall pay "Tenant's Share" of the annual "Direct Expenses,"
as those terms are defined in Sections 4.2.2 and 4.2.6 of this Lease,
respectively, which are in excess of the amount of Direct Expenses applicable to
the "Base Year," as that term is defined in Section 4.2.1, below; provided,
however, that in no event shall any decrease in Direct Expenses for any "Expense
Year," as that term is defined in Section 4.2.3 below, below Direct Expenses for
the Base Year entitle Tenant to any decrease in Base Rent or any credit against
sums due under this Lease. Such payments by Tenant, together with



Page 13

--------------------------------------------------------------------------------

 

any and all other amounts payable by Tenant to Landlord pursuant to the terms of
this Lease, are hereinafter collectively referred to as the "Additional Rent,"
and the Base Rent and the Additional Rent are herein collectively referred to as
"Rent." All amounts due under this Article 4 as Additional Rent shall be payable
for the same periods and in the same manner as the Base Rent.  Without
limitation on other obligations of Tenant which survive the expiration of the
Term, the obligations of Tenant to pay the Additional Rent provided for in this
Article 4 shall survive the expiration of the Term.

 

4.2Definitions of Key Terms Relating to Additional Rent. As used in this Article
4, the following terms shall have the meanings hereinafter set forth:

 

4.2.1"Base Year" shall mean the period set forth in Section 5 of the Summary.

 

4.2.2"Direct Expenses" shall mean "Operating Expenses" and "Tax Expenses."

 

4.2.3"Expense Year" shall mean each calendar year in which any portion of the
Term falls, through and including the calendar year in which the Term expires.

 

4.2.4"Operating Expenses" shall mean, without duplication, all expenses, costs
and amounts of every kind and nature which Landlord pays or accrues during any
Expense Year because of or in connection with the necessary and reasonable
ownership, management, maintenance, security, repair, replacement, restoration
or operation of the Project, or any portion thereof. Without limiting the
generality of the foregoing, Operating Expenses shall specifically include any
and all of the following: (i) the cost of supplying all utilities, the cost of
operating, repairing, painting, maintaining, renovating, modifying or
retrofitting, removing and replacing the utility, telephone, intrabuilding
cabling and wiring, mechanical (including the Building's cooling system),
sanitary, storm drainage, and elevator systems, and the cost of maintenance and
service contracts in connection therewith; (ii) the cost of licenses,
certificates, permits and inspections  and the cost of contesting any
governmental enactments or exactions which may affect Operating Expenses, and
the costs incurred in connection with any governmentally-mandated transportation
system management program or similar program; (iii) the cost of all insurance
carried by Landlord in connection with the Project as reasonably determined by
Landlord (including increased premiums resulting from terrorism coverage,
catastrophic  events and/or the management of environmental risks through
insurance coverage, inspections and other means); (iv) the cost of landscaping,
relamping, and all supplies, tools, equipment and materials used in the
operation, repair and maintenance of the Project, or any portion thereof; (v)
the cost of parking area repair, restoration, and maintenance at the Project;
(vi) fees and other costs, including reasonable management fees, consulting
fees, legal fees and accounting fees, of all contractors and consultants in
connection with the management, operation, maintenance and repair of the
Project; (vii) payments under any equipment rental agreements on equipment used
in the maintenance and operation of the Project; (viii) wages, salaries and
other compensation, benefits and pension payments, including taxes levied
thereon, of all persons engaged in the operation, maintenance and security of
the Project; (ix) reasonable office expenses attributable to where the property
management personnel are located and the fair and reasonable allocation of the
fair rental value of any management office space; (x) operation, repair,
maintenance and replacement of all systems and equipment and components thereof
of the Project; (xi) the cost of janitorial, alarm, security and other services,
replacement of wall and floor coverings, ceiling tiles and fixtures in common
areas, maintenance and replacement of curbs and walkways, repair to roofs and
re-roofing; (xii) amortization (including interest on the unamortized cost) over
the useful life as Landlord shall reasonably determine, in accordance with
generally accepted accounting principles, consistently applied ("GAAP"), of the
cost of acquiring or the rental expense of personal property used in the
maintenance, operation and repair of the Project, or any portion thereof; (xiii)
the cost of capital improvements or other costs incurred in connection with the
Project (A) which are intended to effect economies in the operation or
maintenance of the Project, or any portion thereof (but not to exceed
the anticipated  reduction  in Operating  Expenses  as a result  thereof);  (B)
which  are replacements  or modifications of nonstructural items located in the
Common Areas required to keep the Common Areas in good order or condition; (C)
that are required under any governmental law or regulation by a federal, state
or local governmental agency, including but not limited to the Americans with
Disabilities Act, first becoming effective from and after the Lease Commencement
Date; or (D) which are reasonably determined by Landlord to be reasonably
required to maintain the functional character of the Project; provided, however,
that any capital expenditure described in subparagraphs (A) through (D) shall be
amortized (including interest on the amortized cost) over its useful life as
Landlord shall reasonably determine in accordance with GAAP; (xiv) costs
incurred (capital or otherwise) on a regular recurring basis every three (3) or
more years for certain maintenance projects (e.g., parking lot slurry coat or
replacement of lobby and elevator cab



Page 14

--------------------------------------------------------------------------------

 

carpeting); and (xv) costs, fees, charges or assessments imposed by, or
resulting from any mandate imposed on Landlord by, any federal, state or local
government for fire and police protection, trash removal, community services, or
other services which do not constitute "Tax Expenses" as that term is defined in
Section 4.2.5, below.

 

If the Building is not at least ninety-five percent (95%) occupied during all or
a portion of any Expense Year or the Base Year, Landlord shall make an
appropriate adjustment to the components of Operating Expenses for such year to
determine the amount of Operating Expenses that would have been paid had the
Building been ninety-five percent (95%) occupied; and the amount so determined
shall be deemed to have been the amount of Operating Expenses for such
year.  Operating Expenses for the Base Year shall not include market-wide
labor-rate increases due to extraordinary circumstances, including, but not
limited to, boycotts and strikes, and utility rate increases due to
extraordinary circumstances including, but not limited to, conservation
surcharges, boycotts, embargoes or other shortages.

 

Landlord shall have the right, from time to time, to equitably allocate some or
all of the Direct Expenses among different tenants of the Project, and/or among
different and additional buildings of the Project, as and when such different
and/or additional buildings are constructed and added to (and/or excluded from)
the Project or otherwise (collectively, "Cost Pools").  Such Cost Pools may
include, but shall not be limited to, the office space tenants and retail space
tenants (and, if applicable, child care tenants or occupants) of the Project.
Such Cost Pools may also include allocation of certain Direct Expenses within or
under covenants, conditions and restrictions affecting the Project.  In
addition, Landlord shall have the right from time to time, in its reasonable
discretion, to include or exclude existing or future buildings in the Project
for purposes of determining Direct Expenses and/or the provision of various
services and amenities thereto, including allocation of Direct Expenses in any
such Cost Pools.

 

Notwithstanding anything to the contrary contained in the definition of
Operating Expenses in Section 4.2.4 hereof, Operating Expenses shall not
include:

 

(a)Any ground lease rent of any kind;

 

(b)Costs incurred by Landlord for the repair or restoration of the Project or
any part thereof, due to damage or destruction or by the exercise of the power
of eminent domain;

 

(c)Costs, including permit, license and inspection costs, incurred with respect
to the installation of tenant improvements made for tenants in the Project or
incurred in renovating or otherwise improving, decorating, painting or
redecorating vacant space for Tenant or other occupants of the Project;

 

(d)Leasing  commissions,  attorneys'  fees  and other  costs  and expenses
incurred in connection with negotiations or disputes with tenants or prospective
tenants of the Project or litigation to collect rent from tenants of the
Project;

 

(e)Depreciation, interest, principal, points and fees on debt or amortization on
any mortgage or mortgages or any other debt instrument encumbering the Project
or any part thereof;

 

(f)Any marketing costs, legal fees, space planners' fees, advertising and
promotional  expenses,  and brokerage fees and expenses  incurred in connection
with future leasing, financing or sale of the Project; or in connection with any
assignment, sublease, renewal, expansion or similar transactions in the Project;

 

(g)Expenses in connection with services or other benefits which are not provided
to Tenant but which are provided to other tenants or occupants;

 

(h)Any costs which are actually reimbursed by any tenant or occupant of the
Project, or any third party, or by insurance carried by Landlord, by any tenant
or by anyone else and is actually paid to Landlord;

 

(i)Costs of capital improvements, capital expenditures, capital repairs and
replacements and capital equipment to the Project as defined in accordance with
generally accepted accounting principles consistently applied (except that
Operating Expenses shall include the capital costs described in Section 4.2.4
(xiii) above);





Page 15

--------------------------------------------------------------------------------

 

 

(j)Overhead and profit increments paid to the Landlord or to subsidiaries or
affiliates of the Landlord for goods or services in the Project to the extent
the same exceeds the cost of such goods or services if rendered by qualified,
first-class unaffiliated third parties in the same general area on a competitive
basis; provided Landlord shall have no obligation to obtain competitive bids;

 

(k)Any advertising or promotional expenditures;

 

(l)Any costs of electric  power or other services for which any tenant directly
contracts with the local public service or utility company;

 

(m)Any charitable or political contributions or dues or costs or fees for any
industry or similar association or group;

 

(n)Any costs or expenses arising from claims, disputes or potential disputes in
connection with potential or actual claims, litigation or
arbitrations  pertaining  to the business of Landlord, or the ownership or title
to the Land or the Building or the Project or any portion thereof (including,
without limitation, attorneys' fees, settlements, judgments or payments in lieu
thereof);

 

(o)"In-House" legal and/or accounting fees or Landlord's general corporate
overhead and general and administrative expenses or  costs incurred in
connection with the sale or transfer of the Building or the Project, including,
without limitation, transfer taxes, recording fees, title insurance premiums,
appraisal costs and escrow fees;

 

(p) Any bad debt loss, rent loss, or any reserves of any kind;

 

(q)Any cost, interest or tax penalties incurred as a result of Landlord's
negligence, inability or unwillingness to make tax payments (or to file tax
filings or returns) when due;

 

(r)Any costs of acquisition or maintenance of signs in or on the Building or
Project (other than the Building directory) identifying the owner of the
Building or Project or other tenants;

 

(s)Any costs, other than those incurred in ordinary maintenance and repair, for
sculpture, paintings, fountains or other objects of art;

 

(t)All  expenses  involving  Hazardous  Materials,  including  without
limitation investigation, remediation, transportation, disposal, recycling, and
testing unless caused by, through or on behalf of Tenant;

 

(u)Any costs, other than those incurred in ordinary maintenance and repair, for
sculpture, paintings, fountains or other objects of art;

 

(v)Costs arising from insurance of a type carried by Landlord which was not
carried for the entirety of the Base Year except to the extent such coverage is
mandated by law and/or Landlord's lender (provided, however a majority of
lenders similarly require the procurement of such insurance).  In such event,
Operating Expenses for the Base Year shall be increased to the amount of
Operating Expenses that would have been paid had Landlord carried such insurance
for the entirety of the Base Year;

 

(w)Any costs resulting from the act, omission or violation of any law by
Landlord;

 

(x)Any costs in connection with the valet parking operation for restaurant
tenants in the Building; or

 

(y)Costs to repair, maintain or replace the structural portions of the Building
or the Project except to the extent caused by the negligence or willful
misconduct of Tenant or work performed by or on behalf



Page 16

--------------------------------------------------------------------------------

 

of Tenant.

 

4.2.5Taxes.

 

(a)"Tax Expenses" shall mean all federal, state, county, or local governmental
or municipal taxes, fees, charges or other impositions of every kind and nature,
whether general, special, ordinary or extraordinary (including, without
limitation, real estate taxes, general and special assessments, transit taxes,
leasehold taxes, personal property taxes imposed upon the fixtures, machinery,
equipment, apparatus, systems and equipment, appurtenances, furniture and other
personal property used in connection with the Project, or any portion thereof,
which shall be paid or accrued during any Expense Year (without regard to any
different fiscal year used by such governmental or municipal authority) because
of or in connection with the ownership, leasing and operation of the Project, or
any portion thereof.

 

(b)Tax Expenses shall include, without limitation: (i) Any tax on the rent,
right to rent or other income from the Project, or any portion thereof, or as
against the business of leasing the Project, or any portion thereof; (ii) any
assessment, tax, fee, levy or charge in addition to, or in substitution,
partially or totally, of any assessment, tax, fee, levy or charge previously
included within the definition of real property tax, it being acknowledged by
Tenant and Landlord that Proposition 13 was adopted by the voters of the State
of California in the June 1978 election ("Proposition 13") and that assessments,
taxes, fees, levies and charges may be imposed by governmental agencies for such
services as fire protection, street, sidewalk and road maintenance, refuse
removal and for other governmental services formerly provided without charge to
property owners or occupants, and, in further recognition of the decrease in the
level and quality of governmental services and amenities as a result of
Proposition 13, Tax Expenses shall also include any governmental or private
assessments or the Project's contribution towards a governmental or private
cost-sharing agreement for the purpose of augmenting or improving the quality of
services and amenities normally provided by governmental agencies; (iii) any
assessment, tax, fee, levy, or charge allocable to or measured by the area of
the Premises or the Rent payable hereunder, including, without limitation, any
business or gross income tax or excise tax with respect to the receipt of such
rent, or upon or with respect to the possession, leasing, operating, management,
maintenance, alteration, repair, use or occupancy by Tenant of the Premises, or
any portion thereof; (iv) any assessment, tax, fee, levy or charge, upon this
transaction or any document to which Tenant is a party, creating or transferring
an interest or an estate in the Premises; and (v) all of the real estate taxes
and assessments imposed upon or with respect to the Building.

 

(c)Any  costs  and  expenses  (including,  without  limitation,  reasonable
attorneys' fees) incurred in attempting to protest, reduce or minimize Tax
Expenses shall be included in Tax Expenses in the Expense Year such expenses are
paid. If Tax Expenses for any period during the Term or any extension thereof
are increased after payment thereof for any reason, including, without
limitation, error or reassessment by applicable governmental or municipal
authorities, Tenant shall pay Landlord upon demand Tenant's Share of any such
increased Tax Expenses included by Landlord as Building Tax Expenses pursuant to
the terms of this Lease.  Notwithstanding anything to the contrary contained in
this Section 4.2.5, there shall be excluded from Tax Expenses (i) all excess
profits taxes, documentary transfer taxes, franchise taxes, gift taxes, capital
stock taxes, inheritance and succession taxes, estate taxes, federal and state
income taxes, and other taxes to the extent applicable to Landlord's general or
net income (as opposed to rents, receipts or income attributable to operations
at the Project), (ii) any items included as Operating Expenses, and (iii) any
items paid by Tenant under Section 4.5 of this Lease. Landlord shall be solely
liable for tax penalties resulting from landlord's failure to make tax payments
when due. If a special assessment payable in installments is levied against the
Building, Property Taxes for any year shall include only the installment of such
assessment and any interest payable or paid during such year as if such
assessment were paid over the longest possible term.  In addition, the amount of
Tax Expenses for the Base Year and any Expense Year shall be calculated without
taking into account any decreases in real estate taxes obtained in connection
with Proposition 8, and, therefore, the Tax Expenses in the Base Year and/or an
Expense Year may be greater than those actually incurred by Landlord, but shall,
nonetheless, be the Tax Expenses under this Lease.

 

4.2.6"Tenant's Share" shall mean the percentage set forth in Section 6 of the
Summary. Tenant's Share was calculated by multiplying the number of rentable
square feet of the Premises, as set forth in Section 2 of the Summary, by 100,
and dividing the product by the rentable square feet in the Building.

 





Page 17

--------------------------------------------------------------------------------

 

4.3[Reserved].

 

4.4Calculation and Payment of Additional Rent.    If for any Expense Year ending
or commencing within the Term, Tenant's Share of Direct Expenses for such
Expense Year exceeds Tenant's Share of Direct Expenses applicable to the Base
Year, then Tenant shall pay to Landlord, in the manner set forth in Section
4.4.1, below, and as Additional Rent, an amount equal to the excess ("Excess").

 

4.4.1Statement of Actual Direct Expenses and Payment by Tenant.  Landlord shall
give to Tenant as soon as reasonably possible following the end of each Expense
Year, a statement ("Statement") which shall state the Direct Expenses incurred
or accrued for such preceding Expense Year, and which shall state the amount of
the Excess.  Upon receipt of the Statement for each Expense Year commencing or
ending during the Term, if an Excess is present, Tenant shall pay, with its next
installment of Base Rent due, the full amount of the Excess for such Expense
Year, less the amounts, if any, paid during such Expense Year as "Estimated
Excess," as that term is defined in Section 4.4.2, below, and if Tenant paid
more as Estimated Excess than the actual Excess, Tenant shall receive a credit
in the amount of Tenant's overpayment against Rent next due under this
Lease.  The failure of Landlord to timely furnish the Statement for any Expense
Year shall not prejudice Landlord or Tenant from enforcing its rights under this
Article 4.  Even though the Term has expired and Tenant has vacated the
Premises, when the final determination is made of Tenant's Share of Direct
Expenses for the Expense Year in which this Lease terminates, if an Excess is
present, Tenant shall, within thirty (30) days, pay to Landlord such amount, and
if Tenant paid more as Estimated Excess than the actual Excess, Landlord shall,
within thirty (30) days, deliver a check payable to Tenant in the amount of the
overpayment. The provisions of this Section 4.4.1 shall survive the expiration
or earlier termination of the Term.

 

4.4.2Statement of Estimated Direct Expenses. In addition, Landlord shall
endeavor to give Tenant a yearly expense estimate statement ("Estimate
Statement") which shall set forth Landlord's reasonable estimate ("Estimate") of
what the total amount of Direct Expenses for the then-current Expense Year shall
be and the estimated excess ("Estimated Excess") as calculated by comparing the
Direct Expenses for such Expense Year, which shall be based upon the Estimate,
to the amount of Direct Expenses for the Base Year. The failure of Landlord to
timely furnish the Estimate Statement for any Expense Year shall not preclude
Landlord from enforcing its rights to collect any Estimated Excess under this
Article 4, nor shall Landlord be prohibited from revising any Estimate Statement
or Estimated Excess theretofore delivered to the extent necessary. Thereafter,
Tenant shall pay, with its next installment of Base Rent due, a fraction of the
Estimated Excess for the then-current Expense Year (reduced by any amounts paid
pursuant to the next to last sentence of this Section 4.4.2). Such fraction
shall have as its numerator the number of months which have elapsed in such
current Expense Year, including the month of such payment, and twelve (12) as
its denominator. Until a new Estimate Statement is furnished (which Landlord
shall have the right to deliver to Tenant at any time), Tenant shall pay
monthly, with the Base Rent, an amount equal to one­ twelfth (1/12) of the total
Estimated Excess set forth in the previous Estimate Statement delivered by
Landlord to Tenant.  Landlord shall maintain books and records with respect to
Direct Expenses in accordance with GAAP.

 

4.4.3Audit Rights. Upon Tenant's written request given not more than one hundred
eighty (180) days after Tenant's receipt of a Statement for a particular
calendar year, and provided that a default under this Lease, beyond any
applicable notice and cure periods, is not in existence and Tenant has paid all
amounts required to be paid under the Statement (which payment may be under
protest), as the case may be, Tenant shall have the right but not the
obligation, directly and through its agents (provided that Tenant's agent is not
retained by Tenant on a contingency fee basis), to inspect, copy, and audit the
Statements and the books and records of Landlord with respect to Direct Expenses
for the calendar year to which the Statement relates (and, as necessary, the
Base Year). Any objection to a Statement, or to any information reported
therein, shall be deemed waived if not raised by written notice to Landlord
within one (1) year following delivery of such Statement. In the event an error
is discovered, Tenant will notify Landlord, in writing, of the nature and the
amount of the error.  Provided Landlord concurs with Tenant's audit result, an
appropriate adjustment shall be made and either Landlord or Tenant shall
reimburse the other for any amounts due within fifteen (15) days.  If both
Landlord and Tenant are unable to agree upon the audit results, Landlord and
Tenant agree to hire a commercially recognized accounting firm, experienced in
calculating operating expenses and tax expenses and mutually acceptable to both
Landlord and Tenant to review the Direct Expenses.  The determination of such
accounting firm shall be binding upon Landlord and Tenant, with all costs, being
borne by Tenant unless it is determined that Landlord was in error and such
error is greater than five percent (5%) of the total of the annual Direct
Expenses and then all costs of the audit shall be borne by Landlord. Said right
of Tenant to inspect, copy, and audit shall be exercisable not more than once
during any



Page 18

--------------------------------------------------------------------------------

 

365-day period and shall be conducted during business hours at Landlord's
office. Tenant shall keep any information gained from its review of Landlord's
records confidential and shall not disclose it to any other party, except as
required by law or in connection with arbitration proceedings.

 

4.5Taxes and Other Charges for Which Tenant ls Directly Responsible.

 

4.5.1Tenant shall be liable for and shall pay ten (10) days before delinquency,
all taxes levied against Tenant's equipment, furniture, fixtures and any other
personal property located in or about the Premises. If any such taxes on
Tenant's equipment, furniture, fixtures and any other personal property are
levied against Landlord or Landlord's property, or if the assessed value of
Landlord's property is increased by the inclusion therein of a value placed upon
such equipment, furniture, fixtures or any other personal property, and if
Landlord pays the taxes based upon such increased assessment, which Landlord
shall have the right to do regardless of the validity thereof but only under
proper protest, if requested by Tenant, Tenant shall, upon demand, repay to
Landlord the taxes so levied against Landlord or the proportion of such taxes
resulting from such increase in the assessment, as the case may be.

 

4.5.2If the tenant improvements in the Premises or the Exterior Deck
Improvements, whether installed and/or paid for by Landlord or Tenant and
whether or not affixed to the real property so as to become a part thereof, are
assessed for real property tax purposes at a valuation higher than the valuation
at which tenant improvements conforming to Landlord's "building standard" in
other space in the Building are assessed (such valuation being defined as being
in excess of forty-five dollars ($45.00) per rentable square foot), then the Tax
Expenses levied against Landlord or the property by reason of such excess
assessed valuation shall be deemed to be taxes levied against personal property
of Tenant and shall be governed by the provisions of Section 4.5.1, above.

 

ARTICLE  5.    USE OF PREMISES

 

5.1Permitted Use.  Tenant shall use the Premises solely for the Permitted Use
set forth in Section 7 of the Summary and Tenant shall not use or permit the
Premises or the Project to be used for any other purpose or purposes whatsoever
without the prior written consent of Landlord, which may be withheld in
Landlord's sole discretion.

 

5.2Prohibited Uses. Tenant further covenants and agrees that Tenant shall not
use, or suffer or permit any person or persons to use, the Premises or any part
thereof for any use or purpose contrary to the provisions of the Rules and
Regulations set forth in Exhibit "D," attached hereto and made a part hereof, or
in violation of the laws of the United States of America, the State of
California, or the ordinances, regulations or requirements of the local
municipal or county governing body or other lawful authorities having
jurisdiction over the Project. Tenant shall not do or permit anything to be done
in or about the Premises which will in any way damage the reputation of the
Project or obstruct or unreasonably interfere with the rights of other tenants
or occupants of the Building, or injure or unreasonably annoy them or use or
allow the Premises to be used for any improper, unlawful purpose, nor shall
Tenant cause, maintain or permit any nuisance in, on or about the
Premises.  Tenant shall comply with all recorded covenants, conditions and
restrictions now or hereafter affecting the Project.

 

5.2.1Pets.    Tenant shall not bring into or maintain within the Project,
Building or Premises any animals, including but not limited to dogs but
excluding any "Service Animals" used to aid any employees, invitees or visitors
of Tenant who have a disability requiring the assistance of such Service
Animals. Tenant acknowledges that animals brought into the Building can cause
significant damage to the Building or create potential liability for the
Landlord. The amount of those damages are difficult to ascertain or calculate.
The parties therefore agree that Tenant shall pay the Landlord five hundred
dollars ($500.00) for every day that Tenant violates this provision.

 

5.3Hazardous Materials.  Tenant shall not use or allow another person or entity
to use any part of the Premises for the storage, use, treatment, manufacture or
sale of "Hazardous Materials," as that term is defined below.  As used herein,
the term "Hazardous Materials" means any hazardous or toxic substance, material
or waste which is or becomes regulated by any local governmental authority, the
state in which the Building is located or the United States Government.  Tenant,
however, may use small quantities of normal office and janitorial materials
which are Hazardous Materials such as copier toner and cleaning fluids in order
to conduct its business at the Premises.

 

5.3.1Notice.    Tenant and Landlord shall promptly notify each other of:  (i)
any enforcement,



Page 19

--------------------------------------------------------------------------------

 

cleanup or other regulatory action taken or threatened by any governmental or
regulatory authority with respect to the presence of any Hazardous Materials on
the Premises or the migration thereof from or to other property; (ii) any
demands or claims made or threatened by any party against either party or the
Premises relating to any loss or injury resulting from any Hazardous Materials;
(iii) any release, discharge or improper or unlawful disposal or transportation
of any Hazardous Materials on or from the Premises; and (iv) any matters where
either party is required by law to give a notice to any governmental or
regulatory authority respecting any Hazardous Materials on the Premises.
Landlord shall have the right (but not the obligation) to join and participate,
as a party, in any legal proceedings or actions affecting the Premises initiated
in connection with any environmental health or safety laws. At such times as
Landlord may reasonably request, Tenant shall provide Landlord with a written
list identifying any Hazardous Materials then used, stored, or maintained upon
the Premises, the use and approximate quantity of each such material, a copy of
any material safety data sheet ("MSDS") issued by the manufacturer therefor,
written information concerning the removal, transportation and disposal of the
same, and such other information as Landlord may reasonably require or as may be
required by law.

 

5.3.2Tenant Compliance Actions.  If any Hazardous Materials are released,
discharged or disposed of by Tenant or any other occupant of the Premises, or
their employees agents or contractors, on or about the Premises or Real Property
in violation of the foregoing provisions, Tenant shall immediately, properly and
in compliance with applicable laws clean up and remove such Hazardous Materials
from the Premises and any other affected property and clean or replace any
affected personal property (whether or not owned by Landlord), at Tenant's
expense.  Such clean up and removal work shall be subject to Landlord's prior
written approval (except in emergencies), and shall include, without limitation,
any testing, investigation, and the preparation and implementation of any
remedial action plan required by any governmental body having jurisdiction or
reasonably required by Landlord. If Tenant shall fail to comply with the
provisions of this Section 5.3.2 within five (5) days after written notice by
Landlord, or such shorter time as may be required by law or in order to minimize
any hazard to persons or property, Landlord may (but shall not be obligated to)
arrange for such compliance directly or as Tenant's agent through contractors or
other parties selected by Landlord, at Tenant's expense (without limiting
Landlord's other remedies under this Lease or applicable law).

 

5.3.3Indemnity.  Except for such party's negligence or intentional misconduct
(in which event no indemnification shall be applicable as to either party),
Landlord and Tenant shall, at that party's sole expense and with counsel
reasonably acceptable to the other party, indemnify, defend, and hold harmless
the other party and the other party's  shareholder's, director's, officers,
employees, partners, affiliates, agents and successors with respect to losses
arising out of or resulting from the release of any Hazardous Material in or
about the Premises or the Building, or the violation of any environmental law,
by that party or that party's agent, assignees, subtenants, contractors, or
invitees. This indemnification includes all costs of characterization, costs of
removal, remedial actions, repairs, liabilities, obligations, penalties, fines,
claims, actions (including remedial or enforcement actions of any kind and
administrative or judicial proceedings, orders or judgments), damages, and costs
(including attorney, consultant, and expert fees and expenses) resulting from
the release or violation.  This indemnification shall survive the expiration or
termination of this Lease.

 

5.3.4Existing Hazardous Materials. Under no circumstance shall Tenant be liable
for any Hazardous Materials present at any time at or about the Building, which
were not released by Tenant or Tenant's agent, assignees, subtenants,
contractors or invitees. If Tenant subsequently finds any Hazardous Material in
the Premises which has not been remediated and was not introduced by Tenant, it
will be Landlord's responsibility to do so, which work will be performed in a
manner and by a procedure meeting the requirements of federal, state and local
laws, ordinances and regulations. Unless such Hazardous Material was introduced
by Tenant, all such work will be performed at Landlord's sole expense and at no
cost to Tenant.

 

ARTICLE  6.    SERVICES AND UTILITIES

 

6.1Standard Tenant Services.  Landlord shall provide the following services on
all days (unless otherwise stated below) during the Term. Landlord reserves the
right to adopt nondiscriminatory modifications and additions to this Article 6.

 

6.2Subject to limitations imposed by all governmental rules, regulations and
guidelines applicable thereto,



Page 20

--------------------------------------------------------------------------------

 

Landlord shall provide heating and air conditioning ("HVAC") when necessary for
normal comfort for normal office use in the Premises from 8:00A.M. to 6:00P.M.
Monday through Friday, and on Saturdays from 9:00 A.M. to 12:00 P.M.
(collectively, "Building Hours"), except for the date of observation of New
Year's Day, President's Day, Independence Day, Labor Day, Memorial Day,
Thanksgiving Day, Christmas Day and, at Landlord's discretion, other locally or
nationally recognized holidays which are observed by other Comparable Buildings
(collectively, "Holidays").

 

6.3Landlord shall, as an Operating Expense, furnish electricity to the Building
(with connections to the Premises) 24 hours per day, 7 days per week, 52 weeks
per year (subject to periodic interruptions by the utility company or as may be
required due to construction or maintenance) adequate for a general office use
and provide adequate electrical wiring and facilities for connection to Tenant's
lighting fixtures and office equipment (including without limitation, computers
and computer servers), provided that the demanded electrical load of the office
equipment and lighting fixtures does not exceed an average of six (6) watts per
rentable square foot of the Premises during the Building Hours on a monthly
basis, and the electricity so furnished for office equipment will be at a
nominal one hundred twenty (120) volts and no electrical circuit for the supply
of such incidental use equipment will require a current capacity exceeding
twenty (20) amperes. If Tenant's requirements for electricity exceeds the amount
set forth herein, Landlord shall furnish the same (but not beyond the capacity
of the Building) and Tenant shall pay the cost attributable to the excess
portion pursuant to Section 6.4 below. Tenant shall bear the cost of replacement
of lamps, starters and ballasts for non-Building standard lighting fixtures
within the Premises.

 

6.3.1Landlord shall, as an Operating Expense, provide city water to the Building
(with connections to the Premises) for use by Tenant adequate for a general
office use, including a galley (subject to periodic interruptions by the utility
company or as may be required due to construction or maintenance). In addition,
Landlord shall, as an Operating Expense, provide city water from the regular
Building outlets for drinking, lavatory and toilet purposes in the Common Areas.

 

6.3.2Landlord shall provide janitorial services to the Premises (excluding the
Exterior Decks) in a manner consistent with the janitorial services provided by
landlords in comparable Class "A" buildings in the Area, except on the date of
observation of the Holidays.

 

6.3.3Landlord shall provide nonexclusive, non-attended automatic passenger
elevator service during the Building Hours and key card access elevator service
after Building Hours 24 hours per day, 7 days per week, 52 weeks per year.

 

6.3.4Subject to factors outside Landlord's control, Tenant shall have access to
the Premises, the Building and the parking facilities 24 hours per day, 7 days
per week, 52 weeks per year.

 

Tenant shall cooperate fully with Landlord at all times and abide by all
regulations and requirements that Landlord may reasonably prescribe for the
proper functioning and protection of the HVAC, electrical, mechanical and
plumbing systems.

 

6.4Overstandard Tenant Use. Tenant shall not, without Landlord's prior written
consent, use machines other than normal fractional horsepower office machines or
lighting that consumes more energy than Building standard lights in the
Premises, which may affect the temperature otherwise maintained by the air
conditioning system or increase the water normally furnished for the Premises by
Landlord pursuant to the terms of this Article 6.  If Tenant uses water,
electricity, or air conditioning in excess of that supplied by Landlord pursuant
to this Article 6, Tenant shall pay to Landlord, upon billing, the actual cost
of such excess consumption, the cost of the installation, operation, and
maintenance of equipment which is installed in order to supply such excess
consumption; and Landlord may install devices to separately meter any increased
use and in such event Tenant shall pay the increased cost directly to Landlord,
on demand, at the rates charged by the public utility company furnishing the
same, including the actual cost of such additional metering devices. Tenant's
use of electricity shall never exceed the capacity of the feeders to the Project
or the risers or wiring installation, subject to the terms of this Article 6. If
Tenant desires to use HVAC during hours other than those for which Landlord is
obligated to supply such utilities pursuant to the terms of this Article 6,
Tenant shall give Landlord such prior notice, if any, as Landlord shall from
time to time establish as appropriate, of Tenant's desired use in order to
supply such utilities, and Landlord shall supply such utilities to Tenant at
prevailing rates (based on Landlord's actual costs), which shall be treated as
Additional Rent. If the same does not materially impair the HVAC serving the



Page 21

--------------------------------------------------------------------------------

 

Premises, Tenant shall have the right to install Building standard controls to
activate the HVAC, such that Tenant can operate the HVAC after hours as
reasonably necessary for Tenant's business operations

 

6.5Interruption of Use.  Tenant agrees that Landlord shall not be liable for
damages, by abatement of Rent or otherwise, for failure to furnish or delay in
furnishing any service (including telephone and telecommunication services), or
for any diminution in the quality or quantity thereof, when such failure or
delay or diminution is occasioned, in whole or in part, by breakage, repairs,
replacements, or improvements, by any strike, lockout or other labor trouble, by
inability to secure electricity, gas, water, or other fuel at the Building or
Project after reasonable effort to do so, by any riot or other dangerous
condition, emergency, accident or casualty whatsoever, by act or default of
Tenant or other parties, or by any other cause beyond Landlord's reasonable
control; and such failures or delays or diminution shall never be deemed to
constitute an eviction or disturbance of Tenant's use and possession of the
Premises or relieve Tenant from paying Rent or performing any of its obligations
under this Lease. Furthermore Landlord shall not be liable under any
circumstances for a loss of, or injury to, property or for injury to, or
interference with, Tenant's business, including, without limitation, loss of
profits, however occurring, through or in connection with or incidental to a
failure to furnish any of the services or utilities as set forth in this
Article 6.

 

6.6Rent Abatement.  If Landlord fails to perform the obligations required of
Landlord under the terms of this Lease and such failure causes all or a portion
of the Premises to be untenantable and unusable by Tenant and such failure
relates to the nonfunctioning of the HVAC system in the Premises, the
electricity in the Premises, the nonfunctioning of the elevator service to the
Premises, or a failure to provide access to the Premises, Tenant shall give
Landlord notice ("Initial Notice"), specifying such failure to perform by
Landlord ("Abatement Event").  If Landlord has not cured such Abatement Event
within three (3) business days after the receipt of the Initial Notice
("Eligibility Period").  Tenant may deliver an additional notice to Landlord
("Additional Notice"), specifying such Abatement Event and Tenant's intention to
abate the payment of Rent under this Lease. If Landlord does not cure such
Abatement Event within three (3) business days after receipt of the Additional
Notice, Tenant may, upon written notice to Landlord, immediately abate Rent
payable under this Lease for that portion of the Premises rendered untenantable
and not used by Tenant, for the period beginning on the date three (3) business
days after the Initial Notice to the earlier of the date Landlord cures such
Abatement Event or the date Tenant recommences the use of such portion of the
Premises. Such right to abate Rent shall be Tenant's sole and exclusive remedy
at law or in equity for an Abatement Event.  Except as provided in this Section
6.6, nothing contained herein shall be interpreted to mean that Tenant is
excused from paying Rent due hereunder.

 

ARTICLE  7.    REPAIRS

 

Tenant shall, at Tenant's own expense, keep the Premises, including without
limitation the maintenance and repair of all glass panels and partitions,
interior lavatories, showers, toilets, basins, kitchen facilities, kitchen
appliances and supplemental HVAC systems including such supplemental HVAC
systems' respective mechanical, plumbing and electrical connections (whether
such systems or facilities are fully contained in the Premises, or exist outside
the Premises, but were fully installed or are maintained to exclusively serve
the Premises), including all non-structural improvements, fixtures and
furnishings therein, and the floors of the Premises, in good order, repair and
condition, however, ordinary wear and tear during the Term shall be excepted. In
addition, Tenant shall, at Tenant's own expense, promptly and adequately repair
all damage to the Premises and replace or repair all damaged, broken, or worn
fixtures and appurtenances, except for damage caused by ordinary wear and tear
or beyond the reasonable control of Tenant; provided, however, that at
Landlord's option, or if Tenant fails to make such repairs, Landlord may, but
need not, make such repairs and replacements, and Tenant shall pay Landlord the
cost thereof, including a commercially reasonable percentage of the cost thereof
(to be uniformly established for the Building and/or the Project) sufficient to
reimburse Landlord for all overhead, general conditions, fees and other costs or
expenses arising from Landlord's involvement with such repairs and replacements,
forthwith upon being billed for same. Landlord shall not be liable for damage
that may be sustained by the goods, wares, merchandise or property of Tenant,
its employees, invitees, customers, agents, or contractors, or any other person
in, on or about the Premises directly or indirectly caused by or resulting from
any cause whatsoever, including, but not limited to, fire, steam, electricity,
gas, water, or rain which may leak or flow from or into any part of the
Premises, or from the breakage, leakage, obstruction or other defects of the
pipes, sprinklers, wires, appliances, plumbing, air conditioning, light
fixtures, or mechanical or electrical systems, or from intrabuilding cabling or
wiring, whether such damage results from conditions arising upon the Premises or
upon other portions of the Project or from other sources or places and
regardless  of whether  the cause of such damage or



Page 22

--------------------------------------------------------------------------------

 

injury or the means of repairing  the same is inaccessible to
Tenant.  Notwithstanding the foregoing, Landlord shall be responsible for
repairs to the exterior walls, the structural portions of the Building,
including, without limitation, the foundation, floor slabs, ceilings, roof,
columns, beams, shafts, stairs, stairwells, elevators, base building restrooms
and all Common Areas (collectively, the "Building Structure") and the
mechanical, electrical, life safety, plumbing, sprinkler, sewer  and HVAC
systems of the Building (collectively, the "Building Systems"), except to the
extent that such repairs are required due to the negligence or willful
misconduct of Tenant or work performed by or on behalf of Tenant; provided,
however, that if such repairs are due to the negligence or willful misconduct of
Tenant or work performed by or on behalf of Tenant, Landlord shall nevertheless
make such repairs at Tenant's expense, or, if covered by Landlord's insurance,
Tenant shall only be obligated to pay any deductible in connection
therewith.  The Building Structure and the Building Systems shall be referred to
collectively as the "Base Building." Landlord may, but shall not be required to,
enter the Premises at all reasonable times upon at least one (1) business day's
prior notice (except in the case of an emergency) to make such repairs,
alterations, improvements or additions to the Premises or to the Project or to
any equipment located in the Project as Landlord shall reasonably deem necessary
or as Landlord may be required to do by governmental or
quasi-governmental  authority or court order or decree, provided, however,
Landlord shall conduct such activities in a manner that minimizes disruption to
Tenant's business at the Premises. Tenant hereby waives any and all rights under
and benefits of subsection I of Section 1932 and Sections 1941 and 1942 of the
California Civil Code or under any similar law, statute or ordinance now or
hereafter in effect.

 

Notwithstanding anything to the contrary in the Lease, to the extent the
supplemental HVAC systems in the Premises require repair or replacement, Tenant
shall have the right in its sole discretion to repair or replace such systems or
elect not to repair or replace the same; provided, however, Landlord shall have
no obligation to repair or replace such supplemental HVAC systems.

 

ARTICLE  8.    ADDITIONS AND ALTERATIONS

 

8.1Landlord's Consent to Alterations. Tenant may not make any improvements,
alterations, additions or changes to the Premises or any mechanical, plumbing or
HVAC facilities or systems pertaining to the Premises (collectively,
"Alterations") without first procuring the prior written consent of Landlord to
such Alterations, which consent shall be requested by Tenant not less than ten
(10) days prior to the commencement thereof, and which consent shall not be
unreasonably withheld, conditioned or delayed by Landlord, provided it shall be
deemed reasonable for Landlord to withhold its consent to any Alteration which
adversely affects the structural portions or the systems or equipment of the
Building, is visible from outside the Premises in an unsightly manner as
reasonably determined by Landlord or requires other alterations, additions or
improvements to the Common Areas in order to comply with applicable laws
(including, without limitation, Hazardous Materials and the Americans with
Disabilities Act) unless Tenant agrees to perform such alterations, additions or
improvements to the Common Areas in order to comply with applicable laws at
Tenant's cost. Notwithstanding  the foregoing, Tenant shall be permitted to make
Alterations following ten (10) business days' notice to Landlord, but without
Landlord's prior consent, to the extent that such Alterations are nonstructural
and would cost less than $50,000 for any single project or are decorative only
(i.e., installation of carpeting or painting of the Premises). The construction
of the initial improvements to the Premises shall not be deemed to be
Alterations and shall be governed by the terms of the Work Letter attached to
this Lease as Exhibit "B" and not the terms of this Article 8.

 

8.2Manner of Construction.  Landlord may impose, as a condition of its consent
to any and all Alterations or repairs of the Premises or about the Premises,
such reasonable requirements as Landlord in its reasonable discretion may deem
necessary, including, but not limited to, the requirement that Tenant utilize
for such purposes only contractors, subcontractors, materials, mechanics and
materialmen approved by Landlord (which approval shall not be unreasonably
withheld, conditioned or delayed), and the requirement that upon Landlord's
request, Tenant shall, at Tenant's expense, remove such Alterations upon the
expiration or any early termination of the Term if Landlord notifies Tenant at
the time Tenant requests consent to any Alterations that such Alterations will
be required to be removed at the end of the Term. Tenant shall construct such
Alterations and perform such repairs in a good and workmanlike manner, in
conformance with any and all applicable federal, state, county or municipal
laws, rules and regulations and pursuant to a valid building permit, issued by
the City of Santa Monica, all in conformance with Landlord's construction rules
and regulations. If Tenant performs any Alterations in the Premises which
require or give rise to governmentally required changes to the Base Building,
then Landlord shall, at Tenant's expense, make such changes to the Base
Building. In performing the work of any such Alterations, Tenant shall have the
work performed in such manner so as not to obstruct



Page 23

--------------------------------------------------------------------------------

 

access to the Project or any portion thereof, by any other tenant of the
Project, and so as not to obstruct the business of Landlord or other tenants in
the Project. Tenant shall not use (and upon notice from Landlord shall cease
using) contractors, services, workmen, labor, materials or equipment that, in
Landlord's reasonable judgment, would disturb labor harmony with the workforce
or trades engaged in performing other work, labor or services in or about the
Building or the Common Areas. In addition to Tenant's obligations under Article
9 of this Lease, upon completion of any Alterations, Tenant agrees to cause a
Notice of Completion to be recorded in the office of the Recorder of the County
of Los Angeles in accordance with Section 3093 of the California Civil Code or
any successor statute, and Tenant shall deliver to the Project management office
a reproducible copy of the "as built" drawings of the Alterations as well as all
permits, approvals and other documents issued by any governmental agency in
connection with the Alterations.

 

8.3Payment for Improvements.    If payment is made directly to contractors,
Tenant shall comply with Landlord's requirements for final lien releases and
waivers in connection with Tenant's payment for work to contractors. If Tenant
orders any work directly from Landlord, Tenant shall pay to Landlord a
reasonable percentage of the hard costs of such work (not to exceed five
percent), which shall be sufficient to compensate Landlord for all overhead,
general conditions, fees and other costs and expenses arising from Landlord's
involvement with such work . If Tenant does not order any work directly from
Landlord, Tenant shall reimburse Landlord for Landlord's reasonable, actual,
out-of-pocket costs and expenses actually incurred in connection with Landlord's
review of such work.

 

8.4Construction Insurance.    In addition to the requirements of Article 10 of
this Lease, if Tenant makes any Alterations, prior to the commencement of such
Alterations, then Tenant shall provide Landlord with evidence that Tenant
carries insurance in an amount reasonably approved by Landlord covering the
construction of such Alterations, and such other insurance as Landlord may
reasonably require, it being understood and agreed that all of such Alterations
shall be insured by Tenant pursuant to Article 10 of this Lease immediately upon
completion thereof  In addition, if the Alterations are expected to exceed the
amount of One Hundred Thousand Dollars ($100,000.00), Landlord may, in its
discretion, require Tenant to obtain a lien and completion bond in an amount
sufficient to ensure the lien-free completion of such Alterations and naming
Landlord as a co-obligee.

 

8.5Landlord's Property.    All Alterations, improvements, fixtures, equipment,
leasehold improvements and/or appurtenances which may be installed or placed in
or about the Premises, from time to time, by Tenant shall be at the sole cost of
Tenant and shall be and become the property of Landlord. Such alterations,
improvements, fixtures, equipment, leasehold improvements, and/or appurtenances
shall include but not be limited to: all floor coverings, drapes, paneling,
built-in cabinetry, molding, doors, vaults (including vault doors), plumbing
systems, security systems, electrical systems, lighting systems, silencing
equipment, communication systems, all fixtures and outlets for the systems
mentioned above and for all telephone, radio, telegraph and television purposes,
and any special flooring or ceiling installations.  Notwithstanding the
foregoing, Tenant may remove any Alterations, improvements, and/or equipment
which Tenant can substantiate to Landlord have not been paid for with any Tenant
improvement allowance funds provided to Tenant by Landlord, provided Tenant
repairs any damage to the Premises and Building caused by such removal and
returns the affected portion of the Premises to a Building-standard,
tenant-improved condition as reasonably determined by Landlord. Furthermore, if
Landlord, as a condition to Landlord's consent to any Alteration, required that
Tenant remove any Alteration upon the expiration or early termination of the
Term, then Tenant, at Tenant's expense, shall remove such Alterations and repair
any damage to the Premises and Building caused by such removal and return the
affected portion of the Premises to a Building-standard, tenant-improved
condition as reasonably determined by Landlord.  If Tenant fails to complete
such removal and/or to repair any damage caused by the removal of any
Alterations and returns the affected portion of the Premises to a
Building-standard, tenant-improved condition as reasonably determined by
Landlord, Landlord may do so and may charge the cost thereof to Tenant. Tenant
hereby protects, defends, indemnifies and holds Landlord harmless from any
liability, cost, obligation, expense or claim of lien arising in connection with
the installation, placement, removal (if required pursuant to the Lease) or
financing of any such Alterations, improvements, fixtures and/or equipment in,
on or about the Premises, which obligations of Tenant shall survive the
expiration or earlier termination of this Lease. Notwithstanding anything stated
herein to the contrary, Tenant shall not be required to remove the Tenant
Improvements to the Premises governed by the terms of the Work Letter or the
Exterior Deck Improvements upon expiration or early termination of the Lease.

 

8.6Stairwell Improvements. In accordance with the terms and conditions of this
Article 8, Tenant shall have the right to construct, at its sole cost and
expense, a code compliant internal stairwell connecting the second floor and the
third floor and a stairwell connecting the third floor and the roof
(collectively the "Internal Stairwells"). The



Page 24

--------------------------------------------------------------------------------

 

construction of the Internal Stairwells shall be referred to herein as (the
"Stairwell Improvements").  Tenant shall be responsible to maintain the Internal
Stairwells during the Term or Extension Term. Tenant acknowledges that on the
date which is the earlier of (i) expiration or earlier termination of the Lease
with respect to Suite 200 or (ii) the expiration or earlier termination of the
Lease with respect to the 3rd  Floor Expansion Space (such earlier date, the
"Stairwell Removal Date"), Tenant will be required to remove the Internal
Stairwells, at Tenant's sole cost and expense and repair any damage to the
Premises and Building caused by such removal and return the affected portion of
the Premises and Building to a Building-standard, tenant-improved condition as
reasonably determined by Landlord, unless Landlord elects, in its sole
discretion, by written notice to Tenant no later than nine (9) months prior to
the Stairwell Removal Date, that the Internal Stairwells shall remain.
Notwithstanding anything to the contrary contained herein, if Tenant constructs
the Stairwell Improvements, Tenant shall do so in accordance with the Work
Letter attached to this Lease as Exhibit "B." The work required to remove the
Internal Stairwells shall be conducted in accordance with this Article 8.

 

ARTICLE  9.    COVENANT AGAINST LIENS

 

Tenant shall keep the Project and Premises free from any liens or encumbrances
arising out of the work performed, materials furnished or obligations incurred
by or on behalf of Tenant, and shall protect, defend, indemnify and hold
Landlord harmless from and against any claims, liabilities, judgments or costs
(including, without limitation, reasonable attorneys' fees and costs) arising
out of same or in connection therewith. Tenant shall give Landlord notice at
least twenty (20) days prior to the commencement of any such work on the
Premises (or such additional time as may be necessary under applicable laws) to
afford Landlord the opportunity of posting and recording appropriate notices of
non-responsibility. Tenant shall remove any such lien or encumbrance by bond or
otherwise within thirty (30) days after notice by Landlord, and if Tenant shall
fail to do so, Landlord may pay the amount necessary to remove such lien or
encumbrance, without being responsible for investigating the validity thereof.
The amount so paid shall be deemed Additional Rent under this Lease payable upon
demand, without limitation as to other remedies available to Landlord under this
Lease. Nothing contained in this Lease shall authorize Tenant to do any act
which shall subject Landlord's title to the Building or Premises to any liens or
encumbrances whether claimed by operation of law or express or implied contract.
Any claim to a lien or encumbrance upon the Building or Premises arising in
connection with any such work or respecting the Premises not performed by or at
the request of Landlord shall be null and void, or at Landlord's option shall
attach only against Tenant's interest in the Premises and shall in all respects
be subordinate to Landlord's title to the Project, Building and Premises.

 

ARTICLE 10.    INSURANCE

 

10.1Indemnification and Waiver.  Except to the extent resulting from Landlord or
Landlord Parties (as hereinafter defined) negligence or willful misconduct  or a
breach of Landlord's repair obligations set forth in Article 7 above, Tenant
hereby assumes all risk of damage to property or injury to persons in, upon or
about the Premises from any cause whatsoever, including, but not limited to,
fire, steam, electricity, gas, water, or rain which may leak or flow from or
into any part of the Premises, or from the breakage, leakage, obstruction or
other defects of the pipes, sprinklers, wires, appliances, plumbing, air
conditioning, light fixtures, or mechanical or electrical systems, or from
intrabuilding cabling or wiring and agrees that Landlord, its members and
owners, and their respective trustees, officers, agents, beneficiaries,
servants, employees, and independent contractors (collectively, "Landlord
Parties") shall not be liable for, and are hereby released from any
responsibility for, any damage either to person or property or resulting from
the loss of use thereof, which damage is sustained by Tenant or by other
persons. Tenant shall indemnify, defend, protect, and hold harmless the Landlord
Parties from any and all loss, cost, damage, expense and liability (including,
without limitation, court costs and reasonable attorneys' fees) incurred in
connection with or arising from any cause in, on or about the Premises during
the Term, or any acts, omissions or negligence of Tenant or of any person
claiming by, through or under Tenant, or of the contractors, agents, servants,
employees, invitees, guests or licensees of Tenant or any such person, in, on or
about the Project or any breach by Tenant of the terms of this Lease, either
prior to, during, or after the expiration of the Term, provided that the terms
of the foregoing indemnity shall not apply to the negligence or willful
misconduct of Landlord or Landlord's Parties or a breach of Landlord's
obligations under the Lease. Should Landlord be named as a defendant in any suit
brought against Tenant in connection with or arising out of Tenant's occupancy
of the Premises, then except to the extent resulting from the negligence or
willful misconduct of Landlord or Landlord Parties or a breach of Landlord's
obligations under the Lease, Tenant shall pay to Landlord its reasonable costs
and expenses incurred in such suit, including without limitation, its reasonable
actual professional fees such as appraisers', accountants' and attorneys' fees.
Except to the extent resulting from the negligence or willful misconduct of
Tenant or its agents or



Page 25

--------------------------------------------------------------------------------

 

contractors or a breach of Tenant's obligations under the Lease, Landlord shall
indemnify, defend, protect and hold harmless Tenant from, all loss, cost,
damage, expense and liability (including without limitation court costs and
reasonable attorneys' fees) incurred in connection with the gross negligence or
willful misconduct of Landlord or Landlord's Parties. The provisions of this
Section 10.1 shall survive the expiration or sooner termination of this Lease
with respect to any claims or liability arising in connection with any event
occurring prior to such expiration or termination.

 

10.2Tenant's Compliance with Landlord's Fire and Casualty Insurance.  Tenant
shall, at Tenant's expense, comply with all insurance company requirements
pertaining to the use of the Premises. If Tenant's conduct or use of the
Premises causes any increase in the premium for such insurance policies then
Tenant shall reimburse Landlord for any such increase. Tenant, at Tenant's
expense, shall comply with all rules, orders, regulations or requirements of the
American Insurance Association (formerly the National Board of Fire
Underwriters) and with any similar body.

 

10.3Tenant's Insurance.Tenant shall maintain the following coverages in the
following amounts.

 

10.3.1 Commercial General Liability Insurance covering the insured against
claims of bodily injury, personal injury and property damage (including loss of
use thereof) arising out of Tenant's operations, and contractual liabilities
(covering the performance by Tenant of its indemnity agreements) including a
Broad Form endorsement covering the insuring provisions of this Lease and the
performance by Tenant of the indemnity agreements set forth in Section 10.1 of
this Lease, for limits of liability not less than:

 

Bodily Injury and

$1,000,000 each occurrence

Property Damage Liability

$2,000,000 annual aggregate

 

 

Personal Injury Liability

$1,000,000 each occurrence

$2,000,000 annual aggregate

 

 

10.3.2 Physical Damage Insurance covering (i) all office furniture, business and
trade fixtures, office equipment, free-standing cabinet work, movable
partitions, merchandise and all other items of Tenant's property on the Premises
installed by, for, or at the expense of Tenant, (ii) the Tenant Improvements,
and any other improvements which exist in the Premises as of the Lease
Commencement Date (excluding the Base Building) ("Original Improvements"), and
(iii) all other improvements, alterations and additions to the Premises
(excluding the Base Building). Such insurance shall be written on an "all risks"
of physical loss or damage basis or so called "Special Form", for the full
replacement cost value (subject to reasonable deductible amounts) new without
deduction for depreciation of the covered items and in amounts that meet any
co-insurance clauses of the policies of insurance and shall include coverage for
damage or other loss caused by fire or other peril including, but not limited
to, vandalism and malicious mischief, theft, water damage of any type, including
sprinkler leakage and earthquake sprinkler leakage, bursting or stoppage of
pipes, and explosion.

 

10.3.3 Worker's Compensation and Employer's Liability or other similar insurance
pursuant to all applicable state and local statutes and regulations.

 

10.3.4 Comprehensive automobile liability insurance having a combined single
limit of not less than One Million Dollars ($1,000,000) per occurrence and
insuring Tenant against liability for claims arising out of ownership,
maintenance or use of any owned, hired or non-owned automobiles.

 

 

10.3.5 Intentionally Deleted.

 

10.4Form of Policies.  The minimum limits of policies of insurance required of
Tenant under this Lease shall in no event limit the liability of Tenant under
this Lease. Such insurance shall (i) name Landlord, Landlord's manager and
Landlord's lender, as additional insureds, if any; (ii) include standard
contractual liability coverage; (iii) be issued by an insurance company having a
rating of not less than A­ VIII in Best's Insurance Guide or which is otherwise
acceptable to Landlord and licensed to do business in the State of California;
(iv) be primary insurance as to all claims thereunder and provide that any
insurance carried by Landlord is excess and is non-contributing with any
insurance



Page 26

--------------------------------------------------------------------------------

 

requirement of Tenant; (v) be in form and content reasonably acceptable to
Landlord; and (vi) not be canceled or coverage reduced unless thirty (30) days'
prior written notice shall have been given to Landlord and any mortgagee of
Landlord. Tenant shall deliver said policy or policies or certificates thereof
to Landlord on or before January 2, 2015 (but made effective no later than
January 1, 2015) and at least five (5) days before the expiration dates
thereof.  The commercial general liability policy maintained by Tenant shall
name by endorsement, Landlord and Landlord's manager as additional insured with
a properly executed endorsement or equivalent. If Tenant shall fail to procure
such insurance, or to deliver such policies or certificate, Landlord may, at its
option, procure such policies for the account of Tenant, and the cost thereof
shall be paid to Landlord within five (5) days after delivery to Tenant of bills
therefor.

 

10.5Subrogation.  Landlord and Tenant intend that their respective property loss
risks shall be borne by reasonable insurance carriers to the extent above
provided, and Landlord and Tenant hereby agree to look solely to, and seek
recovery only from, their respective insurance carriers if a property loss
occurs to the extent that such coverage is agreed to be provided hereunder.
Notwithstanding anything to the contrary, the parties each hereby waive all
rights and claims against each other for such losses, and waive all rights of
subrogation of their respective insurers. The parties agree that their
respective insurance policies are now, or shall be, endorsed such that the
waiver of subrogation shall not affect the right of the insured to recover
thereunder.

 

10.6Additional Insurance Obligations.  Tenant shall carry and maintain during
the entire Term, at Tenant's sole cost and expense, increased amounts of the
insurance required to be carried by Tenant pursuant to this Article 10 and such
other reasonable types of insurance coverage and in such reasonable amounts
covering the Premises and Tenant's operations therein, as may be reasonably
requested by Landlord; provided, however, any increases in the amounts of the
insurance shall not occur more often than once every three (3) years during the
Term, and any increased or additional coverage requirements need to be
consistent with those required of other tenants leasing in comparable office
buildings in the Area. Landlord shall not require Tenant to increase any amounts
of the insurance required to be carried by Tenant pursuant to this Article 10
during the first five (5) Lease Years.

 

10.7Landlord's Insurance Obligations.  Landlord shall, as an Operating Expense,
maintain in effect a policy or policies of insurance providing protection for
the following liabilities and/or risks: (a) Commercial General Liability
Insurance with coverage limits at least equal to those Tenant is required to
maintain in accordance with Section 10.3.1, and (b) Physical Damage Insurance in
so called "Special Form" covering the Project and Building of which the Premises
are a part, in an amount equal to the Project's and Building's full replacement
cost. Landlord's obligation to carry the Physical Damage Insurance provided for
in this Section 10.7 may be satisfied by inclusion of said Building and Project
within the coverage of any blanket policy or policies of insurance carried and
maintained by Landlord or its affiliates, so long as the coverage is not
diminished thereby.

 

ARTICLE 11.    DAMAGE AND DESTRUCTION

 

11.1Repair of Damage to Premises by Landlord. Tenant shall promptly notify
Landlord of any damage to the Premises resulting from fire or any other
casualty. If the Base Building or any Common Areas serving or providing access
to the Premises shall be damaged by fire or other casualty, Landlord shall
promptly and diligently, subject to reasonable delays for insurance adjustment
or other matters beyond Landlord's reasonable control, but in no event more than
one (1) year after the date of the casualty and subject to all other terms of
this Article 11, restore the Base Building and such Common Areas.  Such
restoration shall be to substantially the same condition of the Base Building
and the Common Areas prior to the casualty, except for modifications required by
zoning and building codes and other laws or by the holder of a mortgage on the
Building or Project or any other modifications to the Common Areas deemed
desirable by Landlord, provided that access to the Premises and any common
restrooms serving the Premises shall not be materially impaired. Upon the
occurrence of any damage to the Premises, Tenant shall immediately file a claim
with its insurance carrier and assign to Landlord (or to any party designated by
Lai\dlord) all insurance proceeds payable to Tenant under Tenant's insurance
required under Section 10.3.2 (ii) and (iii) of this Lease, and Landlord shall
repair any injury or damage to the Tenant Improvements and the Original
Improvements  installed in the Premises and shall return such Tenant
Improvements, Alterations and Original Improvements to their original condition;
provided that if the cost of such repair by Landlord exceeds the amount of
insurance proceeds received by Landlord from Tenant's insurance carrier, as
assigned by Tenant, the cost of such repairs in excess of such insurance
received by Landlord shall be paid by Tenant to Landlord.  Landlord shall not be
liable for any inconvenience or annoyance to Tenant or its visitors, or injury
to Tenant's business resulting in any way from such damage or the repair



Page 27

--------------------------------------------------------------------------------

 

thereof; provided however, that if such fire or other casualty shall have
damaged the Premises or Common Areas necessary to Tenant's occupancy, and the
Premises are not occupied by Tenant as a result thereof, then during the time
and to the extent the Premises are unfit for occupancy, the Rent shall be abated
in proportion to the ratio that the amount of rentable square feet of the
Premises which is unfit for occupancy for the purposes permitted under this
Lease bears to the total rentable square feet of the Premises; provided further,
however, that if the damage or destruction occurs as a result of the negligence
or willful misconduct of Tenant or any of its agents, employees, contractors,
invitees or guests, Tenant shall be responsible for any reasonable, applicable
insurance deductible (which shall be payable to Landlord upon demand).  Tenant's
obligations under this Section 11.1 shall survive the expiration or sooner
termination of the Term.

 

11.2Landlord's Option to Repair. Notwithstanding the terms of Section 11.1 of
this Lease, Landlord may elect not to rebuild and/or restore the Premises,
Building and/or Project, and instead terminate this Lease, by notifying Tenant
in writing of such termination within ninety (90) days after the date of damage,
such notice to include a termination date giving Tenant sixty (60) days to
vacate the Premises, but Landlord may so elect only if the Building or Project
shall be damaged by fire or other casualty or cause, whether or not the Premises
are affected, and one or more of the following conditions is present: (i) in
Landlord's reasonable judgment, repairs cannot reasonably be completed within
one (1) year after the date of damage (when such repairs are made without the
payment of overtime or other premiums); (ii) the holder of any mortgage on the
Building or Project or ground lessor with respect to the Building or Project
shall require that at least One Million Dollars ($1,000,000) of the insurance
proceeds be used to retire the mortgage debt, or shall terminate the ground
lease, as the case may be; (iii) the damage is not at least ninety percent (90%)
covered, except for deductible amounts, by Landlord's insurance policies; or
(iv) the damage occurs during the last six (6) months of the Term.

 

11.3Waiver of Statutory Provisions. The provisions of this Lease, including this
Article 11, constitute an express agreement between Landlord and Tenant with
respect to any and all damage to, or destruction of, all or any part of the
Premises, the Building or the Project, and any statute or regulation of the
State of California, including, without limitation, Sections 1932(2) and 1933(4)
of the California Civil Code, with respect to any rights or obligations
concerning damage or destruction in the absence of an express agreement between
the parties. Any other statute or regulation, now or hereafter in effect, shall
have no application to this Lease or any damage or destruction to all or any
part of the Premises, the Building or the Project.

 

11.4Tenant's Option to Terminate. In the event that the Premises, Base Building
or Common Areas are materially impaired to the extent that (i) Landlord has
notified Tenant that the repairs cannot reasonably be completed within one (1)
year after the date of the casualty, or (ii) Tenant cannot occupy the Premises
during the last one (1) year of the Term, then notwithstanding anything
contained in this Article 11, Tenant shall have the option to terminate this
Lease by giving written notice to Landlord, in which event this Lease shall
cease and terminate as of the date of such notice. As a condition of any such
termination, Tenant shall assign to Landlord all insurance proceeds payable to
Tenant under Tenant's insurance required under items (ii) and (iii) of Section
10.3.2 of this Lease with respect to such casualty and Tenant shall pay the Base
Rent and Direct Expenses, properly apportioned up to such date that Tenant was
unable to occupy the Premises.  At such time as this Lease shall terminate, both
parties shall thereafter be freed and discharged of all further obligations
hereunder, except as provided for in provisions of this Lease which by their
terms survive the expiration or earlier termination of this Lease or the Term.

 

ARTICLE 12.    NONWAIVER

 

No provision of this Lease shall be deemed waived by either party hereto unless
expressly waived in a writing signed thereby. The waiver by either party hereto
of any breach of any term, covenant or condition herein contained shall not be
deemed to be a waiver of any subsequent breach of same or any other term,
covenant or condition herein contained.  The subsequent acceptance of Rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the particular Rent so accepted, regardless of
Landlord's knowledge of such preceding breach at the time of acceptance of such
Rent. No acceptance of a lesser amount than the Rent herein stipulated shall be
deemed a waiver of Landlord's right to receive the full amount due, nor shall
any endorsement or statement on any check or payment or any letter accompanying
such check or payment be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord's right to recover
the full amount due. No receipt of monies by Landlord from



Page 28

--------------------------------------------------------------------------------

 

Tenant after the termination of this Lease shall in any way alter the length of
the Term or of Tenant's right of possession hereunder, or after the giving of
any notice shall reinstate, continue or extend the Term or affect any notice
given Tenant prior to the receipt of such monies, it being agreed that after the
service of notice or the commencement of a suit, or after final judgment for
possession of the Premises, Landlord may receive and collect any Rent due, and
the payment of said Rent shall not waive or affect said notice, suit or
judgment.

 

ARTICLE 13.    CONDEMNATION

 

If the whole or any part of the Premises, Building or Project shall be taken by
power of eminent domain or condemned by any competent authority for any public
or quasi-public use or purpose or if Landlord shall grant a deed or other
instrument in lieu of such taking by eminent domain or condemnation, Landlord
shall have the option to terminate this Lease effective as of the date
possession is required to be surrendered to the authority. If more than
twenty-five percent (25%) of the rentable square feet of the Premises is taken,
or if access to the Premises is substantially impaired, in each case for a
period in excess of one hundred eighty (180) days, Tenant shall have the option
to terminate this Lease effective as of the date possession is required to be
surrendered to the authority. Tenant shall not, because of such taking, assert
any claim against Landlord or the authority for any compensation because of such
taking and Landlord shall be entitled to the entire award or payment in
connection therewith, except that Tenant shall have the right to file any
separate claim available to Tenant for any taking of Tenant's personal property
and fixtures belonging to Tenant and removable by Tenant upon expiration of the
Term pursuant to the terms of this Lease, or for the unamortized cost of the
initial improvements constructed by Tenant pursuant to the Work Letter which
were in excess of the Improvement Allowance and any Alterations constructed by
Tenant, and for moving expenses, so long as such claims do not diminish the
award available to Landlord, its ground lessor with respect to the Building or
Project or its mortgagee, and such claim is payable separately to Tenant. All
Rent shall be apportioned as of the date of such termination. If any part of the
Premises shall be taken, and this Lease shall not be so terminated, the Rent
shall be proportionately abated. Tenant hereby waives any and all rights it
might otherwise have pursuant to Section 1265.130 of the California Code of
Civil Procedure. Notwithstanding anything to the contrary contained in this
Article 13, if there occurs a temporary taking of all or any portion of the
Premises for a period of one hundred eighty (I80) days or less, then this Lease
shall not terminate but the Base Rent and the Additional Rent shall be abated
for the period of such taking in proportion to the ratio that the amount of
rentable square feet of the Premises taken bears to the total rentable square
feet of the Premises. Landlord shall be entitled to receive the entire award
made in connection with any such temporary taking. In the event of any taking
where the Lease is not terminated, any damage to the Premises resulting
therefrom shall be repaired by Landlord in accordance with Article II above.

 

ARTICLE 14.    ASSIGNMENT AND SUBLETTING

 

14.1Transfers.   Tenant shall not, without the prior written consent of
Landlord, assign, mortgage, pledge, hypothecate, encumber, or permit any lien to
attach to, or otherwise transfer, this Lease or any interest hereunder, permit
any assignment, or other transfer of this Lease or any interest hereunder by
operation of law, sublet the Premises or any part thereof, or enter into any
license or concession agreements or otherwise permit the occupancy or use of the
Premises or any part thereof by any persons other than Tenant and its employees
and contractors (all of the foregoing are hereinafter sometimes referred to
collectively as "Transfers" and any person to whom any Transfer is made or
sought to be made is hereinafter sometimes referred to as a "Transferee"). If
Tenant desires Landlord's consent to any Transfer, Tenant shall notify Landlord
in writing, which notice ("Transfer Notice") shall include (i) the proposed
effective date of the Transfer, which shall not be less than fifteen (I5) days
nor more than one hundred eighty (I80) days after the date of delivery of the
Transfer Notice; (ii) a description of the portion of the Premises to be
transferred ("Subject Space"); (iii) all of the terms of the proposed Transfer
and the consideration therefor, including calculation of the 'Transfer Premium,"
as that term is defined in Section I4.3 below, in connection with such Transfer,
the name and address of the proposed Transferee, and a copy of all existing
executed and/or proposed documentation pertaining to the proposed Transfer,
including all existing operative documents to be executed to evidence such
Transfer or the agreements incidental or related to such Transfer; and (iv)
current financial statements of the proposed Transferee certified by an officer,
partner or owner thereof, business credit and personal references and history of
the proposed Transferee and any other information reasonably required by
Landlord which will enable Landlord to determine the financial responsibility,
character, and reputation of the proposed Transferee, nature of such
Transferee's business and proposed use of the Subject Space.  Any Transfer made
without Landlord's prior written consent in violation of this Article I4 shall,
at Landlord's option, be null, void and of no effect, and shall, at Landlord's
option, constitute a default by Tenant under this



Page 29

--------------------------------------------------------------------------------

 

Lease. Whether or not Landlord consents to any proposed Transfer, Tenant shall
pay Landlord's reasonable review and processing fees, as well as any reasonable
professional fees (including, without limitation, attorneys', accountants',
architects', engineers' and consultants' fees) incurred by Landlord, within
thirty (30) days after written request by Landlord, the aggregate of which the
parties hereby stipulate to be $2,500 regardless of the actual amount thereof.

 

14.2Landlord's Consent.  Landlord shall notify Tenant of its decision to either
approve or disapprove Tenant's Transfer Notice within fifteen (15) days after
Landlord's receipt of a complete Transfer Notice.  Landlord shall not
unreasonably withhold or delay its consent or set additional conditions to any
proposed Transfer of the Subject Space to the Transferee on the terms specified
in the Transfer Notice. Without limitation as to other reasonable grounds for
withholding consent, the parties hereby agree that it shall be reasonable under
this Lease and under any applicable law for Landlord to withhold consent to any
proposed Transfer where one or more of the following apply:

 

14.2.1  The Transferee is of a character or reputation or engaged in a business
which is not consistent with the quality of the Building or the Project; or

 

14.2.2  The Transferee intends to use the Subject Space for purposes which are
not permitted under this Lease; or

 

14.2.3  The Transferee is either a governmental agency or instrumentality
thereof; or

 

14.2.4  The Transfer will result in more than a lawfully authorized number of
occupants per floor within the Subject Space; or

 

14.2.5  The Transferee is not a party of reasonable financial worth and/or
financial stability in light of the responsibilities to be undertaken in
connection with the Transfer on the date consent is requested; or

 

14.2.6  Intentionally Omitted; or

 

14.2.7  Intentionally Omitted; or

 

14.2.8  The proposed Transferee's use involves the generation, storage, use,
treatment or disposal of Hazardous Materials (other than the use of office and
janitorial products), or has been required by any prior landlord, lender, or
governmental authority to take remedial action in connection with
Hazardous  Materials  contaminating a property if the contamination resulted
from such Transferee's actions or use of the property in question; or Transferee
is subject to an enforcement order issued by any governmental authority in
connection with the use, disposal, or storage of Hazardous Materials; or

 

14.2.9  Either the proposed Transferee, or any person or entity which directly
or indirectly, controls, is controlled by, or is under common control with, the
proposed Transferee (i) occupies space in the Project at the time of the request
for consent; or (ii) is negotiating with Landlord or has negotiated with
Landlord during the three (3) month period immediately preceding the date
Landlord receives the Transfer Notice, to lease space in the Project, provided
Landlord in either case has space available for lease in the Building that is
comparable in size (within 10%) to the space then being offered by Tenant to
such proposed Transferee; or  ·

 

14.2.10  Intentionally Deleted.

 

If Landlord consents to any Transfer pursuant to the terms of this Section 14.2
(and does not exercise any recapture rights Landlord may have under Section 14.4
of this Lease), Tenant may within six (6) months after Landlord's consent, but
not later than the expiration of said six-month period, enter into such Transfer
of the Premises or portion thereof, upon substantially the same terms and
conditions as are set forth in the Transfer Notice furnished by Tenant to
Landlord pursuant to Section 14.1 of this Lease, provided that if there are any
changes in the terms and conditions from those specified in the Transfer Notice
such that Landlord would initially have been entitled to refuse its consent to
such Transfer under this Section 14.2, Tenant shall again submit the Transfer to
Landlord for its approval and other action under this Article 14 (including
Landlord's right of recapture, if any, under Section 14.4 of this Lease.

 





Page 30

--------------------------------------------------------------------------------

 

14.3Transfer Premium.  If Landlord consents to a Transfer, then as a condition
thereto which the parties hereby agree is reasonable, Tenant shall pay to
Landlord fifty percent (50%) of any "Transfer Premium," as that term is defined
in this Section 14.3, received by Tenant from such Transferee. "Transfer
Premium" shall mean all rent, additional rent, parking rent or other
consideration payable by such Transferee in connection with the Transfer on
account of Tenant's leasehold interest in excess of the Rent, Additional Rent
and parking charges payable by Tenant under this Lease during the term of the
Transfer on a per rentable square foot basis, if less than all of the Premises
is transferred, after deducting the reasonable expenses incurred by Tenant for
(i) any changes, alterations and improvements to the Premises in connection with
the Transfer or construction allowances therefore; (ii) any other monetary
concessions provided to the Transferee; and (iii) any brokerage commissions,
architectural and legal fees and Landlord's review fee in connection with the
Transfer; and (iv) all Rent and Additional Rent paid by Tenant to Landlord
during the period in which Tenant has vacated the Premises or the portion of the
Premises in which Tenant is attempting to sublease and the date at which Tenant
commences the collection of rent from the proposed Transferee (collectively,
"Tenant's Transfer Costs"). "Transfer Premium" shall also include, but not be
limited to, key money, bonus money or other cash consideration paid by
Transferee to Tenant in connection with such Transfer, and any payment in excess
of fair market value for services rendered by Tenant to Transferee or for
assets, fixtures, inventory, equipment, or furniture transferred by Tenant to
Transferee in connection with such Transfer. The determination of the amount of
Landlord's applicable share of the Transfer Premium shall be made on a monthly
basis as Rent or other consideration is received by Tenant under the Transfer.
For purposes of calculating the Transfer Premium on a monthly basis (i) Tenant's
Transfer Costs shall be deemed to be expended by Tenant in equal monthly amounts
over the entire term of the Transfer; and (ii) the Rent paid for the Subject
Space by Tenant shall be computed after adjusting such rent to the actual
effective rent to be paid, taking into consideration any and all leasehold
concessions granted in connection therewith, including, but not limited to, any
rent credit and tenant improvement allowance. For purposes of calculating any
such effective rent all such concessions shall be amortized on a straight-line
basis over the relevant term provided, however, Tenant shall be permitted to
deduct the Tenant's Transfer Costs upfront and Landlord shall not be paid the
Transfer Premium until Tenant has recovered Tenant's Transfer Costs.

 

14.4Landlord's Option as to Subject Space.  Notwithstanding anything to the
contrary contained in this Article 14, in the event of an assignment of the
Lease or a sublease of at least fifty percent (50%) of the Premises for
substantially the remainder of the Lease Term (except for an assignment or
sublease pursuant to Section 14.8 below), Landlord shall have the option, by
giving written notice to Tenant within thirty (30) days after receipt of any
Transfer Notice, to recapture the Subject Space. Such recapture shall cancel and
terminate this Lease with respect to the Subject Space as of the date stated in
the Transfer Notice as the effective date of the proposed Transfer. If Landlord
recaptures the Subject Space and if this Lease shall be canceled with respect to
less than the entire Premises, then the Rent reserved herein shall be prorated
on the basis of the number of rentable square feet retained by Tenant in
proportion to the number of rentable square feet contained in the Premises, and
this Lease as so amended shall continue thereafter in full force and
effect.  Upon request of either party, the parties shall execute written
confirmation of the same. If Landlord declines, or fails to elect in a timely
manner, to recapture the Subject Space under this Section 14.4, then, subject to
the other terms of this Article 14, and provided Landlord has consented to the
Transfer, Tenant shall be entitled to proceed to transfer the Subject Space to
the proposed Transferee.

 

14.5Effect of Transfer. If Landlord consents to a Transfer, (i) the terms and
conditions of this Lease shall in no way be deemed to have been waived or
modified, (ii) such consent shall not be deemed a consent to any further
Transfer by either Tenant or a Transferee, (iii) Tenant shall deliver to
Landlord, promptly after execution, an original executed copy of all
documentation pertaining to the Transfer in a form reasonably acceptable to
Landlord, (iv) Tenant shall furnish upon Landlord's request a complete
statement, certified by an independent certified public accountant, or Tenant's
chief financial officer, setting forth in detail the computation of any Transfer
Premium Tenant has derived and shall derive from such Transfer, and (v) no
Transfer relating to this Lease or agreement entered into with respect thereto,
whether with or without Landlord's consent, shall relieve Tenant or any
guarantor of this Lease from any liability under this Lease, including, without
limitation, in connection with the Subject Space.  Landlord or its authorized
representatives shall have the right at all reasonable times to audit the books,
records and papers of Tenant relating to any Transfer, and shall have the right
to make copies thereof. If the Transfer Premium respecting any Transfer shall be
found to have been understated by more than three percent (3%), Tenant shall,
within thirty (30) days after demand, pay the deficiency, and if understated by
more than five percent (5%), Tenant shall pay Landlord's costs of such audit.

 

14.6Additional Transfers. For purposes of this Lease, the term "Transfer" shall
also include (i) if Tenant



Page 31

--------------------------------------------------------------------------------

 

is a partnership or limited liability company, the withdrawal or change,
voluntary, involuntary or by operation of law, of fifty percent (50%) or more of
the partners or members, or transfer of fifty percent (50%) or more of
partnership or limited liability company interests, within a twelve (12) month
period, or the dissolution of the partnership without immediate reconstitution
thereof; and (ii) if Tenant is a closely held corporation (i.e., whose stock is
not publicly held and not traded through a recognized regional or national
exchange or over the counter), (A) the dissolution, merger, consolidation or
other reorganization of Tenant or (B) the sale or other transfer of an aggregate
of fifty percent (50%) or more of the voting shares of Tenant (other than to
immediate family members by reason of gift or death), within a twelve (12) month
period, or (C) the sale, mortgage, hypothecation or pledge of an aggregate of
fifty percent (50%) or more of the value of the unencumbered assets of Tenant
within a twelve (12) month period.

 

14.7Occurrence of Default.  Any Transfer hereunder shall be subordinate and
subject to the provisions of this Lease, and if this Lease shall be terminated
during the term of any Transfer, Landlord shall have the right to: (i) treat
such Transfer as canceled and repossess the Subject Space by any lawful means,
or (ii) require that such Transferee attorn to and recognize Landlord as its
landlord under any such Transfer.  If Tenant shall be in default after notice
and the expiration of any applicable cure period under this Lease, Landlord is
hereby irrevocably authorized, as Tenant's agent and attorney-in-fact, to direct
any Transferee to make all payments under or in connection with the Transfer
directly to Landlord (which payments shall apply towards Tenant's obligations
under this Lease) until such default is cured.  Such Transferee shall rely on
any representation by Landlord that Tenant is in default hereunder, without any
need for confirmation thereof by Tenant.  Upon any assignment, the assignee
shall assume in writing all obligations and covenants of Tenant thereafter to be
performed or observed under this Lease. No collection or acceptance of rent by
Landlord from any Transferee shall be deemed a waiver of any provision of this
Article 14 or the approval of any Transferee or a release of Tenant from any
obligation under this Lease, whether theretofore or thereafter accruing. In no
event shall Landlord's enforcement of any provision of this Lease against any
Transferee be deemed a waiver of Landlord's right to enforce any term of this
Lease against Tenant, any guarantor or any other person. If Tenant's obligations
hereunder have been guaranteed, Landlord's consent to any Transfer shall not be
effective unless the guarantor also consents to such Transfer.

 

14.8Transfers to a Tenant Affiliate. Notwithstanding anything to the contrary
contained in this Article 14, Landlord's prior consent shall not be required for
any transfer to a "Tenant Affiliate" defined as (i) a corporation or entity into
or with which all of Tenant is merged or consolidated; (ii) a corporation or
entity into which all or substantially all of Tenant's assets are transferred;
(iii) a successor to Tenant resulting from the sale of all or substantially all
of Tenant's capital stock; (iv) any corporation or entity which controls, is
controlled by or in under common control with Tenant; or (v) a corporation or
entity controlled by Tenant's parent corporation to the same extent as Tenant is
controlled by such parent corporation; provided however, that Tenant (A)
notifies Landlord of any such assignment or sublease; (B) promptly supplies
Landlord with any documents or information requested by Landlord regarding such
assignment or sublease or such Tenant Affiliate; (C) any prior Tenant or
guarantor that has not been expressly released from liability under this Lease
expressly reaffirms in writing its liability with respect to this Lease; (D) the
proposed assignee assumes in writing for the express benefit of Landlord all of
the liabilities and obligations of Tenant under this Lease, in form and
substance reasonably satisfactory to Landlord; and (E) such assignment or
sublease is not a subterfuge by Tenant to avoid its obligations under this
Lease. "Control" as used in this Section 14.8 shall mean the ownership, directly
or indirectly, of at least fifty-one percent (51%) of the voting securities of,
or possession of the right to vote, in the ordinary direction of its affairs, of
at least fifty-one percent (51%) of the voting interest in, any person or
entity.

 

ARTICLE 15.    SURRENDER OF PREMISES; OWNERSHLP; REMOVAL OF TRADE FIXTURES

 

15.1Surrender of Premises.  No act or thing done by Landlord or any agent or
employee of Landlord during the Term shall be deemed to constitute an acceptance
by Landlord of a surrender of the Premises unless such intent is specifically
acknowledged in writing by Landlord. The delivery of keys to the Premises to
Landlord or any agent or employee of Landlord shall not constitute a surrender
of the Premises or effect a termination of this Lease, whether or not the keys
are thereafter retained by Landlord. Notwithstanding such delivery Tenant shall
be entitled to the return of such keys at any reasonable time upon request until
this Lease shall have been properly terminated. The voluntary or other surrender
of this Lease by Tenant, whether accepted by Landlord or not, or a mutual
termination hereof, shall not work a merger, and at the option of Landlord shall
operate as an assignment to Landlord of all subleases or subtenancies affecting
the Premises or terminate any or all such subleases or subtenancies.





Page 32

--------------------------------------------------------------------------------

 

 

15.2Removal of Tenant Property by Tenant.  Upon the expiration of the Term, or
upon any earlier termination of this Lease, Tenant shall, subject to the
provisions of this Article 15, quit and surrender possession of the Premises to
Landlord in as good order and condition as when Tenant took possession and as
thereafter improved by Landlord and/or Tenant, ordinary wear and tear, damage
from casualty or condemnation (provided Tenant has delivered  insurance proceeds
and, if required, any excess funds necessary to complete such work with respect
to the portions of the Premises required to be insured by Tenant pursuant to
Section 10.3.2 (ii) and (iii) of this Lease) and repairs which are specifically
made the responsibility of Landlord hereunder excepted. Upon such expiration or
termination, Tenant shall, without expense to Landlord, remove or cause to be
removed from the Premises all debris and rubbish, and such items of furniture,
equipment, business and trade fixtures, free-standing cabinet work, movable
partitions and other articles of personal property owned by Tenant or installed
or placed by Tenant at its expense in the Premises, and such similar articles of
any other persons claiming under Tenant, as Landlord may, in its sole
discretion, require to be removed. Tenant shall repair at its own expense all
damage to the Premises and Building resulting from such removal. Any property of
Tenant not removed by Tenant upon the expiration of the Term of this Lease (or
within forty-eight (48) hours after a termination by reason of Tenant's
default), as provided in this Lease, shall be considered abandoned. Landlord may
remove any or all of such items and dispose of the same in any manner or store
the same in a public warehouse or elsewhere for the account and at the expense
and risk of Tenant. If Tenant shall fail to pay the cost of storing any such
property after it has been stored for a period of thirty (30) days or more,
Landlord may sell any or all of such property at public or private sale, in such
manner and at such times and places as Landlord, in its sole discretion, may
deem proper, without notice to or demand upon Tenant, for the payment of all or
any part of such charges or the removal of any such property, and shall apply
the proceeds of such sale as follows: first, to the cost and expense of such
sale, including reasonable attorneys' fees and costs for services rendered;
second, to the payment of the cost of or charges for storing any such property;
third, to the payment of any other sums of money which may.then or thereafter be
due to Landlord from Tenant under any of the terms hereof; and fourth, the
balance, if any, to Tenant.

 

ARTICLE 16.    HOLDING OVER

 

If Tenant holds over after the expiration of the Term or earlier termination
thereof, with or without the express or implied consent of Landlord, such
tenancy shall be from month-to-month only, and shall not constitute a renewal
hereof or an extension for any further term. In such case Base Rent shall be
payable at a monthly rate equal to the product of (i) the Rent applicable during
the last rental period of the Term under this Lease, and (ii) a percentage equal
to 150%.  Such month-to-month tenancy shall be subject to every other applicable
term, covenant and agreement contained herein, including, but not limited to,
Tenant's obligation to pay Tenant's Share of any increase in their Direct
Expenses and all other payments required to be made by Tenant
hereunder.  Nothing contained in this Article 16 shall be construed as consent
by Landlord to any holding over by Tenant, and Landlord expressly reserves the
right to require Tenant to surrender possession of the Premises to Landlord as
provided in this Lease upon the expiration or other termination of this Lease.
The provisions of this Article 16 shall not be deemed to limit or constitute a
waiver of any other rights or remedies of Landlord provided herein or at law. If
Tenant fails to surrender the Premises upon the termination or expiration of
this Lease, then in addition to any other liabilities to Landlord accruing
therefrom, Tenant shall protect, defend, indemnify and hold Landlord harmless
from all loss, costs (including reasonable attorneys' fees) and liability
resulting from such failure, including, without limiting the generality of the
foregoing, any claims made by any succeeding tenant founded upon such failure to
surrender and any lost profits to Landlord resulting therefrom.

 

ARTICLE 17.    ESTOPPEL CERTIFICATES

 

Within ten (10) days following a request in writing by Landlord, Tenant shall
execute, acknowledge and deliver to Landlord an estoppel certificate, which, as
submitted by Landlord, shall be substantially in a form similar to Exhibit "E"
attached hereto and made a part hereof, (or such other commercially reasonable
form as may be required by any prospective mortgagee or purchaser of the
Project, or any portion thereof), indicating therein any exceptions thereto that
may exist at that time, and shall also contain any other information reasonably
requested by Landlord or Landlord's. mortgagee or prospective mortgagee. Any
such certificate may be relied upon by any prospective mortgagee or purchaser of
all or any portion of the Project and their respective successors and
assigns.  Tenant shall execute and deliver whatever other instruments may be
reasonably required for such purposes. Once during each calendar year of the
Term Landlord may require Tenant to provide Landlord with a current financial
statement and financial statements of the two (2) years prior to the current
financial statement year.  Such statements shall be prepared in accordance with



Page 33

--------------------------------------------------------------------------------

 

generally accepted accounting principles and, if such is the normal practice of
Tenant, shall be audited by an independent certified public accountant. Landlord
shall keep such financial statements strictly confidential.  Failure of Tenant
to timely execute, acknowledge and deliver such estoppel certificate or other
instruments shall constitute an acceptance of the Premises and an acknowledgment
by Tenant that statements included in the estoppel certificate are true and
correct, without exception.

 

ARTICLE 18.    SUBORDINATION

 

18.1Subordination of this Lease. This Lease shall be subject and automatically
subordinate to all present and future ground or underlying leases of the
Building or Project and to the lien of any mortgage, trust deed or other
encumbrances now or hereafter in force against the Building or Project or any
part thereof, if any, and to all renewals, extensions, modifications,
consolidations and replacements thereof, and to all advances made or hereafter
to be made upon the security of such mortgages or trust deeds, unless the
holders of such mortgages, trust deeds or other encumbrances, or the lessors
under such ground lease or underlying leases, require in writing that this Lease
be superior thereto. Landlord's interest herein may be assigned as security at
any time to any lienholder. Tenant shall, within ten (10) business days after
request by Landlord, execute such further instruments or assurances in
commercially reasonable form as Landlord may reasonably deem necessary to
evidence or confirm the subordination or superiority of this Lease to any such
mortgages, trust deeds, ground leases or underlying leases.  Tenant waives the
provisions of any current or future statute, rule or law which may give or
purport to give Tenant any right or election to terminate or otherwise adversely
affect this Lease and the obligations of the Tenant hereunder if any foreclosure
proceeding or sale occurs.

 

18.2Liability of Landlord's Successors.  Notwithstanding the foregoing, neither
a lienholder nor any party acquiring title to the Premises by judicial
foreclosure, trustee's sale, or deed in lieu of foreclosure, as the successor to
Landlord hereunder, shall be (a) liable or responsible for any act or omission
of any prior landlord (including Landlord) other than to cure continuing
defaults; (b) obligated to cure any breach of a covenant contained in this Lease
that occurred before such party acquired its interest in the Premises or be
obligated to cure any continuing breach thereof until after the successor
Landlord has received the notice and right to cure as provided herein; (c)
liable for any damage or other relief attributable to any breach of any
representation or warranty contained in this Lease by any prior landlord
(including Landlord) under this Lease; (d) subject to any offsets or defenses
which Tenant might have against any prior landlord (including Landlord) except
for the offset rights expressly set forth in the Lease; (e) be liable or
responsible for any security deposits held by Landlord hereunder which have not
been actually received by such party; (f) be bound by any prepayment of rent or
additional rent for more than the current month to any prior landlord (including
Landlord); (g) be bound by any amendment or modification of this Lease or by any
waiver or forbearance on the part of any prior landlord (including Landlord)
made or given without the written consent of such party except for an amendment
or modification made pursuant to the terms of the Lease; or (h) be bound to make
any payment to Tenant or to perform any construction requirements called for in
this Lease.

 

18.3Assignment of Rents.  In the event of a default by Landlord in its
performance of the terms, provisions and conditions of any documents and
instruments given by Landlord to evidence Landlord's obligation to repay a loan
and/or to secure the loan with a first lien against the Project ("Loan
Documents"), Landlord directs Tenant and Tenant agrees to recognize any
assignment of rents made by Landlord to such lienholder, and to pay to the first
lienholder as assignee all rents due under this Lease, commencing upon Tenant's
receipt of written notice from said first lienholder that Landlord is in default
under the terms of the loan documents held by said first lienholder. Landlord
hereby authorizes Tenant to accept such direction from any such first lienholder
and waives all claims against Tenant for any sums so paid at said first
lienholder's direction. Such payments of rents by Tenant to a first lienholder
by reason of that assignment and of Landlord's default shall continue until the
first to occur of the following (a) no further rent is due or payable under this
Lease; (b) the first lienholder gives Tenant notice that the default of Landlord
under the loan documents has been cured and instructs Tenant that the rents
shall thereafter be payable to Landlord; or (c) a transfer of the Project occurs
and the transferee gives Tenant notice of such transfer. The transferee shall
thereupon succeed to the interest of Landlord as landlord under this Lease,
after which time the rents and other benefits of Landlord under this Lease shall
be payable to the transferee as the owner of them. Unless and until a first
lienholder notifies Tenant in writing of such a default on the part of the
Landlord under the Loan Documents all payments called for by this Lease are to
be made as required by this Lease.

 

18.4Notices of Landlord Default.  Tenant, as lessee under this Lease, hereby
covenants and agrees to give



Page 34

--------------------------------------------------------------------------------

 

any lienholder identified to Tenant in writing, concurrently with the giving of
any notice default given by Tenant to Landlord, a copy of such notice by mailing
the same to such lienholder in the manner set forth below, and no such notice of
default given to Landlord which is not at or about the same time also given to
lienholder, shall be valid or effective against the lienholder for any purpose.

 

18.5Lender's Right to Cure.  Tenant agrees that it will not exercise any right
granted it under this Lease or which it might otherwise have under applicable
law, to terminate this Lease or perform any obligations of Landlord under this
Lease for Landlord's account, because of a default of Landlord hereunder or the
occurrence of any other event, without first giving any lienholder identified to
Tenant in writing prior to written notice of Tenant's intent to terminate or so
perform, which notice shall include a statement of the default or event on which
such intent to terminate or perform is based. Thereafter, Tenant shall not take
any action to terminate this Lease or so perform if the lienholder: (a) within
sixty (60) days after service of such written notice on it by Tenant of its
intention to terminate this Lease or so perform, cures such default or event if
the same can be cured by payment or expenditure of money; (b) diligently
commences to cure such default or event in the case of a default or event which
cannot be cured by the lienholder within such 60 day period and continues to
diligently prosecute the same to completion; or (c) diligently commences action
to obtain possession of the Premises (including possession by receiver) to cure
such default or event in the case of a default or event which cannot be cured by
the lienholder without having obtained possession; provided, however, that no
lienholder shall have any obligation to cure any default on the part of Landlord
under this Lease.

 

18.6Non-Disturbance Agreement.   Notwithstanding anything to the contrary
contained herein, this Lease shall not be subject to or subordinate to any
ground or underlying lease or to any lien, mortgage, deed of trust, or security
interest now or hereafter affecting the Premises, nor shall Tenant be required
to execute any documents subordinating this Lease, unless the ground lessor,
lender, or other holder of the interest to which this Lease shall be
subordinated contemporaneously executes a commercially reasonable recognition
and nondisturbance agreement which (i) provides that this Lease shall not be
terminated so long as Tenant is not in default under this Lease and (ii)
recognizes all of Tenant's rights hereunder (an "SNDA").  In addition, on or
before the Lease Commencement Date, Landlord shall cause all mortgagees,
lenders, ground lessors and other parties currently holding a security interest
affecting the Premises or the Project to execute an SNDA substantially in the
form attached hereto as Exhibit "G." All costs incurred by the Lender's legal
counsel in connection with obtaining the SNDA shall be at Tenant's cost.

 

ARTICLE 19.    DEFAULTS; REMEDIES

 

19.1Events of Default.  The occurrence of any of the following shall constitute
a default of this

Lease by Tenant:

 

19.1.1 Any failure by Tenant to pay any Rent or any other charge required to be
paid under this Lease, or any part thereof, when due; or

 

19.1.2 The abandonment of all of the Premises by Tenant; or

 

19.1.3 The failure by Tenant to abide by or perform according to the provisions
of

Articles 5, 14, 17 or 18 of this Lease; or

 

19.1.4 Tenant's failure, after Landlord has commenced Landlord's Work, to
complete the Tenant Improvements pursuant to the terms and conditions of the
Work Letter attached hereto and made a part of this Lease as Exhibit "B"; or

 

19.1.5 The filing by Tenant or any guarantor hereunder in any court pursuant to
any statute of a petition in bankruptcy or insolvency or for reorganization or
arrangement for the appointment of a receiver of all or a portion of Tenant's
property; the filing against Tenant or any guarantor hereunder of any such
petition, or the commencement of a proceeding for the appointment of a trustee,
receiver or liquidator for Tenant, or for any guarantor hereunder, or of any of
the property of either, or a proceeding by any governmental authority for the
dissolution or liquidation of Tenant or any guarantor hereunder, if such
proceeding shall not be dismissed or trusteeship discontinued within thirty (30)
days after commencement of such proceeding or the appointment of such trustee or
receiver; or the making by Tenant or any guarantor hereunder of an assignment
for the benefit of creditors. Tenant hereby stipulates to



Page 35

--------------------------------------------------------------------------------

 

the lifting of the automatic stay in effect and relief from such stay for
Landlord in the event Tenant files a petition under the United States Bankruptcy
laws, for the purpose of Landlord pursuing its rights and remedies against
Tenant and/or a guarantor of this Lease; or

 

19.1.6 Tenant's failure to cause to be released any mechanics liens filed
against the Premises or the Project on account of work undertaken by or on
behalf of Tenant, within twenty (20) days after the date the same shall have
been filed or recorded; or

 

19.1.7 Any failure by Tenant to observe or perform any other provision, covenant
or condition of this Lease to be observed or performed by Tenant other than
those addressed by Section 19.1.1 through 19.1.6 above, inclusive, where such
failure continues for thirty (30) days after receipt of written notice thereof
from Landlord to Tenant; provided that if the nature of such default is such
that the same cannot reasonably be cured within a thirty (30) day period, Tenant
shall not be deemed to be in default if it diligently commences such cure within
such period and thereafter diligently proceeds to rectify and cure such default
within one hundred and twenty (120) days after said written notice from
Landlord.

 

With respect to any default under Sections 19.1.1 and 19.1.3, Tenant shall have
three (3) business days from receipt of written notice to cure the default. Any
notice provided pursuant to Article 19 shall be in lieu of and not in addition
to any notice required under Code of Civil Procedure, Section 1161 or any
similar or successor law.

 

19.2Remedies Upon  Default.  Upon the occurrence of any event of default by
Tenant, Landlord shall have, in addition to any other remedies available to
Landlord at law or in equity (all of which remedies shall be distinct, separate
and cumulative), the option to pursue any one or more of the following remedies,
each and all of which shall be cumulative and nonexclusive, without any notice
or demand whatsoever.

 

19.2.1    Termination of Lease. Landlord may terminate this Lease, in which
event Tenant shall immediately surrender the Premises to Landlord, and if Tenant
fails to do so, Landlord may, without prejudice to any other remedy which it may
have for possession or arrearages in rent, enter upon and take possession of the
Premises and expel or remove Tenant and any other person who may be occupying
the Premises or any part thereof, without being liable for prosecution or any
claim or damages therefor; and Landlord may recover from Tenant the following:

 

(a)The worth at the time of any unpaid rent which has been earned at the time of
such termination; plus

 

(b)The worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

 

(c)The worth at the time of award of the amount by which the unpaid rent for the
balance of the Term after the time of award exceeds the amount of such rental
loss that Tenant proves could have been reasonably avoided; plus

 

(d)Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant's failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including but not limited to, brokerage commissions and
advertising expenses incurred, expenses of remodeling the Premises or any
portion thereof for a new tenant, whether for the same or a different use, and
any special concessions made to obtain a new tenant; and

 

(e)At Landlord's election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law.

 

The term "rent" as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others. As used in Sections 19.2.l(a) and
(b), above, the "worth at the time of award" shall be computed by allowing
interest at the rate set forth in Article 25 of this Lease, but in no case
greater than the maximum amount of such interest permitted by law.  As used in
Section



Page 36

--------------------------------------------------------------------------------

 

19.2.1 (c) above, the "worth at the time of award" shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%).

 

19.2.2  Landlord shall have the remedy described in California Civil Code
Section 1951.4 (landlord may continue lease in effect after tenant's breach and
abandonment and recover rent as it becomes due, if tenant has the right to
sublet or assign, subject only to reasonable limitations).  Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.

 

19.2.3 Landlord shall at all times have the rights and remedies (which shall be
cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2, above, or any law or other
provision of this Lease), without prior demand or notice except as required by
applicable law, to seek any declaratory, injunctive or other equitable relief,
and specifically enforce this Lease, or restrain or enjoin a violation or breach
of any provision hereof.

 

19.3Sublessees of Tenant. If Landlord elects to terminate this Lease on account
of any default by Tenant (after the applicable notice and cure periods have
expired), as set forth in this Article 19, Landlord shall have the right to
terminate any and all subleases, licenses, concessions or other consensual
arrangements for possession entered into by Tenant and affecting the Premises or
may, in Landlord's sole discretion, succeed to Tenant's interest in such
subleases, licenses, concessions or arrangements. In the event of Landlord's
election to succeed to Tenant's interest in such subleases, licenses,
concessions or arrangements, Tenant shall, as of the date of notice by Landlord
of such election, have no further right to or interest in the rent or other
consideration receivable thereunder, provided that any such consideration shall
be applied toward Tenant's obligation hereunder.

 

19.4Form of Payment after Default. Following the third occurrence of a monetary
default by Tenant beyond any applicable notice or cure period, Landlord shall
have the right to require that any or all subsequent amounts paid by Tenant to
Landlord hereunder, whether in the cure of the default in question or otherwise,
be paid in the form of cash, wire transfer, money order, cashier's or certified
check drawn on an institution acceptable to Landlord, or by other means approved
by Landlord, notwithstanding any prior practice of accepting payments in any
different form.

 

19.5Waiver of Default. No waiver by Landlord or Tenant of any of the violation
or breach of any of the terms, provisions and covenants herein contained shall
be deemed or construed to constitute a waiver of any other or later violation or
breach of the same or any other of the terms, provisions and covenants herein
contained. Forbearance by Landlord in enforcement of one or more of the remedies
herein provided upon an event of default shall not be deemed or construed to
constitute a waiver of such default. The acceptance of any Rent hereunder by
Landlord following the occurrence of any default, whether or not known to
Landlord, shall not be deemed a waiver of any such default, except only in the
payment of the Rent so accepted.

 

19.6Efforts to Relet.  No re-entry or repossession, repairs, maintenance,
changes, alterations and additions, reletting, appointment of a receiver to
protect Landlord's interests hereunder, or any other action or omission by
Landlord shall be construed as an election by Landlord to terminate this Lease
or Tenant's right to possession, or to accept a surrender of the Premises, nor
shall same operate to release Tenant in whole or in part from any of Tenant's
obligations hereunder, unless express written notice of such intention is sent
by Landlord to Tenant. Tenant hereby irrevocably waives any right otherwise
available under any law to redeem or reinstate this Lease.

 

19.7Breach by Landlord.

 

19.7.1  The occurrence of any failure by Landlord to perform or comply with any
provision of this Lease to be performed or complied with by Landlord, where such
failure continues for thirty (30) days after delivery of written notice of such
failure by Tenant to Landlord, shall constitute a default (a "Landlord Default")
and a breach of this Lease by Landlord. Notwithstanding the foregoing, if the
nature of such default is such that the same cannot reasonably be cured within a
thirty (30) day period, Landlord shall not be deemed to be in default if it
diligently commences such cure within such period and thereafter diligently
proceeds to rectify and cure such default.

 

19.7.2  Notwithstanding anything in this Lease to the contrary, in the event of
(i) a Landlord  Default



Page 37

--------------------------------------------------------------------------------

 

or (ii) an occurrence of any failure by Landlord to perform or comply with any
provision of this Lease to be performed or complied with by Landlord and the
same constitutes an emergency situation, or, as a result, there is an emergency
situation that occurs, Tenant may cure the same at the expense of Landlord (a)
immediately and without notice in the case of an emergency, provided that Tenant
shall use its reasonable commercial efforts to give Landlord prior or
contemporaneous notice (including without limitation telephonic notice) and (b)
in any other case if such default continues for thirty (30) days following the
receipt by Landlord of written notice of such default from Tenant; provided that
if the nature of such default is such that the same cannot reasonably be cured
within a thirty (30) day period, Landlord shall not be deemed to be in default
if it diligently commences such cure within such period and thereafter
diligently proceeds to rectify and cure such default.  All costs incurred in
good faith by Tenant in making such cure shall be reimbursed by Landlord within
thirty (30) days of demand therefor, and if not so reimbursed by Landlord within
such period, may be offset against Base Rent or any other payments thereafter
due and to become due from Tenant under this Lease.

 

ARTICLE 20.    COVENANT OF QUIET ENJOYMENT

 

Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other terms, covenants, conditions, provisions and agreements herein contained
on the part of Tenant to be kept, observed and performed, shall, during the
Term, peaceably and quietly have, hold and enjoy the Premises subject to the
terms, covenants, conditions, provisions and agreements hereof without
interference by any persons lawfully claiming by or through Landlord. The
foregoing covenant is in lieu of any other covenant express or implied.

 

ARTICLE 21.    LETTER OF CREDIT

 

21.1Form of Letter of Credit. Within fifteen (15) days after Tenant's execution
of this Lease, Tenant shall deliver to Landlord an irrevocable standby letter of
credit ("Letter of Credit") in the amount of Three Million Five Hundred Thousand
Dollars ($3,500,000.00) ("Commitment Fee Amount"). The Letter of Credit shall
(i) be issued by a financial institution reasonably acceptable to Landlord with
an office located in the State of California; (ii) have a Standard and Poor's
rating of "A-" or better; (iii) be acceptable in form and content to Landlord;
(iv) have an initial term of at least twelve (12) months, and be renewed at
least thirty (30) days prior to expiration for additional periods of twelve (12)
months each until the sixtieth (60th) day following the Lease Expiration Date,
as the same may be extended; (v) show Landlord as beneficiary and Tenant as
account party; (vi) be in the form and content of Exhibit "F" attached hereto
and made a part hereof; and (vii) contain such additional terms and conditions
as may be required by the Lender under any loan secured by the Project.  The
Letter of Credit shall be held by Landlord  as security  for the full and
faithful performance by Tenant of the terms, covenants and conditions of this
Lease during the Term, as the same may be extended.  Tenant shall pay all
expenses, points and/or fees in connection with the Letter of Credit (including,
without limitation, the obtainment thereof).   In the event the financial
institution  which issued the initial Letter of Credit is declared insolvent by
the FDIC, or is closed, for any reason, Tenant must immediately provide a
substitute Letter of Credit from a financial institution acceptable to Landlord,
in Landlord's sole discretion.

 

21.2Breach by Tenant.  Without limiting the rights of Landlord under this Lease,
and subject to Landlord's rights in the following sentences, if (i) there is a
breach or default by Tenant under this Lease beyond any applicable notice and
cure period expressly set forth in this Lease, (ii) Landlord is given notice by
the issuer of the Letter of Credit that it is terminating the Letter of Credit,
or the issuer is declared insolvent, and in either event, Landlord has not
received a replacement letter of credit that fully complies with the provisions
of this Lease within thirty (30) days after Landlord's receipt of any such
notice, (iii) a confirming bank, if applicable, gives notice to Landlord that it
will cease to act in that capacity and Landlord shall not have received evidence
reasonably satisfactory to Landlord, within thirty (30) days prior to such
cessation, that a confirming bank reasonably acceptable to Landlord will be
substituted therefor, (iv) the Letter of Credit expires on a specified date by
its terms and is not renewed or replaced at least thirty (30) days in advance of
its expiration date, and/or (v) in the event any bankruptcy, insolvency,
reorganization or any other debtor/creditor proceeding is instituted by or
against Tenant, then Landlord may draw on all or a portion of such Letter of
Credit determined by Landlord in its sole and absolute discretion to be
necessary, and use, apply or retain such drawn funds for the payment of any rent
or other sums in default or to compensate Landlord for any other loss or damage
which Landlord may suffer by reason of Tenant's default, or as future rent to be
applied against Tenant's Rent obligations.  The proceeds received from any draw
shall constitute Landlord's property, and not Tenant's property or the



Page 38

--------------------------------------------------------------------------------

 

property of the bankruptcy estate of Tenant.  If there are more than two (2)
occurrences, beyond any and all applicable notice and cure periods, of any
monetary default set forth in Section 19.1.1 in any twelve (12) month period, or
Tenant fails to renew the Letter of Credit at least thirty (30) days prior to
its expiration, then Landlord, in its sole and absolute discretion, shall be
entitled to draw upon the entire Commitment Fee Amount. The use, application or
retention of the Letter of Credit, or any portion thereof, shall not prevent
Landlord from exercising any other rights or remedies provided under this Lease,
and shall not operate as a limitation on any recovery to which Landlord may
otherwise be entitled. Any amount of the Letter of Credit which is drawn upon by
Landlord shall be used, applied or retained by Landlord to apply in payment of
rent or to cure any other default. Without limiting the foregoing rights and
remedies of Landlord, if Landlord so uses or applies all or any portion of said
drawn Letter of Credit, Tenant shall within five (5) business days after written
demand therefor replace the original Letter of Credit with a new Letter of
Credit in the same amount as the Commitment Fee Amount as of the date the Letter
of Credit was drawn upon by Landlord, and in the same form as the original
Letter of Credit and Landlord agrees that the amount of any proceeds of the
Letter of Credit received by Landlord, and not used, applied or retained by
Landlord to apply in payment of Rent or to cure any other default (the "Unused
LC Proceeds"), shall be paid by Landlord to Tenant upon receipt by Landlord of a
replacement Letter of Credit in the full Commitment Fee Amount, which
replacement Letter of Credit shall comply in all respects with the requirements
of this Article 21. Landlord shall not be required to pay interest on said
Letter of Credit or any funds drawn thereunder or keep said Letter of Credit or
any drawn funds thereunder separate from its general accounts.  Within sixty
(60) days following the expiration of the Lease Term, and after Tenant has
vacated the Premises and surrendered the same to Landlord in accordance with the
terms and conditions of this Lease, the Letter of Credit or any Unused LC
Proceeds shall be returned to Tenant. If this Lease terminates prior to the
scheduled Lease Expiration Date for any reason other than a default by Tenant
under this Lease, then Landlord shall return to Tenant the Letter of Credit or
any Unused LC Proceeds within sixty (60) days after such earlier termination of
this Lease and shall execute any documents reasonably required by the Bank for
the cancellation thereof. No trust relationship is created herein between
Landlord and Tenant with respect to the Letter of Credit.

 

21.3Reduction of Commitment Fee Amount. As long as there has not been more than
two (2) occurrences, beyond any and all applicable notice and cure periods, of
any monetary default as set forth in Section 19.1.1 of the Lease during the
Term, then on the dates set forth below (each such date shall be a "LC Reduction
Date"), Tenant shall be allowed to reduce the Commitment Fee Amount by the
amount set forth below:

 

LC Reduction Date:

Reduction Amount:

October 1, 2019

$350,000.00

October 1, 2020

$350,000.00

October 1, 2021

$350,000.00

October 1, 2022

$350,000.00

October 1, 2023

$350,000.00

October 1, 2024

$350,000.00

October 1, 2025

$200,000.00

 

Notwithstanding anything to the contrary contained herein, the Commitment Fee
Amount shall never be less than One Million Two Hundred Thousand Dollars
($1,200,000.00).

 

21.4Transfer of Letter of Credit. Tenant acknowledges that Landlord has the
right to sell, transfer or mortgage its interest in the Premises and Project and
the land of which they are a part and in this Lease and Tenant agrees that in
the event of any such sale, transfer or mortgage, Landlord shall have the right
to transfer or assign the Letter of Credit to the transferee or mortgagee, and
in the event of any such transfer or mortgage (provided that the transferee or
mortgagee, as applicable, assumes or becomes subject to Landlord's obligations
under this Lease by operation of law or otherwise), (i) Tenant shall look solely
to such transferee or mortgagee for the return of the Letter of Credit, and (ii)
Tenant shall pay all transfer fees or charges imposed by the issuing bank as a
result of such transfer.

 

21.5Security Deposit Laws.  Landlord and Tenant acknowledge and agree that in no
event or circumstance shall the Letter of Credit or any renewal thereof or
substitute therefor be (i) deemed to be or treated as a "security deposit"
within the meaning of California Civil Code Section 1950.7, (ii) subject to the
terms of such Section 1950.7, or (iii) intended to serve as a "security deposit"
within the meaning of such Section 1950.7.  The parties hereto



Page 39

--------------------------------------------------------------------------------

 

recite that the Letter of Credit is not intended to serve as a security deposit
and such Section 1950.7 and any and all other laws, rules and regulations
applicable  to security  deposits in the commercial  context ("Security Deposit
Laws") shall have no applicability or relevancy thereto, and waive any and all
rights, duties and obligations either party may now or, in the future, will have
relating to or arising from the Security Deposit Laws.

 

ARTICLE 22.    SUBSTITUTION OF OTHER PREMISES

 

Intentionally Deleted

 

ARTICLE 23.    SIGNS

 

23.1Full Floors. Subject to Landlord's prior written approval, which approval
shall not be unreasonably withheld, conditioned or delayed, and provided all
signs are in keeping with the quality, design and style of the Building and
Project, Tenant, if the Premises comprise an entire floor of the Building, at
its sole cost and expense, may install identification signage anywhere in the
Premises including in the elevator lobby of the Premises, provided that such
signs must not be visible from the exterior of the Building.

 

23.2Multi-Tenant Floors.  If other tenants occupy space on the floor on which
the Premises is located, Tenant's identifying signage shall be provided by
Landlord with Tenant's approval and such signage shall be comparable to that
used by Landlord for other similar floors in the Building and shall comply with
Landlord's Building standard signage program, but shall include at a minimum
Tenant's name on the door of the premises and on the directory in the lobby of
the building. If Tenant desires to change the signage during the Term, all costs
associated with the signage shall be at Tenant's sole expense and subject to
Landlord's approval.

 

23.3Prohibited Signage and Other Items. Any signs, notices, logos, pictures,
names or advertisements which are installed and that have not been separately
approved by Landlord or are not otherwise permitted hereunder may be removed
without notice by Landlord at the sole expense of Tenant. Tenant may not install
any signs on the exterior or roof of the Project or the Common Areas.  Any
signs, window coverings, or blinds (even if the same are located behind the
Landlord-approved window coverings for the Building), or other items visible
from the exterior of the Premises or Building, shall be subject to the prior
approval of Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed.

 

23.4Building Directory.  A building directory will be located in the lobby of
the Building. Tenant shall have the right to designate a total of two (2) name
strips, including Tenant's entry,  to be displayed under Tenant's entry in such
directory.  If Tenant desires to change the name strips during the Term, all
costs associated with the name strips shall be at Tenant's sole expense and
subject to Landlord's approval.

 

ARTICLE 24.    COMPLIANCE WITH LAW

 

Tenant shall not do anything or suffer anything to be done in or about the
Premises or the Project which will in any way conflict with any law, statute,
ordinance or other governmental rule, regulation or requirement now in force or
which may hereafter be enacted or promulgated (including, without limitation,
Hazardous Materials and the Americans with Disabilities Act). At its sole cost
and expense, Tenant shall promptly comply with all such governmental measures,
both federal and state and county or municipal, including, but not limited to
those requiring capital improvements to the Premises  whether those statutes,
ordinances, regulations and requirements are now in force or are subsequently
enacted; provided, that Tenant shall only be required to make improvements to
the Premises in connection with this Article 24 to the extent such alterations
are required as a result of (i) Tenant's particular use of the Premises or (ii)
any Alterations or improvements made by or on behalf of Tenant to the
Premises.  In addition, should any standard or regulation now or hereafter be
imposed on Tenant by a state, federal or local governmental body charged with
the establishment, regulation and enforcement of occupational, health or safety
standards for employers, employees, landlords or tenants, then Tenant agrees, at
its sole cost and expense, to comply promptly with such standards or
regulations.  The judgment of any court of competent jurisdiction or
the admission of Tenant in any judicial action, regardless of whether Landlord
is a party thereto, that Tenant has violated any of said governmental measures,
shall be conclusive of that fact as between Landlord and Tenant.

 





Page 40

--------------------------------------------------------------------------------

 

24.1Non-Discrimination. Tenant herein covenants by and for itself, its heirs,
successors, administrators, and assigns and all persons claiming under or
through them, and this Lease is made and accepted upon subject to the following
conditions.  That there shall be no discrimination against or segregation of any
person or group or persons, on account of sex, age, race, color, creed,
religion, marital status, national origin, ancestry or sexual preference, in the
leasing, subleasing, transferring, use, occupancy, tenure or enjoyment of the
land herein leased nor shall Tenant itself, or any person claiming under or
through it, establish or permit such practice or practices of discrimination or
segregation with reference to the selection, location, number, use or occupancy
of tenants, subtenants or vendors in the Premises herein leased.

 

ARTICLE 25.    LATE CHARGES

 

If any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord's designee within five (5) days after said
amount is due, Landlord shall notify Tenant in writing of such overdue amount
(the "Late Charge Notice") and if such overdue amount is not paid within three
(3) days of receipt of the Late Charge Notice, then Tenant shall pay to Landlord
a late charge equal to six percent (6%) of the overdue amount plus any
reasonable attorneys' fees incurred by Landlord by reason of Tenant's failure to
pay Rent and/or other charges when due hereunder. If within twelve (12) months
of any Late Charge Notice, Tenant is subject to another late charge, Landlord
shall no longer be required to provide Tenant with any further Late Charge
Notice and the late charge shall be automatically applied to Tenant's
account.  The late charge shall be deemed Additional Rent and the right to
require it shall be in addition to all of Landlord's other rights and remedies
hereunder or at law and shall not be construed as liquidated damages or as
limiting Landlord's remedies in any manner.  In addition to the late charge
described above, any Rent or other amounts owing hereunder which are not paid
within five (5) days after the date they are due shall bear interest from the
date when due until paid at a rate per annum equal to the lesser of (i) the
annual "Bank Prime Loan" rate cited in the Federal Reserve Statistical Release
Publication G.13(415), published on the first Tuesday of each calendar month (or
such other comparable index as Landlord and Tenant shall reasonably agree upon
if such rate ceases to be published) plus two (2) percentage points; and (ii)
the highest rate permitted by applicable law.

 

ARTICLE 26.    LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

 

26.1Landlord's Cure. All covenants and agreements to be kept or performed by
Tenant under this Lease shall be performed by Tenant at Tenant's sole cost and
expense and without any reduction of Rent, except to the extent, if any,
otherwise expressly provided herein. If Tenant shall fail to perform any
obligation under this Lease, and such failure shall continue in excess of the
time allowed under Section 19.1.7, above, unless a specific time period is
otherwise stated in this Lease, Landlord may, but shall not be obligated to,
make any such payment or perform any such act on Tenant's part without waiving
its rights based upon any default of Tenant and without releasing Tenant from
any obligations hereunder.

 

26.2Tenant's Reimbursement. Except as may be specifically provided to the
contrary in this Lease, Tenant shall pay to Landlord, upon delivery by Landlord
to Tenant of statements therefor: (i) sums equal to expenditures reasonably made
and obligations incurred by Landlord in connection with the remedying by
Landlord of Tenant's defaults pursuant to the provisions of Section 26.1; (ii)
sums equal to all losses, costs, liabilities, damages and expenses referred to
in Article 10 of this Lease; and (iii) sums equal to all expenditures made and
obligations incurred by Landlord in collecting or attempting to collect the Rent
or in enforcing or attempting to enforce any rights of Landlord under this Lease
or pursuant to law, including, without limitation, all reasonable legal fees and
other amounts so expended. Tenant's obligations under this Section 26.2 shall
survive the expiration or sooner termination of the Term.

 

ARTICLE 27.    ENTRY BY LANDLORD

 

Landlord reserves the right at all reasonable times and upon at least
twenty-four (24) hours prior notice to Tenant (except in the case of an
emergency) to enter the Premises to (i) inspect them; (ii) show the Premises to
prospective purchasers, or to current or prospective mortgagees, ground or
underlying lessors or insurers, or during the last six (6) months of the Term,
to prospective tenants; (iii) post notices of nonresponsibility; or (iv) alter,
improve or repair the Premises or the Building, or for structural alterations,
repairs or improvements to the Building or the Building's systems and
equipment.  Notwithstanding anything to the contrary contained in this Article
27, Landlord may enter the Premises at any time to (A) perform recurring
services required of Landlord, including janitorial service; (B)



Page 41

--------------------------------------------------------------------------------

 

take possession due to any breach of this Lease in the manner provided herein
and as permitted by applicable law; (C) conduct testing for or remove any
Hazardous Materials; and (D) perform any covenants of Tenant which Tenant fails
to perform.  Landlord shall use commercially reasonable efforts to minimize
disruption to Tenant's business operations  during any such entry and shall
comply with Tenant's reasonable  security measures in connection with any such
entry.  Landlord may make any such entries without the abatement of Rent and may
take such reasonable steps as required to accomplish the stated
purposes.  Tenant hereby waives any claims for damages or for any injuries or
inconvenience to or interference with Tenant's business, lost profits, any loss
of occupancy or quiet enjoyment of the Premises, and any other loss occasioned
thereby. For each of the above purposes, Landlord shall at all times have a key
with which to unlock all the doors in the Premises, excluding Tenant's vaults,
safes and special security areas designated in advance by Tenant. In an
emergency, Landlord shall have the right to use any means that Landlord may deem
proper to open the doors in and to the Premises.  Any entry into the Premises by
Landlord in the manner hereinbefore described shall not be deemed to be a
forcible or unlawful entry into, or a detainer of the Premises, or an actual or
constructive eviction of Tenant from any portion of the Premises. No provision
of this Lease shall be construed as obligating Landlord to perform any repairs,
alterations or decorations except as otherwise expressly agreed to be performed
by Landlord herein.

 

ARTICLE 28.    TENANT PARKING

 

Tenant shall have the right, but not the obligation to rent from Landlord,
commencing on the Rent Commencement Date, up to one hundred one (101) unreserved
parking spaces in the Building's parking facility, on a monthly basis throughout
the Term.  Tenant shall pay to Landlord for automobile parking spaces in
Landlord's parking facility on a monthly basis the prevailing rate charged from
time to time by Landlord at the Project management offices, which prevailing
rate shall in no event exceed the prevailing market rate for such parking in
comparable buildings in the vicinity of the Premises.  Tenant shall be
responsible for the full amount of any taxes imposed by any governmental
authority in connection with the renting of such parking spaces by Tenant or the
use of the parking facilities by Tenant  Tenant's continued right to use the
parking spaces is conditioned upon Tenant abiding by all rules and regulations
which are prescribed from time to time for the orderly operation and use of the
parking facilities, including any sticker or other identification system,
Tenant's cooperation in seeing that Tenant's employees and visitors also comply
with such rules and regulations, and Tenant not being in default under this
Lease beyond any applicable notice and cure period. Landlord specifically
reserves the right to change the size, configuration, design, layout and all
other aspects of the parking facility at any time, including causing all parking
to be valet parked.  Notwithstanding the above, Landlord shall use its
commercially reasonable efforts to carry out any changes to the parking facility
so as not to materially impair Tenant's use of or access to the parking
facility.  Tenant further acknowledges and agrees that Landlord may, without
incurring any liability to Tenant and without any abatement of Rent under this
Lease, from time to time, close-off or restrict access to the parking facility
for purposes  of permitting or facilitating  any such construction,  alteration
or improvements provided Landlord provides Tenant with substitute parking during
any such period that the parking spaces are not available to Tenant.  Landlord
may delegate its responsibilities hereunder to a parking operator in which case
such parking operator shall have all the rights of control attributed hereby to
the Landlord. The parking spaces rented by Tenant pursuant to this Article 28
are provided to Tenant solely for use by Tenant's own personnel and such spaces
may not be transferred, assigned, subleased or otherwise alienated by Tenant
without Landlord's prior approval (except in connection with an assignment of
the Lease or sublease of the Premises).  So long as this Lease is in effect,
Tenant's visitors and guests shall be entitled to use those specific parking
areas which are designated for short-term visitor parking. Tenant may validate
visitor parking by such method or methods as the Landlord may establish, at the
validation rate from time to time generally applicable to visitor parking.

 

ARTICLE 29.    MISCELLANEOUS PROVISIONS

 

29.1Terminology; Captions. The words "Landlord" and "Tenant" as used herein
shall include the plural as well as the singular.  The necessary grammatical
changes required to make the provisions hereof apply either to corporations or
partnerships or individuals, men or women, as the case may require, shall in all
cases be assumed as though in each case fully expressed.  The captions of
Articles and Sections are for convenience only and shall not be deemed to limit,
construe, affect or alter the meaning of such Articles and Sections.

 

29.2Binding Effect.  Subject to all other provisions of this Lease, each of the
covenants, conditions and provisions of this Lease shall extend to and shall, as
the case may require, bind or inure to the benefit not only of Landlord and of
Tenant, but also of their respective heirs, personal representatives, successors
or assigns, provided this



Page 42

--------------------------------------------------------------------------------

 

clause shall not permit any assignment by Tenant contrary to the provisions of
Article 14 of this Lease.

 

29.3No Air Rights.  No rights to any view or to light or air over any property,
whether belonging to Landlord or any other person, are granted to Tenant by this
Lease. If at any time any windows of the Premises are temporarily darkened or
the light or view therefrom is obstructed by reason of any repairs,
improvements, maintenance or cleaning in or about the Project, the same shall be
without liability to Landlord and without any reduction or diminution of
Tenant's obligations under this Lease.

 

29.4Modification of Lease.  Should any current or prospective mortgagee or
ground lessor for the Building or Project require a modification of this Lease,
which modification will not cause an increased cost or expense to Tenant or in
any other way materially and adversely change the rights and obligations of
Tenant hereunder, then and in such event, Tenant agrees that this Lease may be
so modified and agrees to execute whatever documents are reasonably required
therefor. At the request of Landlord or any mortgagee or ground lessor, Tenant
agrees to execute a short form of Lease and deliver the same to Landlord within
ten (10) business days following the request therefor.

 

29.5Transfer of Landlord's Interest. Tenant acknowledges that Landlord has the
right to transfer all or any portion of its interest in the Project or Building
and in this Lease, and Tenant agrees that if and when any such transfer occurs,
and provided that the party to whom Landlord transfers it interest in the
Project or Building and in this Lease assumes such liabilities in writing,
Landlord shall automatically be released from all liability under this Lease and
Tenant agrees to look solely to such transferee for the performance of
Landlord's obligations hereunder after the date of transfer and such transferee
shall be deemed to have fully assumed and be liable for all obligations of this
Lease to be performed by Landlord, including the return of any Letter of Credit,
and Tenant shall attorn to such transferee.

 

29.6Prohibition Against Recording. Except as provided in Section 29.4 of this
Lease, neither this Lease, nor any memorandum, affidavit or other writing with
respect thereto, shall be recorded by Tenant or by anyone acting through, under
or on behalf of Tenant.

 

29.7Landlord's Title. Landlord's title is and always shall be paramount to the
title of Tenant. Nothing herein contained shall empower Tenant to do any act
which can, shall or may encumber the title of Landlord.

 

29.8Relationship of Parties.  Nothing contained in this Lease shall be deemed or
construed by the parties hereto or by any third party to create the relationship
of principal and agent, partnership, joint venturer or any association between
Landlord and Tenant.

 

29.9Application of Payments.  Landlord shall have the right to apply payments
received from Tenant pursuant to this Lease, regardless of Tenant's designation
of such payments, to satisfy any obligations of Tenant hereunder, in such order
and amounts as Landlord, in its sole discretion, may elect.

 

29.10Time of Essence.  Time is of the essence with respect to the performance of
every provision of this Lease in which time of performance is a factor.

 

29.11Partial Invalidity. If any term, provision or condition contained in this
Lease shall, to any extent, be invalid or unenforceable, the remainder of this
Lease, or the application of such term, provision or condition to persons or
circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.

 

29.12No Warranty. In executing and delivering this Lease, Tenant has not relied
on any representations not set forth in the Lease or in one or more of the
exhibits attached hereto, including, but not limited to, any representation as
to the amount of any item comprising Additional Rent or the amount of the
Additional Rent in the aggregate or that Landlord is furnishing the same
services to other tenants, at all, on the same level or on the same basis, or
any warranty or any statement of Landlord which is not set forth herein or in
one or more of the exhibits attached hereto and made a part of this Lease.

 

29.13Landlord Exculpation.  The cumulative liability of Landlord to Tenant for
any and all defaults by



Page 43

--------------------------------------------------------------------------------

 

Landlord under this Lease or arising in connection herewith or with Landlord's
operation, management, leasing, repair, renovation, alteration or any other
matter relating to the Property or the Premises shall be limited solely and
exclusively to the interest of Landlord in the Building (which includes the
proceeds of any sale). Landlord Parties, other than Landlord, shall have no
personal liability and Tenant hereby expressly waives and releases such personal
liability on behalf of itself and all persons claiming by, through or under
Tenant. The limitations of liability contained in this Section 29.13 shall inure
to the benefit of Landlord and the Landlord Parties' present and future members,
partners, beneficiaries, officers, directors, trustees, shareholders, agents and
employees, and their respective partners, heirs, successors and assigns.  Under
no circumstances shall any present or future member of Landlord (if Landlord is
a limited liability company), or trustee or beneficiary (if Landlord or any
member or partner of Landlord is a trust), have any liability for the
performance of Landlord's obligations under this Lease. Notwithstanding any
contrary provision herein, neither Landlord nor the Landlord Parties shall be
liable

under any circumstances for injury or damage to, or interference with, Tenant's
business, including but not limited to, loss of profits, loss of rents or other
revenues, loss of business opportunity, loss of goodwill or loss of use, in each
case, however occurring.

 

29.14Entire Agreement.  It is understood and acknowledged that there are no oral
agreements between the parties hereto affecting this Lease. This Lease
constitutes the parties' entire agreement with respect to the leasing of the
Premises and supersedes and cancels any and all previous negotiations,
arrangements, brochures, agreements and understandings, if any, between the
parties hereto or displayed by Landlord to Tenant with respect to the subject
matter thereof, and none thereof shall be used to interpret or construe this
Lease. None of the terms, covenants, conditions or provisions of this Lease can
be modified, deleted or added to except in writing signed by the parties hereto.

 

29.15Right to Lease.  Landlord reserves the absolute right to affect such other
tenancies in the Project as Landlord in the exercise of its sole business
judgment shall determine to best promote the interests of the Building or
Project. Tenant does not rely on the fact, nor does Landlord represent, that any
specific tenant or type or number of tenants shall, during the Term, occupy any
space in the Building or Project.

 

29.16Force Majeure. Any prevention, delay or stoppage due to strikes, lockouts,
labor disputes, acts of God, inability to obtain services, labor, or materials
or reasonable substitutes therefor, governmental actions, civil commotions, fire
or other casualty, and other causes beyond the reasonable control of the party
obligated to perform, except with respect to the obligations imposed with regard
to Rent and other charges to be paid by Tenant pursuant to this Lease
(collectively, a "Force Majeure"), shall excuse the performance of such party
for a period equal to any such prevention, delay or stoppage and, therefore, if
this Lease specifies a time period for performance of an obligation of either
party, that time period shall be extended by the period of any delay in such
party's performance caused by a Force Majeure.

 

29.17Waiver of Redemption by Tenant.  Tenant hereby waives, for Tenant and for
all those claiming under Tenant, any and all rights now or hereafter existing to
redeem by order or judgment of any court or by any legal process or writ,
Tenant's right of occupancy of the Premises after any termination of this Lease.

 

29.18Notices.  All  notices,  demands,  statements,  designations,  approvals  or  other
communications (collectively, "Notices") given or required to be given by either
party to the other hereunder or by law shall be in writing, shall be (i) sent by
United States certified or registered mail, postage prepaid, return receipt
requested ("Mail"); (ii) delivered by a nationally-recognized overnight courier;
or (iii) delivered personally. Any Notice shall be sent, transmitted, or
delivered, as the case may be, to Tenant at the appropriate address set forth in
Section 10 of the Summary, or to such other place as Tenant may from time to
time designate in a Notice to Landlord, or to Landlord at the addresses set
forth below, or to such other places as Landlord may from time to time designate
in a Notice to Tenant. Any Notice will be deemed given on the earlier of (i) the
date it is actually received; or (ii) three (3) business days after the date it
is posted if sent by Mail, or the date the overnight courier delivery is made,
or the date personal delivery is made. As of the date of this Lease, any Notices
to Landlord must be sent, transmitted, or delivered, as the case may be, to the
following address:

 

Mani Brothers Portofino Plaza (DE), LLC

c/o Mani Brothers Real Estate Group

9200 Sunset Boulevard, Suite 555





Page 44

--------------------------------------------------------------------------------

 

West Hollywood, CA 90069

Attention: Property Manager

 

29.19Joint and Several. If there is more than one Tenant, the obligations
imposed upon Tenant under this Lease shall be joint and several.

 

29.20Authority.  Tenant hereby represents and warrants that Tenant is a duly
formed and existing entity qualified to do business in California and that
Tenant has full right and authority to execute and deliver this Lease and that
each person signing on behalf of Tenant is authorized to do so. In such event,
Tenant shall, within ten (10) business days after Landlord's request therefor,
deliver to Landlord satisfactory evidence of such authority and, if a
corporation also deliver to Landlord satisfactory evidence of (i) good standing
in Tenant's state of incorporation or formation and (ii) qualification to do
business in California.

 

29.21Attorneys' Fees. If either Landlord or Tenant should bring suit for the
possession of the Premises, for the recovery of any sum due under this Lease, or
because of the breach of any provision of this Lease or for any other relief
against the other, then all costs and expenses, including reasonable attorneys'
fees, incurred by the prevailing party therein shall be paid by the other party,
which obligation on the part of the other party shall be deemed to have accrued
on the date of the commencement of such action and shall be enforceable whether
or not the action is prosecuted to judgment.

 

29.22Governing Law, WAIVER OF TRIAL BY JURY.  THIS LEASE SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.  IN ANY ACTION
OR PROCEEDING ARISING HEREFROM, LANDLORD AND TENANT HEREBY CONSENT TO (I) THE
JURISDICTION OF ANY COMPETENT COURT WITHIN THE STATE OF CALIFORNIA, (II) SERVICE
OF PROCESS BY ANY MEANS AUTHORIZED BY CALIFORNIA LAW, AND (III) IN THE INTEREST
OF SAVING TIME AND EXPENSE, TRIAL WITHOUT A mRY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER OR THEIR
SUCCESSORS IN RESPECT OF ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS
LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT'S USE OR OCCUPANCY OF THE
PREMISES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY EMERGENCY OR STATUTORY
REMEDY. IF LANDLORD COMMENCES ANY SUMMARY PROCEEDINGS, TENANT SHALL NOT
INTERPOSE ANY COUNTERCLAIM OF ANY NATURE OR DESCRIPTION (UNLESS SUCH
COUNTERCLAIM SHALL BE MANDATORY) IN ANY SUCH PROCEEDING OR ACTION, BUT SHALL BE
RELEGATED TO AN INDEPENDENT ACTION AT LAW.  TENANT SHALL NOT SEEK INJUNCTIVE
RELIEF NOR ANY OTHER REMEDY INTENDED TO STAY OR HALT SUCH SUMMARY
PROCEEDINGS.  NOTWITHSTANDING THE FOREGOING, IN ANY PROCEEDING BROUGHT BY THE
LANDLORD, THE TENANT, IN ITS ANSWER, SHALL BE ENTITLED TO RAISE ANY DEFENSE TO
THE CLAIM BY LANDLORD FOR RENT OR DAMAGE THAT IS AUTHORIZED TO BE RAISED IN SUCH
PROCEEDING.

 

29.23Submission of Lease.  Submission of this Lease for examination or signature
by Tenant does not constitute a reservation of, option for or option to lease,
and it is not effective as a lease or otherwise until execution and delivery by
both Landlord and Tenant.

 

29.24Brokers. Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in Section 12 of the Summary ("Brokers"), and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this Lease. Each party agrees to indemnify and defend the other party
against and hold the other party harmless from any and all claims,
demands,  losses,  liabilities,  lawsuits,  judgments,  costs  and
expenses  (including,  without  limitation, reasonable attorneys' fees) with
respect to any leasing commission or equivalent compensation alleged to be owing
on account of any dealings with any real estate broker or agent, other than the
Brokers, occurring by, though, or under the indemnifying party. The leasing
commissions paid by Landlord shall be pursuant to a separate agreement executed
by Landlord and the Brokers outside of this Lease and Tenant shall have no
obligation for the payment of said commissions.

 

29.25Independent Covenants.  This Lease shall be construed as though the
covenants herein between



Page 45

--------------------------------------------------------------------------------

 

Landlord and Tenant are independent and not dependent and Tenant hereby
expressly waives the benefit of any statute to the contrary and agrees that if
Landlord fails to perform its obligations set forth herein, Tenant shall not be
entitled to make any repairs or perform any acts hereunder at Landlord's expense
or to any setoff of the Rent or other amounts owing hereunder against Landlord.

 

29.26Project or Building Name and Signage.  Tenant shall not use the name of the
Project or Building or use pictures or illustrations of the Project or Building
in advertising or other publicity or for any purpose other than as the address
of the business to be conducted by Tenant in the Premises, without the prior
written consent of Landlord.

 

29.27Counterpart Signature. This Lease may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same Lease. The counterparts of this Lease
and all ancillary documents may be executed and delivered by facsimile or other
electronic signature by any of the parties to any other party and the receiving
party may rely on the receipt of such document so executed and delivered by
facsimile or other electronic means as if the original had been received.

 

29.28Intentionally Deleted.

 

29.29Rent.  All payments required to be made hereunder to Landlord shall be
deemed to be Rent, whether or not described as such.

 

29.30Building Renovations.  It is specifically understood and agreed that
Landlord has no obligation and has made no promises to alter, remodel, improve,
renovate, repair or decorate the Premises, the Building, or any part thereof and
that no representations respecting the condition of the Premises or the Building
have been made by Landlord to Tenant except as specifically set forth in the
Lease or in the Work Letter. However, Tenant hereby acknowledges that Landlord
may during the Term renovate, improve, alter, or modify (collectively,
"Renovations") the Project, the Building and/or the Premises.  In connection
with such Renovations, Landlord may, among other things, erect temporary
scaffolding or other necessary structures in the Building, limit or eliminate
access to portions of the Project, including portions of the Common Areas,
access roads and parking facilities, or perform work in or around the Building
or Project, which work may create noise, dust or leave debris. Tenant hereby
agrees that such Renovations shall in no way constitute a constructive eviction
of Tenant nor entitle Tenant to any abatement of Rent. Landlord shall have no
responsibility and shall not be liable to Tenant for any injury to or
interference with Tenant's business arising from the Renovations, nor shall
Tenant be entitled to any compensation or damages from Landlord for loss of the
use of the whole or any part of the Premises or of Tenant's personal property or
improvements resulting from the Renovations, or for any inconvenience or
annoyance occasioned by such Renovations. Notwithstanding the above, Landlord
shall use its commercially reasonable efforts to carry out the Renovations so as
not to materially impair Tenant's use of or access to the Premises.

 

29.31No Violation.  Tenant hereby warrants and represents that neither its
execution of nor performance under this Lease shall cause Tenant to be in
violation of any agreement, instrument, contract, law, rule or regulation by
which Tenant is bound.  Tenant shall protect, defend, indemnity and hold
Landlord harmless against any claims, demands, losses, damages, liabilities,
costs and expenses, including, without limitation, reasonable attorneys' fees
and costs, arising from Tenant's breach of this warranty and representation.

 

29.32Communications and Computer Lines. Tenant may install, maintain, replace,
remove or use any communications or computer wires and cables (collectively,
"Lines") at the Project in or serving the Premises, provided that (i) Tenant
shall obtain Landlord's prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed, use an experienced and qualified
contractor reasonably approved in writing by Landlord, and comply with all of
the other provisions of Articles 7 and 8 of this Lease; (ii) an acceptable
number of spare Lines and space for additional Lines shall be maintained for
existing and future occupants of the Project, as determined in Landlord's
reasonable opinion; (iii) the Lines therefor (including riser cables) shall be
appropriately insulated to prevent excessive electromagnetic fields or
radiation, and shall be surrounded by a protective conduit reasonably acceptable
to Landlord; (iv) any new Lines servicing the Premises shall comply with all
applicable governmental laws and regulations; (v) as a condition to permitting
the installation of new Lines, Landlord may require that Tenant remove existing
Lines located in or serving the Premises and repair any damage in connection
with such removal; and (vi) Tenant shall pay all costs in connection
therewith.  Landlord reserves the right to require that Tenant remove any Lines
located in or serving



Page 46

--------------------------------------------------------------------------------

 

the Premises which are installed in violation of these provisions, or which are
at any time in violation of any laws or represent a dangerous or potentially
dangerous condition.

 

29.33Intentionally Deleted.

 

29.34Telecommunications.  Upon request from Tenant from time to time, Landlord
will provide Tenant with a listing of telecommunications and media service
providers serving the Project, and Tenant shall have the right to contract
directly with the providers of its choice.  If Tenant wishes to contract with or
obtain service from any provider which does not currently serve the Project or
wishes to obtain from an existing carrier services which will require the
installation of additional equipment, such provider must, prior to providing
service, enter into a written agreement with Landlord setting forth the terms
and conditions of the access to be granted to such provider. In considering the
installation of any new or additional telecommunications cabling or equipment at
the Project, Landlord will consider all relevant factors in a reasonable and
non-discriminatory manner, including, without limitation, the existing
availability of services at the Project, the impact of the proposed
installations upon the Project and its operations and the available space and
capacity for the proposed installations. Landlord may also consider whether the
proposed service may result in interference with or interruption of other
services at the Project or the business operations of other tenants or occupants
of the Project.  In no event shall Landlord be obligated to incur any costs or
liabilities in connection with the installation or delivery of telecommunication
services or facilities at the Project.  All such installations shall be subject
to Landlord's prior approval, which approval shall not be unreasonably withheld,
conditioned or delayed, and shall be performed in accordance with the terms of
Article 8.  If Landlord approves the proposed installations in accordance with
the foregoing, Landlord will deliver its standard form agreement upon request
and will use commercially reasonable efforts to promptly enter into an agreement
on reasonable and non-discriminatory terms with a qualified, licensed and
reputable carrier confirming the terms of installation and operation of
telecommunications equipment consistent with the foregoing.

 

29.35Maintenance Work.  Landlord reserves the right from time to time, but
subject to payment by and/or reimbursement from Tenant as otherwise provided
herein: (i) to install, use, maintain, repair, replace, relocate and control for
service to the Premises and/or other parts of the Project pipes, ducts,
conduits, wires, cabling, appurtenant fixtures, equipment spaces and mechanical
systems, wherever located in the Premises or the Project; (ii) to alter, close
or relocate any facility in the Premises or the common areas or otherwise
conduct any of the above activities for the purpose of complying with a general
plan for fire/life safety for the Project or otherwise; and (iii) to comply with
any federal, state or local law, rule or order. Landlord shall attempt to
perform any such work with the least inconvenience to Tenant as is reasonably
practicable, but in no event shall Tenant be permitted to withhold or reduce
Rent or other charges due hereunder as a result of same, make any claim for
constructive eviction or otherwise make any claim against Landlord for
interruption or interference with Tenant's business and/or operations.

 

29.36Rooftop. Except with respect to the use of the rooftop Exterior Deck
covered elsewhere in this Lease, if Tenant desires to use the rooftop of the
Project for any other purpose, including the installation of communication
equipment to be used from the Premises, such use shall be subject to Landlord
approval, which approval shall not be unreasonably withheld, conditioned or
delayed, and shall be subject to Landlord's reasonable rules, regulations and
requirements in connection therewith.

 

29.37Security. Tenant acknowledges that Landlord's election whether or not to
provide any type of mechanical surveillance or security personnel whatsoever in
the Project is solely within Landlord's discretion. Landlord and the Landlord
Parties shall have no liability in connection with the provision, or lack, of
such services.  Tenant hereby agrees to hold Landlord and the Landlord Parties
harmless with regard to any such potential claim. Landlord and the Landlord
Parties shall not be liable for losses due to theft, vandalism, or like causes.
Tenant shall defend, indemnify, and hold Landlord and the Landlord Parties
harmless from any such claims made by any employee, licensee, invitee,
contractor, agent or other person whose presence in, on or about the Premises or
the Project is attendant to the business of Tenant.

 

29.38Landlord's Reservations. In addition to the other rights of Landlord under
this Lease, Landlord reserves the right to change the street address and/or name
of the Building without being deemed to be guilty of an eviction, actual or
constructive, or a disturbance or interruption of the business of Tenant or
Tenant's use or occupancy of the Premises.





Page 47

--------------------------------------------------------------------------------

 

 

29.39Exhibits. All Exhibits attached to this Lease, and to which reference is
made herein, are hereby incorporated into and shall be deemed a part of this
Lease.

 

29.40Accessibility Standards.  Landlord has advised Tenant that the Building has
not undergone inspection by a Certified Access Specialist (as defined in Section
1938 of the California Civil
Code)  ("CASp")  and  to  Landlord's  current  actual  knowledge,  the  Building  meets  applicable
construction-related accessibility standards pursuant to California Civil Code
Section 55.53.  Nothing herein shall relieve Tenant's compliance obligations as
to the Premises, as set forth in this Lease.

 

29.41First Floor Lobby.  As long as Tenant leases the 1st Floor Expansion Space,
then Tenant shall have the right to locate, control and operate its reception
desk and install prominent signage on the west facing interior wall in the main
Building lobby on the first floor of the Building ("Main Lobby"), provide
receptionist services therein, alter or improve the same (subject to Landlord's
approval to such alterations and improvements, which approval shall not be
unreasonably withheld, conditioned or delayed) provided Tenant's use of the Main
Lobby, such alterations and improvements and signage therein complies with
applicable laws. The design and specifications of such signage shall be subject
to Landlord's prior written approval, which approval shall not be unreasonably
withheld, conditioned or delayed. Tenant acknowledges that the Main Lobby is a
Common Area and that other tenants and their visitors shall be permitted to
access the Main Lobby at any time. Tenant shall not use the Main Lobby in a
manner which unreasonably interferes with other tenant's use or quiet enjoyment
of their premises or the Building.  On the expiration or earlier termination of
the Lease with respect to the 1st Floor Expansion Space, Tenant will be required
to remove the reception desk and any signage, at Tenant's sole cost and expense
and repair any damage to the Main Lobby and Building caused by such removal and
return the affected portion of the Main Lobby and Building to a
Building-standard condition as reasonably determined by Landlord. The work
required to remove the reception desk and any signage shall be conducted in
accordance with Article 8 above.

 

[Signatures begin on next page]





Page 48

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 

 

Landlord:

 

 

 

MANI BROTHERS PORTOFINO PLAZA (DE), LLC,

 

a Delaware limited  liability company

 

 

 

 

 

By:

/s/ Joseph Mani

 

Its:

Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tenant:

 

 

 

TRUECAR, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

Its:

 

 

 

 

 

 

 

 

By:

 

 

Its:

 

 

Page 49

--------------------------------------------------------------------------------

 

EXHIBIT "A"

1401OCEAN AVENUE, SANTA MONICA, CALIFORNIA OUTLINE OF SUITE 200

 

 

 

 

 

 

 

 

 

[Floor Plan]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 



 

EXHIBIT "A-1"

1401 OCEAN AVENUE, SANTA MONICA, CALIFORNIA

OUTLINE OF THE 1st FLOOR EXPANSION SPACE

 

 

 

 

 

 

 

 

[Floor Plan]

 

 

 

 

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 



 

 

EXHIBIT "A-2"

 

1401  OCEAN AVENUE, SANTA MONICA, CALIFORNIA

OUTLINE OF PHASE 1OF THE 3rd FLOOR EXPANSION SPACE

 

 

 

 

[Floor Plan]

 

 

 

 





 

--------------------------------------------------------------------------------

 



EXHIBIT"A-3"

 

1401OCEAN AVENUE, SANTA MONICA, CALIFORNIA OUTLINE OF

PHASE 2 OF THE 3RD FLOOR EXPANSION SPACE

 

 

 

 

[Floor Plan]

 

 

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 



 

 

EXHIBIT "A-4"

 

1401 OCEAN AVENUE, SANTA MONICA, CALIFORNIA OUTLINE OF 

ROOF EXTERIOR DECK

 

 

 

 

 

 

 

 

 

 

 

 

[Floor Plan]

 

 





 

--------------------------------------------------------------------------------

 



EXHIBIT "B"

 

1401 OCEAN AVENUE, SANTA MONICA, CALIFORNIA WORK LETTER

This Work Letter shall set forth the terms and conditions relating to the
construction of the tenant improvements in the Premises. All references in this
Work Letter to Articles or Sections of "this Lease" shall mean the relevant
portion of Articles 1 through 29 of the Office Lease to which this Work Letter
is attached as Exhibit "B" and of which this Work Letter forms a part, and all
references in this Work Letter to Sections of "this Work Letter" shall mean the
relevant portion of Sections 1 through 5 of this Work Letter.

1. DELIVERY OF THE PREMISES

1.1Delivery of the Premises. Tenant shall accept the Premises in their presently
existing, "AS-IS" condition.  Notwithstanding the foregoing, Landlord shall
deliver the Premises with the Landlord's Work completed with respect to Suite
200 and the 3'd Floor Expansion Space for Phase 1 and in broom-clean condition
with respect to the I st Floor Expansion Space and the 3rd Floor Expansion Space
for Phase 2 and shall ensure that the Building Structure and all the Building
Systems servicing the Premises are in good working order and condition as of the
Lease Commencement Date. In no event shall Landlord deliver possession of or
access to any portion of the Premises prior to January 1, 2015.

1.2Construction of Landlord's Work.  Landlord shall complete the work described
on the plans (the "Landlord 's Work Plans") attached hereto as Exhibit "B-1"
(the "Landlord's  Work"). Landlord shall perform the Landlord's Work in a good
and workmanlike manner, in compliance with applicable laws and in accordance
with the Landlord's Work Plans.  Landlord shall cause three (3) general
contractors to bid for construction of the Landlord's Work. If Tenant so
desires, Tenant may also select a general contractor, reasonably acceptable to
Landlord, to bid the work. All bids will be opened together with Landlord
selecting the general contractor to construct the Landlord's Work, subject to
the reasonable approval of Tenant.  Notwithstanding Tenant's right to approve
the general contractor, the general contractor is the contractor only of
Landlord, and Tenant shall have no liability to the general contractor on the
construction contract. In no event shall Landlord commence the Landlord's Work
prior to December 1, 2014.

Notwithstanding anything to the contrary, Tenant shall have the option, by
written notice to Landlord on or before September 30, 2014, to require that
Landlord so deliver possession of the Premises without the Landlord's Work
completed. If Tenant makes such election, Landlord shall not perform the
Landlord's Work and the references to the Landlord's Work and/or the completion
of the same in this Work Letter and in the Lease shall be deleted.

2.APPROVAL PROCESS FOR PLANS FOR TENANT IMPROVEMENTS

2.1Approval of Preliminary Plans. Tenant shall submit to Landlord preliminary
plans and specifications for the tenant improvements for the Premises ("Tenant
Improvements") to be installed therein ("Preliminary Plans"). The Preliminary
Plans shall be prepared by an architect selected and paid by Tenant who is
licensed by the State of California.

 

TrueCar

1401 Ocean

July10, 2014





 

--------------------------------------------------------------------------------

 



2.1.1Landlord's Response.  Within ten (10) days after Landlord's receipt of the
Preliminary Plans for the Premises, Landlord shall notify Tenant in writing of
its approval (which approval shall not be unreasonably withheld, conditioned or
delayed) or of any reasonable objections thereto.  Within fifteen (15) days
after the receipt by Tenant of a timely objection of Landlord, which objection
shall contain reasonable information to enable Tenant to modify the plans so
that the same may be approved, Tenant shall cause the Preliminary Plans to be
modified and shall thereafter deliver the modified plans to Landlord for its
approval. Landlord shall have five (5) days from its receipt thereof to approve
such modified Preliminary Plans in the same manner as set forth above. This
procedure shall be followed until all reasonable objections have been resolved
and the Preliminary Plans have been approved.

2.1.2Changes to Preliminary Plans.  If Tenant makes any subsequent changes or
modifications to the approved Preliminary Plans, then Tenant shall submit such
changes to Landlord for its approval, which approval shall not be unreasonably
withheld, conditioned or delayed. Within five (5) days after receipt of said
changes, Landlord shall notify Tenant in writing of its approval or of any
reasonable objections thereto.

2.2Approval of Permit Drawings.  Upon the approval of the Preliminary Plans for
the Premises by Landlord and Tenant, Tenant shall prepare and deliver to
Landlord engineering working drawings for all mechanical, electrical, plumbing
and fire sprinkler systems ("Permit Drawings"), if necessary, for Landlord's
approval.

2.2.1Landlord's Response.  Landlord shall approve or disapprove the Permit
Drawings for the Premises within ten (10) days after Landlord's receipt thereof,
provided that Landlord's approval shall not be unreasonably withheld,
conditioned or delayed. Landlord's disapproval shall be effected by Landlord's
delivery to Tenant, within such ten (10) day period, of a writing setting forth
with specificity the reasons for such disapproval as well as reasonable
information to enable Tenant to modify the Permit Drawings so that the same may
be approved.  Within fifteen (15) days of the receipt by Tenant of Landlord's
objections, Tenant shall cause the Permit Drawings to be modified and shall
deliver the modified Permit Drawings to Landlord for its approval. Landlord
shall have five (5) days from its receipt thereof to approve such modified
Permit Drawings in the same manner as set forth above.  This procedure shall be
followed until all reasonable objections have been resolved and the Permit
Drawings have been approved.

2.2.2Changes to Permit Drawings.  If Tenant makes any subsequent changes or
modifications to the approved Permit Drawings, then Tenant shall submit such
changes to Landlord for its approval, which approval shall not be unreasonably
withheld, conditioned or delayed. Within five (5) days after receipt of said
changes, Landlord shall notify Tenant in writing of its approval or of any
reasonable objections thereto.

2.3Plan Check.  Upon Landlord's and Tenant's approval of the Permit Drawings for
the Premises, Tenant shall submit a final version thereof to the applicable
Department of Building and Safety ("DBS") for necessary plan checks and
approvals. Any and all plan check corrections shall be made by Tenant and at
tenant's sole cost and expense. Landlord shall cooperate with Tenant in
executing permit applications and performing other ministerial acts reasonably
necessary to enable Tenant to obtain any such permit or certificate of
occupancy.

2.4Change Orders.  In the event Tenant desires to change any item of the Permit
Drawings or the Preliminary Plans for the Premises following approval by
Landlord, Tenant, and DBS, then Tenant shall submit a change order detailing the
desired change ("Change Order Request") to Landlord for Landlord's approval,
which shall not be unreasonably withheld, conditioned or delayed. A Change Order
Request shall not be necessary for minor changes customarily made in the field.
Within three (3) days after receipt of the Change Order Request from Tenant,
Landlord shall notify Tenant in writing if Landlord approves or disapproves the
Change Order Request, which approval shall not be unreasonably withheld,
conditioned or delayed.

2.5Approval of Tenant's Contractors and Subcontractors.  Prior to hiring any
contractors or subcontractors, or entering into agreements with any of them,
Tenant shall deliver to Landlord for Landlord's approval a list of the
contractors and subcontractors Tenant proposes to hire to perform the work in
the Premises. Landlord's approval shall not be unreasonably withheld,
conditioned or delayed.





 

--------------------------------------------------------------------------------

 

2.6Tenant's Covenant.  Landlord's space planner, architect and engineer are
independent contractors. Landlord may introduce Tenant to Landlord's space
planner or architect as an accommodation to Tenant. Even if the Preliminary
Plans, Permit Drawings, and any changes thereto are performed by Landlord's
space planner, architect and engineers, and notwithstanding any advice or
assistance which may be rendered to Tenant and/or Landlord's space planner
and/or engineers by Landlord or employees or affiliates of Landlord or
affiliates of Landlord's general partners, Landlord shall not be responsible for
any omissions or errors contained therein.

3.PAYMENT FOR TENANT IMPROVEMENTS AND LANDLORD'S WORK

3.1 Cost of Plans and Tenant Improvement Work. Subject to the provisions of
Section 3.2 below, Tenant shall pay for all costs incurred in the design,
construction and permitting of the Tenant Improvements in the Premises
(including the Expansion Spaces) and the design and preparation of the .
Preliminary Plans and Permit Drawings, including but not limited to revisions
thereof as reasonably required for approval by Landlord, Tenant, and/or the DBS,
and the design, construction and permitting of the Landlord's Work.

3.2Improvement Allowance. Landlord's contribution to the costs relating to the
design, management and construction (including Architect fees and permits) of
the Landlord Work's and the Tenant Improvements shall be a one-time improvement
allowance ("Improvement Allowance") in the amount of One Million Five Hundred
Twenty Thousand Six Hundred Fifty-Two and No/lOODollars ($1,520,652.00) (based
upon $45.15 per rentable square foot of the Premises (including the Expansion
Spaces)). In no event shall Landlord be obligated to make disbursements pursuant
to this Work Letter in a total amount which exceeds the Improvement Allowance.
In no event shall Tenant be entitled to any credit for any unused portion of the
Improvement Allowance; provided, however, Tenant may apply any unused
Improvement Allowance towards the Stairwell Improvements and/or the Exterior
Deck Improvements. The cost of the Landlord's Work shall be paid by Landlord
subject to reimbursement out of the Improvement Allowance.  Notwithstanding
anything to the contrary, with respect to the Tenant
Improvements  and  the  Landlord's  Work,  Landlord  shall  be  solely  responsible  for  (without
reimbursement) and the Improvement Allowance shall not be used for costs
incurred to remove Hazardous Materials from the Premises or the surrounding area
and costs to bring the restrooms in the Common Areas or the structural portions
of the Building or the parking structure (except in connection with the Exterior
Deck Improvements or Internal Stairwells) into compliance with applicable laws
and restrictions, including, without limitation, the Americans with Disabilities
Act, except to the extent such compliance results from Tenant's specific use and
occupancy of the Premises (as opposed to general office use) or the particular
nature of the Tenant Improvements (as opposed to general office
improvements).  In addition, with respect to the Landlord's  Work only, Landlord
shall be solely responsible for and the Improvement Allowance shall not be used
to reimburse Landlord for (a) attorneys' fees incurred in connection with
negotiation of construction contracts, and attorneys' fees, experts' fees and
other costs in connection with disputes with third parties; (b) interest and
other costs of financing construction costs; (c) costs incurred as a consequence
of delay by Landlord; (d) restoration costs as a consequence of casualties; (e)
penalties and late charges attributable to Landlord's failure to pay
construction costs; (f) wages, labor and overhead for overtime and premium time;
and (g) offsite management or other general overhead costs incurred by Landlord
(other than the Landlord Coordination Fee).

3.3Payment of Improvement Allowance by Landlord.  Landlord will make payments to
Tenant's Contractor, Landlord's contractor, subcontractors, architect, and
engineer with respect to the Landlord Work and other persons or vendors
designated by Tenant and/or Landlord from the Improvement Allowance not more
frequently than once per month (or if paid by Tenant then to Tenant). Payments
to Tenant's contractor, subcontractors, suppliers and materialmen with lien
rights shall be in an amount equal to ninety percent (90%) of the amount
requested by Tenant within thirty (30) days after receipt by Landlord of: (i)
Tenant's request for payment detailing the amounts requested, (ii) supporting
bills, invoices and such other information as Landlord may reasonably require,
and (iii) conditional lien releases supporting the amounts requested in the
current month's application, together with unconditional releases supporting the
amounts requested in the previous month's application, such releases to be
provided at Landlord's option, by subcontractors, suppliers and/or materialmen,
in addition to Tenant's Contractor. The remaining ten percent (10%) ("Retention
Amount") shall be paid to Tenant or to such persons and entities designated by
Tenant not later than forty



 

--------------------------------------------------------------------------------

 

(40) calendar days after the recording of a valid Notice of Completion of the
Tenant Improvements and receipt of conditional lien releases from Tenant's
contractor, subcontractors, suppliers, and materialmen, provided, however, that
the Retention Amount for any given trade shall be paid by Landlord upon the
satisfactory completion of all of the work to be performed by that trade and
Landlord's receipt of all lien releases and any other supporting documentation
reasonably requested by Landlord with respect thereto. In the event the total
cost of the Tenant Improvements in the Premises exceeds the Improvement
Allowance, the difference shall be paid by Tenant on a monthly basis at the same
time Landlord makes its payment in proportion to Tenant's share of the total
amount.

3.4 Failure to Fund Allowances or Complete Landlord's Work.

A.Notwithstanding anything to the contrary contained herein, if Landlord fails
to timely fulfill its obligations under this Work Letter with respect to funding
the Improvement Allowance or the Lobby Allowance owing by Landlord pursuant this
Paragraph 3 (or with respect to reimbursement outside of the Improvement
Allowance pursuant to Section 3.4(B) of this Work Letter for costs that are
Landlord's sole responsibility), Tenant shall be entitled to deliver notice
("Payment Notice") thereof to Landlord.  If Landlord still fails to fulfill any
such obligation within thirty (30) days after Landlord's receipt of the Payment
Notice from Tenant, then except to the extent of items reasonably disputed by
Landlord, Tenant shall be entitled to fund Landlord's portion of the Improvement
Allowance owing by Landlord then due and offset such amounts against Tenant's
next obligations to pay Rent (with interest until the date of such
offset).  However, if Tenant is in default under this Lease at the time that
such offset would otherwise be applicable, Tenant shall not be entitled to such
offset until such default is cured.

B.Notwithstanding anything to the contrary contained herein, if Landlord fails
to complete the Landlord's Work on or before January 1, 2015, 'then Tenant shall
have the right, but not the obligation, by providing written notice to Landlord
of Tenant's election to exercise its right under this Section 3.4(B), to
complete the Landlord's Work and receive reimbursement out of the Improvement
Allowance for the cost thereof (or reimbursement, within thirty (30) days, from
Landlord outside of the Improvement Allowance for costs that are Landlord's sole
responsibility pursuant to Section 3.2). In the event Tenant elects to complete
the Landlord's Work hereunder, then Tenant shall have the right, but not the
obligation, to take assignment of Landlord's construction contracts as necessary
to complete the Landlord's Work in an efficient manner and, promptly upon
Tenant's request, Landlord shall so assign such contracts to Tenant.

3.5Lobby Renovations. In addition to the Improvement Allowance, Landlord shall
provide Tenant with an allowance in the amount of Twelve Thousand Three Hundred
Dollars ($12,300) ("Lobby Allowance"), which allowance shall be used to complete
renovations to the elevator lobbies on the second (2"d) floor and third (3rd)
floor of the Building, which work shall be performed in a good and workmanlike
manner and in compliance with all applicable laws and codes.

4. CONSTRUCTION OF TENANT IMPROVEMENTS.

 

4.1 Construction by Tenant.  The Tenant Improvement work set forth in the
Preliminary Plans shall be performed in accordance with the following:

4.1.1Tenant shall commence the Tenant Improvement work promptly and Tenant shall
pursue the Tenant Improvement work diligently until the same is complete.  The
Tenant Improvements shall be constructed in a good and workmanlike manner.

4.1.2Subject to section 4.1, all Tenant Improvement work in the Premises shall
be performed by Tenant's contractors and subcontractors in substantial
accordance with the approved Preliminary Plans and Permit Drawings, the
provisions of Title 24 of the California Administrative Code, the Americans with
Disabilities Act and all other applicable laws and ordinances.

4.1.3Prior to the commencement of any Tenant Improvement work in the Premises,
Tenant shall



 

--------------------------------------------------------------------------------

 

notify Landlord in writing of the anticipated date of the commencement of
construction to enable Landlord to post a notice of non-responsibility.

4.1.4During the period of construction, Tenant's contractors and subcontractors
shall procure and maintain property damage and commercial general liability
insurance during the period of their performance of labor or the furnishing of
materials to the Premises from an insurance company reasonably satisfactory to
Landlord.  Said insurance shall be in such amounts and in form reasonably
satisfactory to Landlord (based on industry standards), and shall name Landlord
and, at Landlord's request, any mortgagee of Landlord or any ground lessor, as
additional insureds, as their respective interests may appear. Tenant shall also
require each contractor and subcontractor employed to perform labor or furnish
materials to the Premises to procure and maintain, during the performance of the
labor or the furnishing of the materials, a policy of workers' compensation or
employer's liability insurance issued by an insurance company reasonably
acceptable to Landlord for the protection of the employees of the contractors
and subcontractors, including executive, managerial, and supervisory employees
engaged in any work to be performed in the Premises. Copies of certificates
evidencing the existence and amounts of such insurance, and renewals or binders,
shall be delivered to Landlord by Tenant at least five (5) days prior to (i) the
commencement of Tenant's improvement work, or (ii) the expiration of any such
policy, as the case may be.

4.1.5Landlord shall have no responsibility for the quality or adequacy of any
work performed by Tenant's contractors or subcontractors, whether with respect
to labor, material or otherwise.

4.1.6The Building and the Premises shall be kept free and clear of any and all
mechanics' or similar liens on account of work performed by Tenant, its
contractors or subcontractors.

4.1.7Upon reasonable notice to Tenant, Landlord shall have access to the
Premises for purposes of inspection at all reasonable times during the period of
construction.

5. MISCELLANEOUS

5.1Tenant's Representative. Tenant shall designate a representative with respect
to the matters set forth in this Work Letter, who, until further notice to
Landlord, shall have full authority and responsibility to act on behalf of the
Tenant as required in this Work Letter.

5.2Landlord's Representative.  Landlord shall designate a representative with
respect to the matters set forth in this Work Letter, who, until further notice
to Tenant, shall have full authority and responsibility to act on behalf of the
Landlord as required in this Work Letter.

5.3Time of the Essence in This Work Letter. Unless otherwise indicated, all
references herein to a "number of days" shall mean and refer to calendar
days.  In all instances where Tenant is required to approve or deliver an item,
if no written notice of approval is given or the item is not delivered within
the stated time period, at Landlord's sole option, at the end of such period,
the item shall automatically be deemed approved or delivered by Tenant and the
next succeeding time period shall commence.

5.4Tenant's Lease Default.  Notwithstanding any provision to the contrary
contained in this Lease, if an event of default as described in Section 19.1 of
this Lease or a default by Tenant under this Work Letter has occurred at any
time on or before the Substantial Completion of the Premises, then (i) in
addition to all other rights and remedies granted to Landlord pursuant to this
Lease, Landlord shall have the right to cause Contractor to cease the
construction of the Premises (in which case Tenant shall be responsible for any
delay in the Substantial Completion of the Premises caused by such work stoppage
as set forth in Section 5 of this Work Letter); and (ii) all other obligations
of Landlord under the terms of this Work Letter shall be forgiven until such
time as such default is cured pursuant to the terms of this Lease.

5.5Landlord Coordination Fee. Landlord shall coordinate the construction of the
Tenant Improvements



 

--------------------------------------------------------------------------------

 

(and Landlord's construction of the Landlord's Work) and Tenant shall pay a
construction coordination fee (the "Landlord Coordination Fee") to Landlord in
an amount equal to the product of (i) two and one-half percent (2.5%) and (ii)
an amount equal to the total hard costs of the Tenant Improvements and the
Landlord's Work.

5.6Miscellaneous Charges. During the construction of the Tenant Improvements,
there shall be no charge to Tenant for use of the elevator, excess HVAC or
electricity usage as well as parking fees generated in the Building's parking
facility for Tenant, the Contractor, any subcontractors, vendors, architects, or
designers associated with the construction of the Premises or movers associated
with Tenant's move into the Premises. In addition, the cost of the Landlord's
Work shall not include any charges for the same.





 

--------------------------------------------------------------------------------

 



EXHIBIT "B-1"

1401OCEAN AVENUE, SANTA MONICA, CALIFORNIA

LANDLORD'S WORK

 

 

 

 





 

--------------------------------------------------------------------------------

 



 

EXHIBIT "C"

 

1401OCEAN AVENUE, SANTA MONICA, CALIFORNIA

NOTICE OF LEASE TERM DATES

 

1401 Ocean Avenue, Suite

Santa Monica, CA 90402

Dear                            

With respect  to  the  office  Lease  dated  ( 'Lease") between  
                     ("Tenant") and MANI BROTHERS PORTOFINO PLAZA (DE), LLC, a
Delaware limited liability company (as "Landlord"), by which Landlord leased to
Tenant and Tenant leased from Landlord approximately       rentable square feet
of the building located at 1401 Ocean Avenue, Suite         , Santa Monica,
California (Premises"), Tenant acknowledges and confirms to Landlord as follows:

1.



The Lease Commencement Date occurred on         2015.

2.



The Term commenced on                         ("Rent Commencement Date") for a
term of (             ) YEARS terminating on                       ,

3.



Rent shall commence on                prorated at $                for the month
of                    , and $         , thereafter, as more specifically
identified in the Lease;

4.



The Premises are deemed by the parties to contain                    rentable
square feet of space;

5.



Tenant's proportionate share of common area expenses ("Tenant's Share") is
         %; and

6.



Tenant has accepted and is currently in possession of the Premises.

IN WITNESS WHEREOF, this Rent Commencement Date Memorandum is executed on 
         .

Tenant:

Date:





 

--------------------------------------------------------------------------------

 



EXHIBIT "D"

1401 OCEAN AVENUE, SANTA MONICA, CALIFORNIA

RULES AND REGULATIONS

Tenant shall faithfully observe and comply with the following Rules and
Regulations.  Landlord shall not be responsible to Tenant for the nonperformance
of any of said Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the Project but shall use its
best efforts to enforce said Rules and Regulations in a uniform manner. If there
is any conflict between the Rules and Regulations and the other provisions of
this Lease, then the other provisions of this Lease shall control.

30.1.1No sign, placard, picture, advertisement, name or notice shall be
installed or displayed on any part of the outside or inside of the Building or
the Project without the prior written consent of the Landlord.  Landlord shall
have the right to remove, at Tenant's expense and without notice, any sign,
placard, picture, advertisement, name or notice installed or displayed in
violation of this rule. All approved signs or lettering on doors and walls shall
be printed, painted, affixed or inscribed at the expense of Tenant using
materials and in a style and format approved by Landlord.

30.1.2Tenant shall not alter any lock or install any new or additional locks or
bolts on any doors or windows of the Premises without obtaining Landlord's prior
written consent. Tenant shall bear the cost of any lock changes or repairs
required by Tenant.  One key and one access card per employee will be furnished
by Landlord for the Premises, and any additional keys or access cards required
by Tenant must be obtained from Landlord at a reasonable cost to be established
by Landlord.  Upon the termination of this Lease, Tenant shall restore to
Landlord all keys and access cards for building access, storage rooms, closets,
offices, and toilet rooms, either furnished to, or otherwise procured by Tenant
and if any of the keys or access cards so furnished are lost, then Tenant shall
pay to Landlord the cost of replacing same or of changing the lock or locks
opened by such lost key or access cards if Landlord shall deem it necessary to
make such changes.

30.1.3No awnings or other projection shall be attached to the outside walls of
the Building without the prior written consent of Landlord, and no curtains,
blinds, shades or screens shall be attached to or hung in, or used in connection
with, any window or door of the Premises other than Landlord building standard
window coverings.  If Landlord reasonably objects in writing to any curtains,
blinds, shades, screens or hanging plants or other objects attached or used in
connection with any balcony, window or door of the Premises, or placed on any
windowsill, which is or are visible from the exterior of the Premises, Tenant
shall immediately discontinue such use.  Tenant shall not place anything against
or near glass partitions or doors or windows which may appear unsightly from
outside the Premises. Landlord shall have a right of prior written approval with
respect to any matter placed by Tenant on or near Tenant's windows or balcony.

30.1.4All doors opening to public corridors shall be kept closed at all times
except for normal ingress and egress to the Premises.

30.1.5Landlord reserves the right to close and keep locked all entrance and exit
doors of the Building during such hours as are customary for comparable
buildings in the Santa Monica, California area. Tenant, its employees and agents
must be sure that the doors to the Building are securely closed and locked when
leaving the Premises if it is after the normal hours of business for the
Building. Any tenant, its employees, agents or any other persons entering or
leaving the Building at any time when it is so locked, or any time when it is
considered to be after normal business hours for the Building, may be required
to sign the Building register. Access to the Building may be refused unless the
person seeking access has proper identification or has a previously arranged
pass for access to the Building. Landlord will furnish passes to persons for
whom Tenant requests same in writing. Tenant shall be responsible for all
persons for whom Tenant requests passes and shall be liable to Landlord for all
acts of such persons. The Landlord and its agents shall in no case be liable for
damages for any error with regard to the admission to or exclusion from the
Building of any person. In case of invasion, mob, riot, public excitement, or
other commotion, Landlord reserves the right to prevent access to the



 

--------------------------------------------------------------------------------

 

Building or the Project during the continuance thereof by any means it deems
appropriate for the safety and protection of life and property.

30.1.6No furniture, freight or equipment of any kind shall be brought into the
Building without prior notice to Landlord. All moving activity into or out of
the Building shall be scheduled with Landlord and done only at such time and in
such manner as Landlord reasonably designates. Landlord shall have the right to
prescribe the weight, size and position of all safes and other heavy property
brought into the Building and also the times and manner of moving the same in
and out of the Building. Safes and other heavy objects shall, if considered
necessary by Landlord, stand on supports of such thickness as is necessary to
properly distribute the weight. Landlord will not be responsible for loss of or
damage to any such safe or property in any case. Any damage to any part of the
Building, its contents, occupants or visitors by moving or maintaining any such
safe or other property shall be the sole responsibility and expense of Tenant.
Tenant's initial move-in and subsequent deliveries shall be made during
non-Business Hours.

30.1.7No furniture, packages, supplies, equipment or merchandise will be
received in the Building or carried up or down in the elevators, except between
such hours, in such specific elevator and by such personnel as shall be
designated by Landlord.

30.1.8The requirements of Tenant will be attended to only upon application at
the management office for the Project or at such office location designated by
Landlord. Employees of Landlord shall not perform any work or do anything
outside their regular duties unless under special instructions from Landlord.

30.1.9No advertisement, notice or handbill shall be exhibited, distributed,
painted or affixed by Tenant on any part of the Premises or the Building without
the prior written consent of the Landlord. Tenant shall not disturb, solicit,
peddle, or canvass any occupant of the Project and shall cooperate with Landlord
and its agents of Landlord to prevent same.

30.1.10The toilet rooms, urinals, wash bowls and other apparatus shall not be
used for any purpose other than that for which they were constructed, and no
foreign substance of any kind whatsoever shall be thrown therein. The expense of
any breakage, stoppage or damage resulting from the violation of this rule shall
be borne by the tenant who, or whose servants, employees, agents, visitors or
licensees shall have caused same.

30.1.11Tenant shall not overload the floor of the Premises, nor, except in
connection with ordinary and customary interior office decorating, mark, drive
nails or screws, or drill into the partitions, woodwork or drywall or in any way
deface the Premises or any part thereof without Landlord's prior written
consent. Tenant shall not purchase spring water, ice, towel, linen, maintenance
or other like services from any person or persons not approved by Landlord.

30.1.12Tenant shall have the right to install, maintain and operate upon the
Premises vending machines for use by Tenant's employees, using vendors
reasonably approved by Landlord.

30.1.13Tenant shall not install any radio or television antenna, loudspeaker or
other devices on the roof or exterior walls of the Building. Tenant shall not
interfere with radio or television broadcasting or reception from or in the
Building or elsewhere.

30.1.14Tenant shall not use or keep in or on the Premises, the Building, or the
Project any kerosene, gasoline or other flammable or combustible fluid,
chemical, substance or material.

30.1.15Tenant shall not without the prior written consent of Landlord use any
method of heating or air conditioning other than that supplied by Landlord.

30.1 .16   Tenant shall not use, keep or permit to be used or kept, any foul or
noxious gas or substance in or on the Premises, or permit or allow the Premises
to be occupied or used in a manner offensive or objectionable to Landlord or
other occupants of the Project by reason of noise, odors, or vibrations, or
interfere with other tenants or those having business therein, whether by the
use of any musical instrument, radio, phonograph, or in any other way. Tenant
shall not



 

--------------------------------------------------------------------------------

 

throw anything out of doors, windows or skylights or down passageways.

30.1.17Tenant shall not bring into or keep within the Project, the Building or
the Premises any animals, birds, aquariums, or, except in areas designated by
Landlord (excluding service animals), bicycles or other vehicles.

30.1.18No cooking shall be done or permitted on the Premises, nor shall the
Premises be used for the storage of merchandise, for lodging or for any
improper, objectionable or immoral purposes. Notwithstanding the foregoing,
Underwriters' Laboratory-approved equipment and microwave ovens may be used in
the Premises for heating food and brewing coffee, tea, hot chocolate and similar
beverages for employees and visitors, provided that such use is in accordance
with all applicable federal, state, county and city laws, codes, ordinances,
rules and regulations.

30.1.19The Premises shall not be used for manufacturing or for the storage of
merchandise except as such storage may be incidental to the use of the Premises
provided for in the Summary. Tenant shall not occupy or permit any portion of
the Premises to be occupied as an office for a messenger-type operation or
dispatch office, public stenographer or typist, or for the manufacture or sale
of liquor, narcotics, or tobacco in any form or as a medical office, or as a
barber or manicure shop, or as an employment bureau without the express prior
written consent of Landlord. Tenant shall not engage or pay any employees on the
Premises except those actually working for such tenant on the Premises nor
advertise for laborers giving an address at the Premises.

30.1.20Landlord reserves the right to exclude or expel from the Project any
person who, in the judgment of Landlord, is intoxicated or under the influence
of liquor or drugs, or who shall in any manner do any act in violation of any of
these Rules and Regulations.

30.1.21Tenant, its employees and agents shall not loiter in or on the entrances,
corridors, sidewalks, lobbies, courts, halls, stairways, elevators, vestibules
or any Common Areas for the purpose of smoking tobacco products or for any other
purpose, nor in any way obstruct such areas, and shall use them only as a means
of ingress and egress for the Premises. Tenant, its employees and agents shall
smoke in building designated smoking areas.

30.1.22Tenant shall not waste electricity, water or air conditioning and agrees
to cooperate fully with Landlord to ensure the most effective operation of the
Building's elevator, electrical, intrabuilding cabling and wiring, plumbing
systems and HVAC system.

30.1.23Tenant shall store all its trash and garbage within the interior of the
Premises.  No material shall be placed in the trash boxes or receptacles if such
material is of such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of trash and garbage in Santa Monica,
California without violation of any law or ordinance governing such disposal.
All trash, garbage and refuse disposal shall be made only through entry-ways and
elevators provided for such purposes at such times as Landlord shall designate.

30.1.24Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.

30.1.25All cleaning and janitorial services for the Building and the Premises
shall be provided exclusively through Landlord and, except with the written
consent of Landlord, no person or persons other than those approved by Landlord
shall be employed by Tenant or permitted to enter the Building for the purpose
of cleaning the same. Tenant shall not cause any unnecessary labor by
carelessness or indifference to the good order and cleanliness of the Premises
and Building.

30.1.26All electrical ceiling fixtures hung in the Premises or spaces along the
perimeter of the Building must be fluorescent and/or of a quality, type, design
and a warm white bulb color approved in advance in writing by Landlord. Neither
the interior nor exterior of any windows shall be coated or otherwise
sunscreened without the prior written consent of Landlord. Tenant shall abide by
Landlord's regulations concerning the opening and closing of window coverings
which are attached to the windows in the Premises, if any, which have a view of
any interior portion of the



 

--------------------------------------------------------------------------------

 

Building or Common Areas.

30.1.27The sashes, sash doors, skylights, windows, and doors that reflect or
admit light and air into the halls, passageways or other public places in the
Building shall not be covered or obstructed by Tenant, nor shall any bottles,
parcels or other articles be placed on the windowsills.

30.1.28The washing and/or detailing of or, the installation of windshields,
radios, telephones in or general work on, automobiles shall not be allowed on
the Real Property, provided Tenant shall be allowed to employ a car washing
service for use by Tenant's employees, using vendors reasonably approved by
Landlord.

30.1.29Tenant shall close and lock all doors of its Premises and entirely shut
off all water faucets or other water apparatus, unless otherwise needed for
Tenant's business, and, except with regard to Tenant's computers and other
equipment, if any, which reasonably require electricity on a 24-hour basis, all
electricity, gas or air outlets before Tenant and its employees leave the
Premises.  Tenant shall be responsible for any damage or injuries sustained by
other tenants or occupants of the Project or by Landlord for noncompliance with
this rule.

30.1.30Tenant must comply with requests by the Landlord concerning the informing
of their employees of items of importance to the Landlord.

30.1.31Tenant must comply with the State of California "No-Smoking" law set
forth in California Labor Code Section 6404.5 and any local "No-Smoking"
ordinance which may be in effect from time to time and which is not superseded
by such State law.

30.1.32Tenant hereby acknowledges that Landlord shall have no obligation to
provide guard service or other security measures for the benefit of the
Premises, the Building or the Project. Tenant hereby assumes all responsibility
for the protection of Tenant and its agents, employees, contractors, invitees
and guests, and the property thereof, from acts of third parties, including
keeping doors locked and other means of entry to the Premises closed, whether or
not Landlord, at its option, elects to provide security protection for the
Project or any portion thereof Tenant further assumes the risk that any safety
and security devices, services and programs which Landlord elects, in its sole
discretion, to provide may not be effective, or may malfunction or be
circumvented by an unauthorized third party, and Tenant shall, in addition to
its other insurance obligations under this Lease, obtain its own insurance
coverage to the extent Tenant desires protection against losses related to such
occurrences. Tenant shall cooperate in any reasonable safety or security program
developed by Landlord or required by law.

30.1.33All office equipment of any electrical or mechanical nature shall be
placed by Tenant in the Premises in settings approved by Landlord, to absorb or
prevent any vibration, noise and annoyance.

30.1.34Tenant shall not use in any space or in the public halls of the Building,
any hand trucks except those equipped with rubber tires and rubber side guards.

30.1.35No auction, liquidation, fire sale, going-out-of-business or bankruptcy
sale shall be conducted in the Premises without the prior written consent of
Landlord.

30.1.36No tenant shall use or permit the use of any portion of the Premises for
living quarters, sleeping apartments or lodging rooms. Tenant shall not permit
more than six (6) people per one thousand (1,000) rentable square feet of the
Premises to occupy the Premises at any time.

30.1.37Parking.

(a)Project parking facility hours shall be 7:00a.m. to 6:00p.m., Monday through
Friday, and closed on weekends, state and federal holidays excepted, as such
hours may be revised from time to time by Landlord, but Tenant and its invitees
shall have access to the parking facility on a 24/7 basis. During any period
when the Project's parking facility is unattended, Tenant's invitee's use of the
facility shall be controlled and monitored by Tenant.





 

--------------------------------------------------------------------------------

 

(b)Automobiles must be parked entirely within the stall lines on the floor.

(c)All directional signs and arrows must be observed.

(d)The speed limit shall be 5 miles per hour.

(e) Parking is prohibited in areas not striped for parking.

(f)Parking cards or any other device or form of identification supplied by
Landlord (or its operator) shall remain the property of Landlord (or its
operator).  Such parking identification device must be displayed as requested
and may not be mutilated in any manner. The serial number of the parking
identification device may not be obliterated.  Devices are not transferable or
assignable.  Any device in the possession of an unauthorized holder will be
void.  There will be a replacement charge to the Tenant or person designated by
Tenant of $35.00 for loss of any parking card.  There shall be a security
deposit of$35.00 due at issuance for each card key issued to Tenant.

(g)The monthly rate for parking is payable one (1) month in advance and must be
paid by the third business day of each month.  Failure to do so will
automatically cancel parking privileges and a charge at the prevailing daily
rate will be due.  No deductions or allowances from the monthly rate will be
made for days that the parker does not use the parking facilities.

(h)Tenant may validate visitor parking by such method or methods as the Landlord
may approve, at the validation rate from time to time generally applicable to
visitor parking.

(i)Landlord (and its operator) may refuse to permit any person who violates the
within rules to park in the Project parking facility. Any violation of the rules
shall subject the automobile to removal from the Project parking facility at the
parker's expense.  In either of said events, Landlord (or its operator) shall
refund a prorata portion of the current monthly parking rate and the sticker or
any other form of identification supplied  by Landlord  (or its operator)  will
be returned to Landlord  (or its operator).

(j)Project parking facility managers or attendants are not authorized to make or
allow any exceptions to these Rules and Regulations.

(k)All responsibility for any loss or damage to automobiles or any personal
property therein is assumed by the parker.

(l)Loss or theft of parking identification devices from automobiles must be
reported to the Project parking facility manager immediately, and a lost or
stolen report must be filed by the parker at that time.

(m)The parking facilities are for the sole purpose of parking one automobile per
space. Washing, waxing, cleaning or servicing of any vehicles by the parker or
his agents is prohibited.

(n)Landlord (and its operator) reserves the right to refuse the issuance of
monthly stickers or other parking identification devices to any Tenant and/or
its employees who refuse to comply with the above Rules and Regulations and all
City, State or Federal ordinances, laws or agreements.

(o)Tenant agrees to acquaint all employees with these Rules and Regulations.

(p) No vehicle shall be stored in Project parking facility for a period of more
than one  (1) week.

30.1.38Landlord reserves the right at any time to reasonably change or rescind
any one or more of these Rules and Regulations, or to make such other and
further reasonable Rules and Regulations as in Landlord's judgment may from time
to time be necessary for the management, safety, care and cleanliness of the
Premises, Building, the Common Areas and the Project, and for the preservation
of good order therein, as well as for the convenience of other occupants and
tenants therein. Landlord may waive any one or more of these Rules and
Regulations for the benefit of any particular



 

--------------------------------------------------------------------------------

 

tenants, but no such waiver by Landlord shall be construed as a waiver of such
Rules and Regulations in favor of any other tenant, nor prevent Landlord from
thereafter enforcing any such Rules or Regulations against any or all tenants of
the Project. Tenant shall be deemed to have read these Rules and Regulations and
to have agreed to abide by them as a condition of its occupancy of the Premises.
Landlord shall not enforce the Rules and Regulations in an unreasonable or
discriminatory manner.





 

--------------------------------------------------------------------------------

 



EXHIBIT "E"

1401 Ocean Avenue, Santa Monica, California

FORM OF TENANT'S ESTOPPEL CERTIFICATE

Re:  Lease         between                                  as Landlord  or its
assignees  ("Landlord")  and                            as Tenant ("Tenant")
dated                       for approximately               rentable square feet
of space more commonly known as Suite ("Premises") located in 1401 Ocean Avenue,
Santa Monica, California ("Project") as amended by the following amendments:

Ladies and Gentlemen:

Tenant hereby certifies to Borrower and Lender as follows:

1.The Lease attached hereto ("Lease") is a true and exact copy of the complete
Lease together with all amendments, modifications, side letters, guaranties,
letters of credit and other documents evidencing, governing or securing the
Tenant's obligations under the Lease; there are no other agreements, either
written or oral, between the Landlord and the Tenant;

2. The Lease has commenced and is in full force and effect; there are no
amendments or modifications of any kind to the Lease except as referenced above;
there are no other promises, agreements, understandings, or commitments between
Landlord and Tenant relating to the Premises leased under the Lease; and Tenant
has no right to terminate the Lease (except as specifically set forth in the
Lease), nor has Tenant given Landlord any notice of termination hereunder;

3.There has not been and is now no subletting of the Premises, or any part
thereof, or assignment by Tenant of the Lease, or any rights therein, to any
party, except for                                      

4.To Tenant's actual knowledge, no uncured default, event of default, or breach
by Landlord exists under the Lease, no facts or circumstances exist that, with
the passage of time or giving of notice, will or could constitute a default,
event of default, or breach under the Lease, except made no claim against
Landlord alleging Landlord's default under the Lease, except. Tenant has 
                                        ;

5.Tenant (and Tenant's Occupants) are in full and complete possession of the
Premises in the Project and has accepted the Premises in the Project, including
any work of Landlord performed thereon pursuant to the terms and provisions of
the Lease. To Tenant's actual knowledge, all of the obligations of the Landlord
under the Lease have been duly performed and completed including, without
limitation, any obligations of the Landlord to make or to pay Tenant for any
improvements, alterations or work done on the Premises, except for 
                                  

6. The term of the Lease commenced on              and terminates on  
            unless sooner terminated in accordance with the terms of the Lease.

7.Tenant has no option to renew or extend the lease term; Tenant is current with
respect to, and is paying the full rent and other charges stipulated in the
Lease (including, without limitation, common area maintenance charges) with no
currently existing offsets, deductions, defenses or claims; and Tenant is not in
default under the Lease;

8.The amount of Tenant's monthly payment is              and the date of
Tenant's last rental payment was 

9.As of the date hereof, Tenant is not entitled to currently existing credits,
reductions, offsets, or defenses  against the payment of rent or other charges
under the Lease, except for

10.No advance rentals have been paid, and Tenant has no unsatisfied claims
against the Landlord, except as specifically set forth in the Lease;





 

--------------------------------------------------------------------------------

 

11. A security deposit in the amount of         has been paid by Tenant under
the terms of, or with respect to, the Lease;

12.Tenant has no option or right to purchase the property of which the Premises
are a part, or any part thereof;

13.To the best of Tenant's actual knowledge, Tenant has not at any time and does
not presently use the leased Premises for the generation, manufacture, refining,
transportation, treatment, storage or disposal of any hazardous  substance or
waste or for any purpose which poses a substantial  risk of imminent damage to
public health or safety or to the environment;

14.The undersigned representative of Tenant is duly authorized and fully
qualified to execute this instrument on behalf of Tenant thereby binding Tenant;

15. Tenant is not presently the subject of any proceeding pursuant to the United
States Bankruptcy Code of 1978, as amended;

16. Tenant acknowledges and agrees that Landlord and Lender shall be entitled to
rely on Tenant's certifications set forth herein.

 

TENANT:

 

 

 

a  
                                                                                          

 

 

 

By:

 

Its:

 

Date:

 





 

--------------------------------------------------------------------------------

 



EXHIBIT "F"

1401 OCEAN AVENUE, SANTA MONICA, CALIFORNIA

FORM OF LETTER OF CREDIT

 

[SAMPLE ONLY]

 

BENEFICIARY:

MANI BROTHERS PORTOFINO PLAZA (DE) LLC

[INSERT STREET ADDRESS]

[INSERT CITY, STATE, ZIP CODE]

AS "LANDLORD" 

APPLICANT:

TRUECAR INC.

225 SANTA MONICA BLVD., 12TH FLOOR

SANTA MONICA, CA 90401

 

AS "TENANT"

 

AMOUNT:           EXPIRATION DATE:          2015

LOCATION:  SANTA CLARA, CALIFORNIA

LADIES AND GENTLEMEN:

WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF IN YOUR
FAVOR.  THIS LETTER OF CREDIT IS AVAILABLE BY SIGHT PAYMENT WITH OURSELVES ONLY
AGAINST PRESENTATION AT THE BANK'S OFFICE (AS DEFINED BELOW) OF THE FOLLOWING
DOCUMENTS:

1.THE ORIGINAL OF THIS LETTER OF CREDIT AND ALL AMENDMENT (S), IF ANY.

2.YOUR SIGHT DRAFT DRAWN ON US IN THE FORM ATTACHED HERETO AS EXHIBIT "A".

3.A DATED CERTIFICATION PURPORTEDLY SIGNED BY AN AUTHORIZED OFFICER OR
REPRESENTATIVE OF THE BENEFICIARY, FOLLOWED BY HIS/HER PRINTED NAME AND
DESIGNATED TITLE, STATING ANY OF THE FOLLOWING WITH INSTRUCTIONS IN BRACKETS
THEREIN COMPLIED WITH:

(A).`"BENEF ICIARY IS OTHERWISE ALLOWED TO DRAW DOWN ON THE LETTER OF CREDIT
PURSUANT TO THE TERMS OF THAT CERTAIN LEASE BY AND BETWEEN BENEFICAIRY AND
APPLICANT DATED [INSERT DATE]."

OR

(B.) "WITHIN THIRTY (30) DAYS PRIOR TO THE CURRENT EXPIRATION DATE OF THIS
LETTER OF CREDIT BENEFICIARY HAS NOT RECEIVED AN EXTENSION AT LEAST FOR ONE YEAR
TO THE EXISTING LETTER OF CREDIT OR A REPLACEMENT LETTER OF CREDIT SATISFACTORY
TO THE BENEFICIARY, BENEFICIARY IS THEREFORE ENTITLED TO DRAW DOWN THE FULL
AMOUNT OF LETTER OF CREDIT

OR





 

--------------------------------------------------------------------------------

 

(C.)"BENEFICIARY IS ENTITLED TO DRAW DOWN THE FULL AMOUNT OF LETTER OF CREDIT
NO. SVBSF    AS THE RESULT OF THE FILING OF A VOLUNTARY PETITION UNDER THE U.S.
BANKRUPTCY CODE OR A STATE BRANKRUPTCY CODE BY THE TENANT UNDER THAT CERTAIN
OFFICE LEASE DATED [INSERT LEASE DATE], AS AMENDED (COLLECTIVELY, THE "LEASE),
WHICH FILING HAS NOT BEEN DISMISSED AT THE TIME OF THIS DRAWING."

OR

(D.) "BENEFICIARY IS ENTITLED TO DRAW DOWN THE FULL AMOUNT OF LETTER OF CREDIT
NO. SVBSF    AS THE RESULT OF AN INVOLUNTARY PETITION HAVING BEEN FILED UNDER
THE U.S. BANKRUPTCY CODE OR A STATE BANKRUPTCY CODE AGAINST THE TENANT UNDER
THAT CERTAIN OFFICE LEASE DATED [INSERT LEASE DATE], AS AMENDED (COLLECTIVELY,
THE "LEASE), WHICH FILING HAS NOT BEEN DISMISSED AT THE TIME OF THIS DRAWING.""

THE LEASE MENTIONED ABOVE IS FOR IDENTIFICATION PURPOSES ONLY AND IT IS NOT
INTENDED THAT SAID LEASE BE INCORPORATED HEREIN OR FORM PART OF THIS LETTER OF
CREDIT.

PARTIAL AND MULTIPLE DRAWINGS ARE ALLOWED. THE ORIGINAL OF THIS LETTER OF CREDIT
MUST ACCOMPANY ANY DRAWINGS HEREUNDER FOR ENDORSEMENT OF THE DRAWING AMOUNT AND
WILL BE RETURNED TO THE BENEFICIARY UNLESS IT IS FULLY UTILIZED.

IF AT ANY TIME BENEFICIARY OR ITS AUTHORIZED TRANSFEREE IS NOT IN POSSESSION OF
THE ORIGINAL OF THIS LETTER OF CREDIT (TOGETHER WITH ALL AMENDMENTS, IF ANY)
BECAUSE SUCH ORIGINAL HAS BEEN DELIVERED TO US AS REQUIRED HEREUNDER FOR A DRAW
THEREON OR TRANSFER THEREOF, OUR OBLIGATIONS AS SET FORTH IN THIS LETTER OF
CREDIT SHALL CONTINUE IN FULL FORCE AND EFFECT AS IF BENEFICIARY OR SUCH
AUTHORIZED TRANSFEREE STILL HELD SUCH ORIGINAL, AND ANY PREVIOUS DELIVERY TO US,
WITHOUT RETURN BY US, OF SUCH ORIGINAL SHALL BE DEEMED TO HAVE SATISFIED ANY
REQUIREMENT THAT SUCH ORIGINAL BE DELIVERED TO US FOR A SUBSEQUENT DRAW
HEREUNDER OR TRANSFER THEREOF.

WE AGREE THAT WE SHALL HAVE NO DUTY OR RIGHT TO INQUIRE AS TO THE BASIS UPON
WHICH BENEFICIARY HAS DETERMINED THAT THE AMOUNT IS DUE AND OWING OR HAS
DETERMINED TO PRESENT TO US ANY DRAFT UNDER THIS LETTER OF CREDIT, AND THE
PRESENTATION OF SUCH DRAFT IN STRICT COMPLIANCE WITH THE TERMS AND CONDITIONS OF
THIS LETTER OF CREDIT, SHALL AUTOMATICALLY RESULT IN PAYMENT TO THE BENEFICIARY.

THE OBLIGATION OF SILICON VALLEY BANK UNDER THIS LETTER OF CREDIT IS NOT SUBJECT
TO ANY CONDITION OR QUALIFICATION, AND IS THE INDIVIDUAL OBLIGATION OF SILICON
VALLEY BANK, AND IS IN NO WAY CONTINGENT UPON REIMBURSEMENT WITH RESPECT
THERETO.

THIS LETTER OF CREDIT SHALL BE AUTOMATICALLY EXTENDED FOR AN ADDITIONAL PERIOD
OF ONE YEAR, WITHOUT AMENDMENT, FROM THE PRESENT OR EACH FUTURE EXPIRATION DATE
UNLESS AT LEAST SIXTY (60) DAYS PRIOR TO THE THEN CURRENT EXPIRATION DATE WE
SEND YOU A NOTICE BY REGISTERED MAIL/OVERNIGHT COURIER SERVICE AT THE ABOVE
ADDRESS THAT THIS LETTER OF CREDIT WILL NOT BE EXTENDED BEYOND THE CURRENT
EXPIRATION DATE. IN NO EVENT SHALL THIS LETTER OF CREDIT BE AUTOMATICALLY
EXTENDED BEYOND        , WHICH SHALL BE THE FINAL EXPIRATION DATE OF THIS LETTER
OF CREDIT.





 

--------------------------------------------------------------------------------

 

THIS LETTER OF CREDIT IS TRANSFERABLE BY US, THE ISSUING BANK, AT THE REQUEST OF
BENEFICIARY ONE OR MORE TIMES, BUT IN EACH INSTANCE ONLY TO A SINGLE BENEFICIARY
AS TRANSFEREE AND ONLY UP TO THE THEN AVAILABLE AMOUNT IN FAVOR OF ANY NOMINATED
TRANSFEREE THAT IS THE SUCCESSOR IN INTEREST TO BENEFICIARY ("TRANSFEREE"),
ASSUMING SUCH TRANSFER TO SUCH TRANSFEREE WOULD BE IN COMPLIANCE WITH THEN
APPLICABLE LAW AND REGULATION, INCLUDING BUT NOT LIMITED TO THE REGULATIONS OF
THE U. S. DEPARTMENT OF TREASURY AND U. S. DEPARTMENT OF COMMERCE. AT THE TIME
OF TRANSFER, THE ORIGINAL LETTER OF CREDIT AND ORIGINAL AMENDMENT(S), IF ANY,
MUST BE SURRENDERED TO US AT THE BANK'S OFFICE TOGETHER WITH OUR LETTER OF
TRANSFER DOCUMENTATION AS PER ATTACHED EXHIBIT "B" DULY EXECUTED. THE
CORRECTNESS OF THE SIGNATURE AND TITLE OF THE PERSON SIGNING THE TRANSFER FORM
MUST BE VERIFIED BY BENEFICIARY'S BANK. APPLICANT SHALL PAY OUR TRANSFER FEE OF
1% OF THE TRANSFER AMOUNT (MINIMUM US$250.00) UNDER THIS LETTER OF CREDIT.  ANY
REQUEST FOR TRANSFER WILL BE EFFECTED BY US SUBJECT TO THE ABOVE CONDITIONS.
HOWEVER, ANY TRANSFER IS NOT CONTINGENT UPON APPLICANT'S ABILITY TO PAY OUR
TRANSFER FEE. ANY TRANSFER OF THIS LETTER OF CREDIT MAY NOT CHANGE THE PLACE OR
DATE OF EXPIRATION OF THE LETTER OF CREDIT FROM THE BANK'S OFFICE SPECIFIED
BELOW. EACH TRANSFER SHALL BE EVIDENCED BY OUR ENDORSEMENT ON THE REVERSE OF THE
LETTER OF CREDIT AND WE SHALL FORWARD THE ORIGINAL OF THE LETTER OF CREDIT SO
ENDORSED TO THE TRANSFEREE.

DRAFT(S) AND DOCUMENTS MUST INDICATE THE NUMBER AND DATE OF THIS LETTER OF
CREDIT.

WE HEREBY AGREE THAT DRAFTS DRAWN UNDER AND IN ACCORDANCE WITH THE TERMS AND
CONDITIONS OF THIS LETTER OF CREDIT SHALL BE DULY HONORED UPON PRESENTATION TO:
SILICON VALLEY BANK, 3003 TASMAN DRIVE, 2ND FLOOR, MAIL SORT HF210, SANTA CLARA,
CALIFORNIA 95054, ATTENTION:  GLOBAL FINANCIAL SERVICES  STANDBY LETTER OF
CREDIT DEPARTMENT (THE "BANK'S OFFICE"). PRESENTATIONS MAY BE MADE IN PERSON OR
BY OVERNIGHT COURIER DELIVERY SERVICE OR BY FACSIMILE ON OR BEFORE OUR CLOSE OF
BUSINESS ON OR BEFORE THE EXPIRATION DATE OF THIS CREDIT.

SHOULD BENEFICIARY WISH TO MAKE PRESENTATIONS UNDER THIS LETTER OF CREDIT
ENTIRELY BY FACSIMILE TRANSMISSION (IT NEED NOT TRANSMIT THE LETTER OF CREDIT).
IT MAY DO SO IN LIEU OF PRESENTING THE PHYSICAL DOCUMENTS OTHERWISE REQUIRED FOR
PRESENTATION UNDER THE TERMS OF THIS LETTER OF CREDIT. PROVIDED HOWEVER, SHOULD
IT ELECT TO DO SO, EACH SUCH FACSIMILE TRANSMISSION SHALL BE MADE ON A BUSINESS
DAY AT FAX NO. (408) 654-6211; AND SIMULTANEOUSLY UNDER TELEPHONE ADVICE TO:
(408) 654-6274 OR (408) 654-7127 OR (408) 654-7716 OR (408) 654-3035 AND, ON THE
DAY OF SUCH TRANSMISSION, BE IMMEDIATELY FOLLOWED BY BENEFICIARY'S SENDING TO US
ALL OF THE ORIGINALS OF SUCH FAXED DOCUMENTS TOGETHER WITH THE ORIGINAL OF THIS
LETTER OF CREDIT BY OVERNIGHT MAIL OR COURIER SERVICE TO THE BANK'S OFFICE AS
DESCRIBED ABOVE. PROVIDED FURTHER, HOWEVER, WE WILL DETERMINE TO HONOR OR
DISHONOR ANY SUCH FACSIMILE PRESENTATION PURELY ON THE BASIS OF OUR EXAMINATION
OF SUCH FACSIMILE PRESENTATION, AND WILL NOT EXAMINE THE ORIGINALS.

PAYMENT AGAINST CONFORMING PRESENTATIONS HEREUNDER PRIOR TO 10:00 A.M.
CALIFORNIA TIME, ON A BUSINESS DAY SHALL BE MADE BY BANK DURING NORMAL BUSINESS
HOURS OF THE BANK'S OFFICE ON THE NEXT SUCCEEDING BUSINESS DAY.  PAYMENT AGAINST
CONFORMING PRESENTATIONS HEREUNDER AFTER 10:00 A.M. CALIFORNIA TIME, ON A
BUSINESS DAY SHALL BE MADE BY BANK DURING NORMAL BUSINESS HOURS OF THE BANK'S
OFFICE ON THE SECOND SUCCEEDING BUSINESS DAY.





 

--------------------------------------------------------------------------------

 

AS USED HEREIN, THE TERM "BUSINESS DAY" MEANS A DAY ON WHICH WE ARE OPEN AT OUR
ABOVE ADDRESS IN SANTA CLARA, CALIFORNIA TO CONDUCT OUR LETTER OF CREDIT
BUSINESS.  NOTWITHSTANDING ANY PROVISION TO THE CONTRARY IN THE UCP(AS
HEREINAFTER DEFINED), IF THE EXPIRATION DATE OR THE FINAL EXPIRATION DATE IS NOT
A BUSINESS DAY THEN SUCH DATE SHALL BE AUTOMATICALLY EXTENDED TO THE NEXT
SUCCEEDING DATE WHICH IS A BUSINESS DAY.

WE HEREBY ENGAGE WITH YOU THAT DRAFT(S) DRAWN AND/OR DOCUMENTS PRESENTED UNDER
AND IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT SHALL
BE DULY HONORED UPON PRESENTATION TO SILICON VALLEY BANK, IF PRESENTED ON OR
BEFORE THE EXPIRATION DATE OF THIS LETTER OF CREDIT.

IF ANY INSTRUCTIONS ACCOMPANYING A DRAWING UNDER THIS LETTER OF CREDIT REQUEST
THAT PAYMENT IS TO BE MADE BY TRANSFER TO YOUR ACCOUNT WITH ANOTHER BANK, WE
WILL ONLY EFFECT SUCH PAYMENT BY FED WIRE TO A U.S. REGULATED BANK, AND WE
AND/OR SUCH OTHER BANK MAY RELY ON AN ACCOUNT NUMBER SPECIFIED IN SUCH
INSTRUCTIONS EVEN IF THE NUMBER IDENTIFIES A PERSON OR ENTITY DIFFERENT FROM THE
INTENDED PAYEE.

EXCEPT AS OTHERWISE EXPRESSLY SET FORTH HEREIN, THIS LETTER OF CREDIT IS SUBJECT
TO THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS (2007 REVISION),
INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. 600 (THE "UCP"). SILICON
VALLEY BANK,

(FOR S V BANK USE ONLY)

 

(FOR S V BANK USE ONLY)

 

 

 

AUTHORIZED SIGNATURE

 

AUTHORIZED SIGNATURE





 

--------------------------------------------------------------------------------

 



 

EXHIBIT "G"

 

1401 OCEAN AVENUE, SANTA MONICA, CALIFORNIA

FORMOFSNDA

[TO BE PROVIDED]





 

--------------------------------------------------------------------------------

 



(For Recorder's Use Only)

SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT (GCCFC 2007-GG9, Loan
No. M309991159)

THIS           SUBORDINATION, NONDISTURBANCE, AND                
ATTORNMENT AGREEMENT (this "Agreement") is entered
into as of                        2014 (the "Effective Date"), among U.S  BANK
 NATIONAL ASSOCIATION, A  NATIONAL BANKING ASSOCIATION
ORGANIZED AND EXISTING UNDER THE LAWS OF THE UNITED STATES OF AMERICA, NOT
IN ITS INDIVIDUAL CAPACITY BUT SOLELY IN ITS CAPACITY AS TRUSTEE FOR THE
 HOLDERS OF  GREENWICH CAPITAL COMMERCIAL FUNDING CORP., COMMERCIAL
MORTGAGE TRUST 2007-GG9, COMMERCIAL MORTGAGE PASS­ THROUGH CERTIFICATES,
SERIES 2007-GG9 ("Lender"), whose address is c/o Wells Fargo Commercial
 Mortgage Servicing, MAC D 1086-120, 555 South Tryon Street, 14th Floor,
Charlotte, North Carolina 28202 (Re: GCCFC 2007-GG9;
Loan No. M309991159), TRUECAR, INC., a Delaware corporation ("Tenant"), whose
address is (Prior to Lease Commencement Date) 120 Broadway, Suite 200, Santa
Monica, California 90401, Attention: General Counsel, (After Lease
Commencement Date) 1401 Ocean Avenue, Suite 200, Santa Monica, California
90401, Attention: General Counsel, and MANI BROTHERS PORTOFINO PLAZA (DE), LLC,
a Delaware limited liability company ("Landlord"), whose address is
c/o Mani Brothers Real Estate Group, 9200 West Sunset Boulevard, Suite 555, West
Hollywood, California 90069, Attention: Property Manager,
with reference to the following facts:

A. Landlord owns the real property known as Portofino
Plaza and having a street address of 1401 Ocean Avenue,  Santa Monica,
California  90401,  such real property,  including  all buildings,
improvements, structures
and fixtures located thereon, (all or any portion thereof being referred to herein
as the "Landlord's Premises"), as more particularly described on Exhibit A.

B. Greenwich Capital Financial Products, Inc., a Delaware corporation
("Original Lender") made a loan to Landlord in the original principal amount of$31,000,000.00 (the "Loan").

C.To secure the Loan, Landlord encumbered Landlord's Premises by entering into
that certain Deed of Trust, Assignment of Leases and Rents, Security Agreement
and Fixture Filing dated as of March 1, 2007, in favor of a trustee for the
benefit of Original Lender (as amended, increased, renewed, extended, spread,
consolidated, severed, restated, or otherwise changed from time to time, the
"Security Instrument") recorded in the applicable land records of Los Angeles County, California.

D. Lender is now the holder of the Security Instrument and has authority
to enter into this Agreement.

E.Pursuant to an Office Lease dated as of                  2014 together
with any
amendments, modifications and renewals approved in writing by Lender to the extent such approval is
required by the Security Instrument (the "Lease"), Landlord demised to Tenant a portion of Landlord's
Premises ("Tenant's Premises").

F.Lender has been requested by Landlord and Tenant to enter into this Agreement, and
Tenant and Lender desire to agree upon the relative priorities of their interests in Landlord's Premises and
their rights and obligations if certain events occur.

NOW, THEREFORE, for good and sufficient consideration, Tenant and Lender agree:

l . Definitions.The following terms shall have the following meanings for
purposes of this Agreement:

1.1. "Construction-Related Obligation"  means any obligation of Former Landlord
(as hereinafter defined) under the Lease to make, pay for, or reimburse Tenant
for any alterations, demolition, or other improvements or work at Landlord's
Premises, including Tenant's Premises.  "Construction-Related Obligation" shall
not include: (a) reconstruction or repair following any fire, casualty or
condemnation which occurs after the date of attornment hereunder, but only to
the extent of the insurance or



 

--------------------------------------------------------------------------------

 

condemnation proceeds actually received by Successor Landlord for such
reconstruction and repair, less Successor Landlord's actual expenses in
administering such proceeds; or (b) day-to-day maintenance and repairs.

1.2. "Foreclosure Event" means (a) foreclosure under the Security Instrument;
(b) any other exercise by Lender of rights and remedies (whether under the
Security Instrument or under applicable law, including bankruptcy law) as holder
of the Loan and/or the Security Instrument, as a result of which Successor
Landlord becomes owner of Landlord's Premises; or (c) delivery by Fonner
Landlord to Lender (or its designee or nominee) of a deed or other conveyance of
Former Landlord's interest in Landlord's Premises in lieu of any of the
foregoing.

1.3. "Former Landlord" means Landlord and/or any other party that was landlord
under the Lease at any time before the occurrence of any attornment under this
Agreement.

1.4."Offset Right" means any right or alleged right of Tenant to any offset,
defense (other than one arising from actual payment and performance, which
payment and performance would bind a Successor Landlord pursuant to this
Agreement), claim, counterclaim, reduction, deduction, or abatement against
Tenant's payment of Rent or performance of Tenant's other obligations under the
Lease, arising (whether under the Lease or other applicable law) from acts or
omissions of Former Landlord and/or from Former Landlord's breach or default
under the Lease.

1.5. "Rent" means any fixed rent, base rent or additional rent under the Lease.

1.6."Successor Landlord" means any party that becomes owner of Landlord's
Premises as the result of a Foreclosure Event.

1.7."Termination Right" means any right of Tenant to cancel or terminate the
Lease or to claim a partial or total eviction in each case arising (whether
under the Lease or under applicable law) from Former Landlord's breach or
default under the Lease.

2.Subordination.  The Lease, and all right, title and interest of the Tenant
thereunder and of the Tenant to and in the Landlord's Premises, are, shall be,
and shall at all times remain, subject and subordinate to the Security
Instrument, the lien imposed by the Security Instrument, and all advances made
under the Security Instrument.

3.Payment to Lender.  In the event Tenant receives written notice (the "Rent
Payment Notice") from Lender or from a receiver for the Landlord's Premises that
there has been a default under the Security Instrument and that rentals due
under the Lease are to be paid to Lender or to the receiver (whether pursuant to
the terms of the Security Instrument or of that certain Assignment of Rents and
Leases executed by Landlord as additional security for the Loan), Tenant shall
pay to Lender or to the receiver, or shall pay in accordance with the directions
of Lender or of the receiver, all Rent and other monies due or to become due to
Landlord under the Lease, notwithstanding any contrary instruction, direction or
assertion of Former Landlord.  Landlord hereby expressly and irrevocably directs
and authorizes Tenant to comply with any Rent Payment Notice, notwithstanding
any contrary instruction, direction or assertion of Landlord, and Landlord
hereby releases and discharges Tenant of and from any liability to Landlord on
account of any such payments. The delivery by Lender or the receiver to Tenant
of a Rent Payment Notice, or Tenant's compliance therewith, shall not be deemed
to:  (i) cause Lender to succeed to or to assume any obligations or
responsibilities as landlord under the Lease, all of which shall continue to be
performed and discharged solely by the applicable Landlord unless and until any
attornment has occurred pursuant to this Agreement; or (ii) relieve the
applicable Former Landlord of any obligations under the Lease. Tenant shall be
entitled to rely on any Rent Payment Notice. Tenant shall be under no duty to
controvert or challenge any Rent Payment Notice. Tenant's compliance with a Rent
Payment Notice shall not be deemed to violate the Lease. Tenant shall be
entitled to full credit under the Lease for any Rent paid to Lender pursuant to
a Rent Payment Notice to the same extent as if such Rent were paid directly to
Former Landlord.





 

--------------------------------------------------------------------------------

 

4.Nondisturbance, Recognition and Attornment.

4.1. No Exercise of Security Instrument Remedies against Tenant.  So long as (i)
the Lease has not expired or otherwise been terminated by Former Landlord and
(ii)  there is no existing default under or breach of the Lease by Tenant that
has continued beyond applicable cure periods (an "Event of Default"), Lender
shall not name or join Tenant as a defendant in any exercise of Lender's rights
and remedies arising upon a default under the Security Instrument unless
applicable law requires Tenant to be made a party thereto as a condition to
proceeding against Former Landlord or prosecuting such rights and remedies. In
the latter case, Lender may join Tenant as a defendant in such action only for
such purpose and not to terminate the Lease or otherwise diminish or interfere
with Tenant's rights under the Lease or this Agreement in such action.

4.2. Nondisturbance and Attornment.  So long as (i) the Lease has not expired or
otherwise been terminated by Former Landlord, (ii) an Event of Default has not
occurred, and (iii) no condition exists which would cause or entitle Former
Landlord to terminate the Lease on its terms, or to dispossess the Tenant that
would not be an Event of Default, then, if and when Successor Landlord takes
title to Landlord's Premises: (a) Successor Landlord shall not terminate or
disturb Tenant's possession of Tenant's Premises under the Lease, except in
accordance with the terms of the Lease and this Agreement; (b) Successor
Landlord shall be bound to Tenant under all the terms and conditions of the
Lease (except as provided in this Agreement); (c) Tenant shall recognize and
attorn to Successor Landlord as Tenant's direct landlord under the Lease as
affected by this Agreement; (d) the Lease shall continue in full force and
effect as a direct lease, in accordance with its terms (except as provided in
this Agreement), between Successor Landlord and Tenant; and (e) Successor
Landlord shall have all the rights and remedies of the landlord under the Lease,
including, without limitation, rights or remedies arising by reason of any Event
of Default by Tenant under the Lease, whether occurring before or after the
Successor Landlord takes title to the Landlord's Premises.

4.3.   Protection of Successor Landlord. Notwithstanding anything to the
contrary in the Lease or the Security Instrument, neither Lender nor Successor
Landlord shall be liable for or bound by any of the following matters:

a.Claims against Former Landlord.  Any Offset Right or Termination Right that
Tenant may have against any Former Landlord relating to any event or occurrence
before the date of attornment, including any claim for damages of any kind
whatsoever as the result of any breach by Former Landlord that occurred before
the date of attornment, provided, however, Tenant shall have Offset Rights (i)
on account of the Rent Credit set forth in Section 3.2 of the Lease, (ii) on
account of the Rent Abatement set forth in Section 6.6 of the Lease, (iii)
pursuant to Section 3.4 of Exhibit "B" to the Lease in an amount not to exceed
$1,460,557.30 on account of the Improvement Allowance set forth in Section 3.2
of Exhibit "B" to the Lease, and (iv) on account of the rent credits set forth
in Section 2.8.6 of the Lease, and Tenant shall have a Termination Right as set
forth in Section 11.4 of the Lease. The foregoing shall not limit Tenant's right
to exercise against Successor Landlord any Offset Right or Termination Right
otherwise available to Tenant because of events occurring (v) before the date of
attornment that are non-monetary in their genesis of which Tenant has timely
given Lender a copy of the Default Notice set forth in Section 5.1 below and are
continuing, and (vi) after the date of attornment.

b. Construction-Related Obligations.Any Construction-Related Obligation of
Former Landlord subject to Tenant's Offset Rights described in Section
4.3(a)(iii) above.

c.Prepayments. Any payment of Rent that Tenant may have made to Former Landlord
for more than the current month other than the prepayment of the first
installment of Base Rent as



 

--------------------------------------------------------------------------------

 

required under the Lease.

d.Payment; Security Deposit. Any obligation: (a) to pay Tenant any sum(s) that
any Former Landlord owed to Tenant or (b) with respect to any security deposited
with Former Landlord, unless such security was actually delivered to Lender or
to Successor Landlord.

e. Modification, Amendment or Waiver. Any modification or amendment of the
Lease, or any waiver of any terms of the Lease, made without Lender's written
consent, except for any modification or amendment to reflect the exercise of the
Tenant's rights under the Lease (such an expansion of tenant's Premises).

f. Surrender, Etc. Any consensual or negotiated surrender, cancellation, or
termination of the Lease, in whole or in part, agreed between Former Landlord
and Tenant, unless (i) effected unilaterally by Tenant pursuant to the terms of
the Lease or (ii) effected unilaterally by Landlord due to a default by Tenant
under the terms of the Lease or pursuant to the Casualty or Taking (as such
terms are defined in the Lease) provisions of the Lease.

g. Partial Lease Assignment.  Any assignment of one or more provisions of the
Lease or the beneficial interest therein not constituting the whole of the
Lease.

h. Covenants.  Any covenants or obligations of or applicable to Former Landlord
to the extent they apply to or affect any property other than Landlord's
Premises.

5. Lender's Right to Cure.

5.1. Notice to Lender.  Copies of all notices and other communications given by
Tenant to Former Landlord of a breach of or default under the Lease by Former
Landlord shall also be simultaneously provided to Lender.  Notwithstanding
anything to the contrary in the Lease or this Agreement or the Security
Instrument, before exercising any Termination Right or Offset Right, Tenant
shall provide Lender with notice of the breach or default by
Former  Landlord  giving  rise to  same  (the  "Default Notice")
and,  thereafter,  the opportunity to cure such breach or default as provided
for below.

5.2. Lender's Cure Period. After Lender receives a Default Notice, Lender shall
have a period of thirty (30) days beyond the time available to Former Landlord
under the Lease in which to cure the breach or default by Former Landlord, or,
in the event that such cure cannot be completed within such cure period, Lender
shall have such reasonable period of time as is required to diligently prosecute
such cure to its completion.  Lender shall have no obligation to cure (and shall
have no liability or obligation for not curing) any breach or default by Former
Landlord.

6. Exculpation of Successor Landlord.  Notwithstanding anything to the contrary
in this Agreement or the Lease, upon any attornment pursuant to this Agreement,
the Lease shall be deemed to have been automatically amended to provide that
Successor Landlord's obligations and liabilities under the Lease shall never
extend beyond Successor Landlord's (or its successors' or assigns') interest, if
any, in Landlord's Premises from time to time, including insurance and
condemnation proceeds (except to the extent reinvested in the Landlord's
Premises), Successor Landlord's interest in the Lease, and the proceeds from any
sale or other disposition of Landlord's Premises by Successor Landlord
(collectively, "Successor Landlord's Interest").  Tenant shall look
exclusively  to Successor Landlord's Interest (or that of its successors and
assigns) for payment or discharge of any obligations of Successor Landlord under
the Lease as affected by this Agreement.  If Tenant obtains any money
judgment  against Successor  Landlord  with respect to the Lease or the
relationship between Successor Landlord and Tenant, then Tenant shall look
solely to Successor Landlord's Interest (or that of its successors and assigns)
to collect such judgment.  Tenant shall not collect or attempt to collect any
such judgment out of any other assets of Successor Landlord.





 

--------------------------------------------------------------------------------

 

7.Miscellaneous.

7.1.Notices.   All  notices  or  other  communications
required  or  permitted  under  this Agreement shall be in writing and given by
personal delivery or by nationally recognized overnight  courier service that
regularly maintains  records of items delivered.  Each party's address is as set
forth in the opening paragraph of this Agreement, subject to change by notice
under this paragraph.  Notices shall be effective upon delivery if sent by
personal delivery and the next business day after being sent by overnight
courier service.

7.2.Successors and Assigns.   This Agreement shall bind and benefit the parties,
their successors and assigns, any Successor Landlord, and its successors and
assigns.  Upon assignment of the Security Instrument by Lender, all liability of
the Lender/assignor shall terminate.

7.3.Entire Agreement.  This Agreement constitutes the entire agreement between
Lender and Tenant and Landlord regarding the subordination of the Lease to the
Security Instrument and the rights and obligations of Tenant, Lender and
Landlord as to the subject matter of this Agreement.

7.4.Interaction with Lease and with Security Instrument.  If this Agreement
conflicts with the Lease, then this Agreement shall govern as between the
parties and any Successor Landlord, including upon any attornment pursuant to
this Agreement.  This Agreement supersedes, and constitutes full compliance
with, any provisions in the Lease that provide for subordination of the Lease
to, or for delivery of non-disturbance agreements by the holder of, the Security
Instrument.  Lender confirms  that Lender has consented to Landlord's entering
into the Lease.

7.5.Lender's Rights and Obligations.

a.Except as expressly provided for in this Agreement, Lender shall have no
obligations to Tenant with respect to the Lease.  If an attornment occurs
pursuant to this Agreement, then all rights and obligations of Lender under this
Agreement shall terminate, without thereby affecting in any way the rights and
obligations of Successor Landlord provided for in this Agreement.

b.Neither this Agreement, the Security Instrument or any of the related loan
documents, nor the Lease shall, prior to any acquisition of Landlord's Premises
by Lender, operate to give rise to or create any responsibility or liability for
the control, care, management or repair of the Landlord's Premises upon the
Lender, or impose responsibility for the carrying out by Lender of any of the
covenants, terms or conditions  of the Lease, nor shall said instruments operate
to make Lender responsible or liable for any waste committed on the Landlord's
Premises by any party whatsoever, or for dangerous or defective conditions of
the Landlord's Premises, or for any negligence in the management, upkeep, repair
or control of the Landlord's Premises, which may result in loss, injury or death
to Tenant, or to any tenant, licensee, invitee, guest, employee, agent or
stranger.

c.Lender may assign to any person or entity its interest under the Security
Instrument and/or the related loan documents, without notice to, the consent of,
or assumption of any liability to, any other party hereto. In the event Lender
becomes the Successor Landlord, Lender may assign to any other party its
interest as the Successor Landlord without the consent of any other party
hereto.

7.6.Landlord's Rights and Obligations.  Nothing herein contained is intended,
nor shall it be construed, to abridge or adversely affect any right or remedy of
Landlord under the Lease, including upon the occurrence of an Event of Default
by Tenant under the Lease. This Agreement shall not alter, waive or diminish any
of Landlord's obligations under the Security Instrument, any of the related loan
documents, or the Lease.





 

--------------------------------------------------------------------------------

 

7.7.Option or Right to Purchase Landlord's Premises or the Loan. Notwithstanding
any other provision contained herein, this Agreement does not constitute an
agreement by nor a consent of Lender to any provision whatsoever in the Lease
allowing or providing for any right or option to Tenant, any affiliate of Tenant
or any successor or assignee of Tenant to purchase, in whole or in part, either
Landlord's Premises or the Loan or any of the instruments or documents
evidencing the Loan or securing payment of the Loan and neither Lender nor any
assignee of or successor to Lender shall be bound in any way by any such right
or option.

7.8.Interpretation; Governing Law.  The interpretation, validity and enforcement
of this Agreement shall be governed by and construed under the internal laws of
the state where the Landlord's Premises are located, excluding its principles of
conflict of laws.

7.9.Amendments. This Agreement may be amended, discharged or terminated, or any
of its provisions waived, only by a written instrument executed by the parties
hereto.

7.10.Due Authorization. Each party represents that it has full authority to
enter into this Agreement, which has been duly authorized by all necessary
actions.

7.11.Execution.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.

7.12.Attorneys' Fees. All costs and attorneys' fees incurred in the enforcement
hereof shall be paid by the non-prevailing party.

7.13.Headings.  The headings in this Agreement are intended to be for
convenience of reference only, and shall not define the scope, extent or intent
or otherwise affect the meaning of any portion hereof.

7.14.WAIVER OF JURY TRIAL. THE LENDER, THE TENANT AND THE LANDLORD EACH HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY, AFTER
CAREFUL  CONSIDERATION  AND  AN  OPPORTUNITY  TO  SEEK  LEGAL ADVICE, WAIVE
THEIR RESPECTIVE RIGHTS TO HAVE A TRIAL BY JURY IN
RESPECT  OF  ANY  LITIGATION  ARISING  OUT  OF  OR  IN  ANY  WAY CONNECTED WITH
ANY OF THE PROVISIONS OF THIS AGREEMENT, OR ANY
OTHER  DOCUMENTS  EXECUTED  IN  CONJUNCTION  HEREWITH,  ANY TRANSACTION
CONTEMPLATED BY THIS AGREEMENT, THE LANDLORD'S PREMISES,
OR  ANY  COURSE  OF  CONDUCT,  COURSE  OF  DEALING, STATEMENTS  (WHETHER VERBAL
OR WRITTEN) OR ACTIONS OF THE LANDLORD,  TENANT OR LENDER.   THIS PROVISION IS A
MATERIAL INDUCEMENT  FOR  THE  LENDER  TO  ENTER  INTO  THIS AGREEMENT.
LENDER,  LANDLORD  AND  TENANT  AGREE  THAT  THIS  PARAGRAPH CONSTITUTES A
WRITTEN CONSENT TO WAIVER OF TRIAL BY JURY WITHIN THE MEANING
OF  CALIFORNIA  CODE OF CIVIL PROCEDURE
SECTION 631(D)(2),  AND  EACH  PARTY  HEREBY  AUTHORIZES  AND EMPOWERS THE OTHER
PARTY TO FILE THIS PARAGRAPH AND/OR THIS AGREEMENT, AS REQUIRED, WITH THE CLERK
OR JUDGE OF ANY COURT OF COMPETENT JURISDICTION AS A WRITTEN CONSENT TO WAIVER
OF JURY TRIAL. IF THE WAIVER SET FORTH IN THIS SECTION IS DETERMINED BY ANY
COURT TO BE INVALID BECAUSE IT WAS EXECUTED PRIOR TO THE
COMMENCEMENT  OF  ANY  ACTION,  THEN  LENDER,  LANDLORD AND TENANT EACH COVENANT
AND AGREE TO EXECUTE AND DELIVER TO THE OTHER, WITHIN FIVE (5) DAYS OF A WRITTEN
REQUEST BY THE OTHER, A WAIVER OF THE RIGHT TO TRIAL BY JURY SIMILAR IN TERMS
AND SCOPE TO THE WAIVER SET FORTH IN TH1S SECTION AT SUCH TIME FOLLOWING THE
COMMENCEMENT OF SUCH ACTION AS SUCH WAIVER, IF THEN MADE, WOULD BE VALID.





 

--------------------------------------------------------------------------------

 

 

(REMAINDER OF PAGE LEFT INTENTIONALLY BLANK)





 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Agreement has been duly executed by Lender, Tenant and

Landlord as of the Effective Date.

 

 

LENDER:

 

 

 

U.S BANK NATIONAL ASSOCIATION, A  NATIONAL BANKING ASSOCIATION ORGANIZED  AND 
EXISTING  UNDER   THE LAWS OF THE UNITED STATES OF AMERICA, NOT  IN ITS
INDIVIDUAL CAPACITY BUT SOLELY IN ITS CAPACITY AS TRUSTEE FOR THE HOLDERS
OF GREENWICH CAPITAL COMMERCIAL  FUNDING CORP., COMMERCIAL MORTGAGE TRUST
2007-GG9, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-GG9

 

 

 

By:

LNR Partners, LLC, a Florida limited liability company, its attorney in fact

 

 

 

 

 

By:

 

 

Name:

 

 

 

 

 

Title:                                                                        

 

 

 

 

STATE OF FLORIDA                  ) 

                                                        )  

COUNTY OF MIAMI-DADE      )

The foregoing instrument was acknowledged before me this     day of      , 20_,
by             as                      of LNR Partners,  LLC, a Florida limited
liability company,  as attorney-in-fact for U.S BANK NATIONAL ASSOCIATION, A
NATIONAL BANKING ASSOCIATION ORGANIZED AND EXISTING UNDER THE LAWS OF THE UNITES
STAES OF AMERICA, NOT IN ITS INDIVIDUAL CAPACITY BUT SOLELY IN ITS CAPACITY AS
TRUSTEE  FOR THE HOLDERS  OF G REENWICH CAPITAL  COMMERCIAL FUNDING CORP.,
COMMERCIAL MORTGAGE TRUST 2007-GG9, COMMERCIAL MORTGAGE PASS­ THROUGH
CERTIFICATES, SERIES 2007-GG9, on behalf of the trust. He is personally known to
me or has produced a driver's license as identification.

 

 

 

 

 

NOTARY PUBLIC, STATE OF FLORIDA

 

 

 

 

 

Print or Stamp Name of Notary

 

My Commission Expires:                                   [Notarial Seal]



 

--------------------------------------------------------------------------------

 

 

TENANT:

 

 

 

TRUECAR, INC.,
a Delaware corporation

 

By

 

 

 

 

 

Na me

 

 

 

 

 

Title

 

 

State of California      )

                                   )

County of                     ,

On                    , 20   , before me

                                 , insert name of notary)

Notary Public, personally
appeared                                                  , who proved to me on
the basis of satisfactory evidence to be the person( ) who e name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/ heir signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted executed the jJ1Strument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and com ct.

WITNESS my hand and official seal.

Signature

(Seal)





 

--------------------------------------------------------------------------------

 



 

LANDLORD:

 

 

 

MANI BROTHERS  PORTOFINO PLAZA (DE), LLC, a Delaware limited liability company

 

 

 

By:

MB Portofino Holdings, LLC,
a California limited liability company, its Sole Member

 

 

 

By:

Mani Brothers Portofino Plaza, LLC

a California limited liability company its Sole Member

 

 

 

By:

 

Name:

 

Title:



State of California            )

                                         )

County of                          )

On                     20    , before me>

(insert name of notary)

Notary Public, personally
appeared                                                  , who proved to me on
the basis of.satisfaotory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrume11t and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), aqd that by
his/her/their signature( ) on the instrument the person(s), or the entity upon
behalf 6f which the pe[son(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my band and official seal.

Signature                                                        (Seal)





 

--------------------------------------------------------------------------------

 



EXHIBIT A

LEGAL DESCRIPTION

THE LAND SITUATED IN THE CITY OF SANTA MONICA, COUNTY Of LOS ANGELES, STATE OF
CALIFORNIA, AND MORE PARTICULARLY DESCRIBED AS FOLLOWS:

PARCEL A

LOTS "W" .A.ND ''X" IN BLOCK l73 OF THE TOWN OF SANTA MONICA, IN THE CITY OF
SANTA MONICA, AS PER MAP RECORDED IN BOOK 3 PAGE 80, ET SEQ. AND IN BOOK 39,
PAGE 45 ET SEQ. OF MISCELLANEOUS RECORDS, IN THE OFFICE OF THE COUNTY RECORDER
OF SAID COUNTY. EXCEPT THEREFROM THE SOUTHEASTERLY 10 FEET OF THE
SOUTHWESTERLY 123 FEET OF LOT "W." ALSO EXCEPT THEREFROM ALL MINERALS AND OIL,
GAS AND OTHER HYDROCARBON SUBSTANCES IN AND UNDER SAID LAND BELOW A DEPTH OF
500 FEET, WITHOUT TI-IE RIGHT OF SURFACE ENTRY, AS RESERVED BY
ATLANTIC RICHFIELD COMPANY, IN DEED RECORDED NOVEMBER 30, 1976 AS INSTRUMENT NO.
5131, IN BOOK 07336 PAGE 680 OFFICIAL RECORDS.

PARCEL B:

LOT "Y'' AND THE SOUTHEASTERLY l 0 FEET OF THE SOUTHWESTERLY 123 FEET OF LOT
''W" IN BLOCK 173 OF THE TO\VN OF SANTA MONICA, IN THE CITY OF SANTA MON1CA, AS
PER MAP RECORDED IN BOOK 3 PAGES 80 AND 81 IN BOOK 39

PAGE 45, ET SEQ. OF MISCELLANEOUS RECORDS, IN THE OFFICE OF THE COUNTY

RECORDER OF SAID COUNTY.

AP'N: 4291...015-030

 



 

--------------------------------------------------------------------------------